EXHIBIT 10.1

TRIZECHAHN ONE NY PLAZA LLC,

                                         LANDLORD

AND

LEARNING TREE INTERNATIONAL USA, INC.,

                                    TENANT

 

--------------------------------------------------------------------------------

OFFICE LEASE

 

--------------------------------------------------------------------------------

Entire 31st Floor

One New York Plaza

New York, NY 10004



--------------------------------------------------------------------------------

LEASE AGREEMENT

TABLE OF CONTENTS

 

Article

  

Title

   Page No. 1    Basic Lease Definitions, Exhibits and Additional Definitions   
1 2    Grant of Lease    6 3    Term    6 4    Rent    8 5    Condition of
Premises    16 6    Use, Requirements of Law & Occupancy    17 7    Services   
20 8    Electric    24 9    Repairs, Access to Premises by Landlord    26 10   
Alterations    29 11    Liens    33 12    Insurance    34 13    Damage or
Destruction    35 14    Waivers and Indemnities    37 15    Condemnation    40
16    Assignment and Subletting.    41 17    Personal Property    49 18   
Estoppel Certificates    49 19    Definition of Landlord, Limitations on
Landlord’s Liability    50 20    Rules & Regulations    51 21    Default and
Remedies    52 22    Enforcement of Reasonable Consent    56 23    Security   
57 24    Brokers    59 25    Subordination    59 26    Notices    62 27   
Miscellaneous    63 28    Renewal Option    67 29    Intentionally Deleted    69
30    Lower Manhattan Plan    69 Exhibit A    Plan Delineating the Premises   
A-1 Exhibit B    Landlord’s Contribution; Landlord’s Work    B-1 Exhibit C   
Intentionally Deleted    C-1 Exhibit D    Rules and Regulations    D-1 Exhibit E
   Land Description    E-1 Exhibit F    Form of Letter of Credit    F-1 Exhibit
G    HVAC Specs    G-1 Exhibit H    Cleaning Specs    H-1 Exhibit I    Form of
SNDA    I-1



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”) is made as of the Date (defined below) between
Landlord and Tenant (defined below).

1. BASIC LEASE DEFINITIONS, EXHIBITS AND ADDITIONAL DEFINITIONS

1.1 Basic Lease Definitions

In this Lease, the following defined terms shall have the meanings indicated.

(a) “Date” shall mean the date of full execution of this Lease, which is
                    , 2006.

(b) “Landlord” shall mean TRIZECHAHN ONE NY PLAZA LLC, a Delaware limited
liability company.

(c) “Tenant” shall mean LEARNING TREE INTERNATIONAL USA, INC., a Delaware
corporation.

(d) “Premises” shall mean the entire rentable area of the thirty-first
(31st) floor of the Building, as shown by markings on the floor plan attached
hereto as Exhibit A.

(e) “Area of the Premises” shall be deemed to mean, for purposes of this Lease,
the equivalent of 41,724 rentable square feet.

(f) “Use” shall mean executive, general and administrative office use (including
conference rooms) for the conduct of Tenant’s business, which is principally
information technology and management consulting training seminars (and/or the
business of any permitted subtenants or Tenant Affiliate) and no other use, but
subject to the provisions of this Lease and the certificate of occupancy for the
Building.

(g) “Term” shall mean the duration of this Lease, which will be approximately
ten (10) years and ten (10) months, beginning on the “Commencement Date” (as
defined in Section 3.1 below) and ending on the “Expiration Date” (as defined in
this Section 1.1), unless terminated or canceled earlier pursuant to the
provisions of this Lease or by law.

(h) The “Expiration Date” shall mean December 31, 2016.

(i) “Base Rent” shall mean the Rent payable pursuant to Section 4.1, which shall
be in the following annual amounts:

 

  (i) $1,397,754.00 per annum, payable at the rate of $116,479.50 per month, for
the period commencing on the Rent Commencement Date and ending on December 31,
2011 (such period being hereinafter referred to as the “First Rental Period”;
and



--------------------------------------------------------------------------------

  (ii) $1,543,788.00 per annum, payable at the rate of $128,649.00 per month,
for the period commencing on the day immediately following the end of the First
Rental Period and ending on the Expiration Date.

(j) “Rent Commencement Date” shall mean January 1, 2007.

(k) “Tenant’s Tax Share” shall mean 1.767%.

(l) “Tenant’s Expense Share” shall mean 1.792%.

(m) “Base Tax Year” shall mean the Tax Year ending June 30, 2007.

(n) “Base Expense Year” shall mean Landlord’s Fiscal Year ending December 31,
2006.

(o) “Security Deposit” shall mean One Million Four Hundred Fifty Thousand
($1,450,000) Dollars, subject to reduction in accordance with the provisions of
Section 23.4.2 below.

(p) “Landlord’s Building Address” shall mean:

TrizecHahn One NY Plaza LLC

c/o Trizec Holdings, LLC

One New York Plaza – Concourse Level

New York, New York 10004

Attention: Property Manager

(r) “Landlord’s General Address” shall mean:

TrizecHahn One NY Plaza LLC

c/o Trizec Holdings, LLC

1114 Avenue of the Americas – 31st Floor

New York, NY 10036

Attention: Regional Counsel

(s) “Tenant’s Notice Address” shall mean:

Learning Tree International USA, Inc.

1831 Michael Faraday Drive

Reston, Virginia 20190

Attention: General Manager

With a copy to:

Learning Tree International

400 N. Continental Boulevard, Suite 200

El Segundo, CA 90245

Attention: Chief Administrative Officer

and

 

2



--------------------------------------------------------------------------------

Learning Tree International (USA), Inc.

One New York Plaza – 31st Floor

New York, NY 10004

Attention: Education Center Manager

With a courtesy copy of any notice of default given to:

Lawrence Eisenberg, Esq.

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

(t) “Tenant’s Invoice Address” shall mean:

Learning Tree International USA, Inc.

1831 Michael Faraday Drive

Reston, Virginia 20190

Attention: General Manager

(u) “Broker(s)” shall mean the following broker or brokers: CB Richard Ellis
Inc.

(v) “Liability Insurance Amount” shall mean Ten Million ($10,000,000.00)
Dollars.

1.2 Exhibits.

The Exhibits listed below are attached to and incorporated in this Lease. In the
event of any inconsistency between such Exhibits and the terms and provisions of
this Lease, the terms and provisions of the Exhibits shall control. The Exhibits
to this Lease are:

 

Exhibit A    -      Floor Plan Delineating the Premises Exhibit B    -     
Landlord’s Contribution; Landlord’s Work Exhibit C    -      Intentionally
Deleted Exhibit D    -      Rules and Regulations Exhibit E    -      Land
Description Exhibit F    -      Form of Letter of Credit Exhibit G    -     
HVAC Specifications Exhibit H    -      Cleaning Specifications Exhibit I    -
     Form of Subordination, Attornment and Non-Disturbance Agreement

1.3 Additional Definitions

In addition to the terms defined in Section 1.1 and other Sections of this
Lease, the following defined terms when used in this Lease shall have the
meanings indicated:

(a) “Additional Rent” shall mean the Rent payable under the provisions of
Section 4.3 and Section 4.4.

(b) “Alteration(s)” shall mean any and all improvements, installations, changes,
additions, renovations, replacements and/or restorations made in, to or upon the
Premises.

 

3



--------------------------------------------------------------------------------

(c) “Building” shall mean the office and retail building commonly known as One
New York Plaza, New York, NY, located on the Land and in which the Premises are
located.

(d) “Building Systems” shall mean the central heating, ventilating, air
conditioning, plumbing, electric, life safety, mechanical, wiring, sprinkler,
Class E, sewerage, water, mechanical, elevator and other systems installed by
Landlord in the core and shell of the Building, and all other fixtures,
equipment and appurtenances and systems installed and operated by Landlord in
the core and shell of the Building.

(e) “Business Days” shall mean all days except Saturdays, Sundays and Holidays.

(f) “Business Hours” shall mean the hours between 8:00 A.M. and 6:00 P.M. on
Business Days.

(g) “Common Areas” shall mean certain interior and exterior common and public
areas located on the Land and in the Building as may be designated by Landlord
for the non-exclusive use in common by Tenant, Landlord and other tenants, and
their employees, guests, customers, agents and invitees.

(h) “Expenses” shall have the meaning set forth in Section 4.4 of this Lease.

(i) “Fiscal Year” shall mean Landlord’s fiscal year, which ends on December 31st
of each calendar year and may be changed at Landlord’s discretion.

(j) “Force Majeure” shall mean any acts of God, governmental restriction,
requirements of Law, strikes, labor disturbances, shortages of or inability to
obtain materials or supplies, or any other cause or event beyond Landlord’s or
Tenant’s reasonable control by which Landlord or Tenant, as the case may be,
shall be hindered, delayed or prevented from performance of any act under this
Lease.

(k) “Holidays” shall mean all Federal, State, City and banking holidays and
Building Service Employees and Operating Engineer’s Union contract holidays now
or hereafter in effect.

(l) “Insurance Boards” shall mean and include the New York Board of Fire
Underwriters and the New York Fire Insurance Rating Organization and/or any
other, similar bodies performing the same or similar functions.

(m) “Insurance Requirements” shall mean the rules, regulations, orders and
requirements of any Insurance Boards and the requirements of any policy of
insurance maintained by Landlord at any time during the Term covering the Land
or Building provided that, with respect to Landlord’s insurance policies, such
requirements (i) are not unusual for policies of insurance covering buildings
comparable to the Building or (ii) if violated, may result in an increase in
premiums under, or the cancellation of, any policy of insurance covering the
Land or Building.

(n) “Land” shall mean the real property on which the Building is located, as
more particularly described in Exhibit E.

(o) “Laws” shall mean any and all present or future federal, state, county,
borough, municipality or local laws, statutes, ordinances, rules, regulations or
orders of any and all governmental or quasi-governmental authorities having
jurisdiction over the Land or Building and all amendments and successors to such
laws, statutes, ordinances, rules, regulations and orders.

 

4



--------------------------------------------------------------------------------

(p) “Prime Rate” shall mean the rate of interest announced from time to time by
Citibank, N.A. or any successor to it, as its prime rate. If Citibank, N.A. or
any successor to it ceases to announce a prime rate, Landlord will designate a
reasonably comparable financial institution for purposes of determining the
Prime Rate.

(q) “Real Property” shall mean, collectively, the Land and Building and all
fixtures, machinery and equipment installed therein or used in the operation
thereof and the curbs, sidewalks and plazas on the Land, and all easements and
other appurtenances to the Building and/or or the Land. For any Tax Year that
the Real Property shall include more than one tax lot, the term “Real Property,”
for purposes of the definition of Taxes and the provisions of Article 4 below,
shall be deemed to include, and be comprised of, all of such tax lots and,
without limiting the generality thereof, for so long as the Condominium shall be
in effect, the “Real Property” shall include all of the Units and the common
interests appurtenant thereto.

(r) “Rent” shall mean the Base Rent, Additional Rent and all other amounts
required to be paid by Tenant under this Lease.

(s) “Tax Year” shall mean every twelve (12) consecutive month period, all or any
part of which occurs during the Term, commencing each July 1 or such other date
as shall be the first day of the fiscal tax year of the City of New York or
other governmental agency responsible for the collection of Taxes.

(t) “Taxes” shall mean (whether represented by one or more bills) the total of
all real estate taxes, levies, license fees and assessments (including water
rates and sewer rents), whether general or special, foreseen or unforeseen,
ordinary or extraordinary, of any nature whatsoever, now or hereafter levied,
confirmed, charged, payable or imposed upon or attributable to, the Real
Property. Any special assessment or levy (including, without limitation, any
“Business Improvement District” assessments) which is imposed upon the Real
Property shall be deemed to be included in the term “Taxes”; and if, due to a
future change in or addition to the method of taxation, a gross receipts,
capital, capital stock or other tax shall be levied against Landlord or the
owner of the Building and/or the Land (or, for so long as the Condominium shall
be in effect, the Units) in substitution for or in lieu of or as an additional
part of any tax in the nature of real estate tax or assessment, such gross
receipts, capital, capital stock or other tax (whether or not directly imposed
upon, or based upon, the assessed valuation of the Building or the Land or, for
so long as the Condominium shall be in effect, any of the Units) shall be deemed
to be included in the term “Taxes,” to the extent such taxes are generally
considered to be real estate taxes, but only to the extent of the amount thereof
that would be levied if the Real Property were the only assets of Landlord.
Taxes shall not include (x) any Federal, state or local income, franchise,
corporate, gross receipt (except to the extent provided above) or capital gains
taxes payable by Landlord or (y) any penalties, fines, interest or late charges
payable by Landlord by reason of the late payment of Taxes, provided that Tenant
shall have paid any Additional Rent payable under Section 4.2 with respect to
such installment of Taxes timely. If any Title Four Benefits (as defined in
Article 30 below) shall be granted with respect to the Real Property for all or
part of any Tax Year, Taxes for such Tax Year shall be increased by the amount
of all such Title Four Benefits, so that Taxes shall be calculated as if no such
Title Four Benefits had been granted.

 

5



--------------------------------------------------------------------------------

2. GRANT OF LEASE

2.1 Demise

Subject to the terms, covenants, conditions and provisions of this Lease,
Landlord leases to Tenant and Tenant leases from Landlord the Premises, together
with the non-exclusive right to use the Common Areas, for the Term.

2.2 Quiet Enjoyment

Landlord covenants that during the Term Tenant shall have quiet and peaceable
possession of the Premises, subject to the terms, covenants, conditions and
provisions of this Lease, and Landlord shall not disturb such possession except
as expressly provided in this Lease.

2.3 Landlord and Tenant Covenants

Landlord covenants to observe and perform all of the terms, covenants and
conditions applicable to Landlord in this Lease. Tenant covenants to pay the
Rent when due, and to observe and perform all of the terms, covenants and
conditions applicable to Tenant in this Lease.

3. TERM

3.1 Commencement Date

“Commencement Date” shall mean the first day of the Term, which shall be the
Date (as defined in Section 1.1 above).

3.2 Early Occupancy

Tenant shall have no right to enter the Premises until Landlord shall tender
possession except with Landlord’s express prior consent to such entry. Any entry
by Tenant to all or any part of the Premises prior to the Commencement Date
shall be subject to all of the covenants and conditions of this Lease.

3.3 Intentionally Deleted

3.4 Surrender

Upon the expiration or other cancellation or termination of the Term (such date,
as applicable, being hereinafter referred to as the “Surrender Date”), Tenant
shall vacate and surrender possession of the Premises to Landlord in good order,
repair and condition, except for ordinary wear and tear and any other damage
which Tenant is not obligated to repair in accordance with the provisions of
this Lease. Upon the expiration or other termination of the Term, Tenant shall
(a) remove all Alterations to the Premises which are required to be removed by
Tenant upon the expiration or earlier termination of the Term pursuant to the
provisions of Article 10 or any other applicable provisions of this Lease, and,
in connection with the removal of such Alteration, restore the Premises to the
condition existing prior to the installation of such Alterations (it being
understood that such removal and restoration shall be performed subject to the
provisions of Article 10 of this Lease), and (b) remove all of Tenant’s trade
fixtures, office furniture, office equipment and other personal property from
the Premises. Tenant shall

 

6



--------------------------------------------------------------------------------

promptly repair any damage caused by such removal or, at Landlord’s option, pay
Landlord within thirty (30) days after demand the reasonable cost of repairing
any damage to the Premises or Building caused by the removal of any such items.
Landlord shall furnish reasonable supporting documentation for such costs to
Tenant promptly after Tenant’s request. Any of Tenant’s property remaining in
the Premises will be conclusively deemed to have been abandoned by Tenant and
may be appropriated, stored, sold, destroyed or otherwise disposed of by
Landlord without further notice to or demand upon Tenant, and without liability
or obligation to account to or compensate Tenant, and Tenant will pay Landlord
within thirty (30) days after demand all costs incurred by Landlord relating to
such abandoned property. Landlord shall furnish reasonable supporting
documentation for such costs to Tenant promptly after Tenant’s request.

3.5 Holding Over

3.5.1 Tenant shall not hold over at any time and Landlord may exercise any and
all remedies at law or in equity to recover possession of the Premises, as well
as any damages incurred by Landlord, due to Tenant’s failure to vacate the
Premises and deliver possession to Landlord as required by this Lease. If Tenant
shall fail to surrender the Premises to Landlord on the Surrender Date in
accordance with the provisions of Section 3.4 above, Tenant shall pay to
Landlord, as use and occupancy for each month or fraction thereof during which
Tenant continues to occupy the Premises after the Expiration Date (the
“Continued Occupancy Period”), an amount of money (the “Occupancy Payment”)
equal to one hundred fifty (150%) percent of the monthly Base Rent payable
during the last year of the Term plus one-twelfth (1/12) of the annual
Additional Rent payable under Section 4 of this Lease during the last year of
the Term. Tenant shall make the Occupancy Payment, without notice or demand, on
the first day of each and every month during the Continued Occupancy Period. The
receipt and acceptance by Landlord of all or any portion of the Occupancy
Payment shall not be deemed a waiver or acceptance by Landlord of Tenant’s
breach of Tenant’s covenants and agreements under Section 3.4 or this
Section 3.5, or a waiver by Landlord of Landlord’s right to institute any
summary holdover proceedings against Tenant, or a waiver by Landlord of any
other of Landlord’s rights or remedies against Tenant in such event as provided
for in this Lease or under law.

3.5.2 In addition to making all required Occupancy Payments, Tenant shall, in
the event of Tenant’s failure to surrender the Premises on the Surrender Date in
accordance with the provisions of Section 3.4 above and such failure shall
continue for more than thirty (30) days after the Surrender Date (or sixty
(60) days in the event that Tenant shall be unable to surrender the Premises due
to Force Majeure), also indemnify and hold Landlord harmless from and against
any and all loss or liability resulting from any delay by Tenant in so
surrendering the Premises, including any special damages or claims Landlord may
suffer by reason of any claims made by any succeeding occupant founded on such
delay, and any reasonable attorneys’ fees, disbursements and court costs
incurred by Landlord in connection with the foregoing.

3.5.3 Tenant expressly waives, for itself and for any person claiming by,
through or under Tenant, any rights which Tenant or any such persons may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules, and of any successor law of like import then in force, in connection with
any summary holdover proceedings which Landlord may institute to enforce the
provisions of this Article 3.

3.5.4 Tenant’s obligation to observe or perform each and every one of the
covenants set forth in Section 3.4 and this Section 3.5 shall survive the
expiration or other termination of the Term.

 

7



--------------------------------------------------------------------------------

4. RENT

4.1 Base Rent

Commencing on the Rent Commencement Date and continuing thereafter throughout
the Term, Tenant shall pay Landlord Base Rent in accordance with the provisions
of this Lease. Base Rent shall be payable in monthly installments in the amounts
specified in Section 1.1, in advance, on or before the first day of each and
every month during the Term. However, if the Term shall commence on a day other
than the first day of a month or shall end on a day other than the last day of a
month, Base Rent for such month shall be pro-rated. Tenant shall pay the first
monthly installment of Base Rent becoming due under this Lease upon execution of
this Lease by Landlord and Tenant.

4.2 Terms of Payment

All Base Rent, Additional Rent and other Rent shall be paid to Landlord in
lawful money of the United States of America, at Landlord’s Building Address or
to such other person or at such other place as Landlord may from time to time
designate in writing, without notice or demand and without deduction, abatement
or setoff, except as otherwise expressly provided in this Lease.

4.3 Tax Escalation

4.3.1 Tenant shall pay to Landlord, as Additional Rent, for each Tax Year
subsequent to the Base Tax Year that contains any part of the Term, an amount
(“Tenant’s Tax Payment”) equal to Tenant’s Tax Share of the amount by which
Taxes for such Tax Year exceed Taxes for the Base Tax Year. Prior to or as soon
as practicable after the beginning of each Tax Year subsequent to the Base Tax
Year, Landlord shall submit a statement to Tenant (the “Tax Statement”) setting
forth Tenant’s Tax Payment. Landlord shall furnish a copy of the tax bill
supporting such Tax Statement to Tenant promptly upon request as soon as such
tax bill shall be available. Tenant’s Tax Payment shall be payable in two
(2) equal installments, the first of which shall be due and payable on the
June 1 immediately preceding the commencement of the Tax Year with respect to
which a Tax Statement shall be rendered and the second of which shall be due and
payable on the December 1 immediately preceding the second half of such Tax
Year, provided, however, that if Landlord shall render any Tax Statement after
or less than ten (10) Business Days prior to the date on which a Tax Payment
would otherwise be due, then such payment shall be due ten (10) Business Days
after Landlord shall have rendered such Tax Statement.

4.3.2 If, following the delivery of any Tax Statement, Landlord shall receive a
refund of Taxes with respect to a Tax Year for which Tenant has paid any
Additional Rent under the provisions of this Section 4.3, Tenant’s Tax Share of
the net proceeds of such refund, after deduction of reasonable legal fees,
appraiser’s fees and other expenses incurred in obtaining reductions and refunds
and collecting the same, shall be applied and allocated to the periods for which
the refund was obtained and, if Tenant shall not be in default of any of
Tenant’s obligations under this Lease, Landlord shall, at Landlord’s option,
refund or credit to Tenant, Tenant’s Tax Share of the net proceeds of such
refund, provided however, that (x) if Tenant shall cure such default, Landlord
shall promptly pay Tenant’s Tax Share of such net proceeds to Tenant and
(y) after the expiration or earlier termination of the Term, if Tenant shall
have paid all Base Rent, Additional Rent and other Rent due and payable under
this Lease, Landlord shall promptly pay any such refund to Tenant. In no event
shall any refund or credit due to Tenant hereunder exceed Tenant’s Tax Payment
paid by Tenant for such particular Tax Year. In no event shall Tenant have the
right to seek from the taxing authority any refund or reduction of Taxes. If,
prior to the delivery of a Tax Statement to Tenant with respect to a particular
Tax Year, Landlord shall obtain a reduction in

 

8



--------------------------------------------------------------------------------

Taxes for that Tax Year, then Tenant shall pay to Landlord, within fifteen
(15) days following the issuance to Tenant of a bill therefor, an amount equal
to Tenant’s Tax Share of all reasonable costs and expenses (including reasonable
legal, appraisal and other expert fees) incurred by Landlord in obtaining such
reduction.

4.3.3 If there shall be a reduction or refund of Taxes for the Base Tax Year,
Landlord shall furnish to Tenant a revised statement indicating the Taxes
payable with respect to the Base Tax Year as so finally determined and all prior
and future payments of Tenant’s Tax Share of increases in Taxes provided for in
this Section 4.3 shall be recalculated accordingly. Any additional payment due
for any Tax Year shall be made by Tenant within thirty (30) days after the
furnishing to Tenant of the revised Tax Statement.

4.4 Expense Escalation

4.4.1 For purposes of this Section 4.4, the term “Expenses” shall mean the
aggregate of those expenses (other than those expressly excluded below) incurred
or accrued by Landlord with respect to each Fiscal Year in accordance with
standard accounting practices of the real estate industry with respect to the
operation of first class office buildings in midtown Manhattan (“Standard
Accounting Practices”) in connection with operating, repairing, managing,
equipping, securing, protecting, maintaining, replacing, renewing, cleaning,
decorating and inspecting the Building and/or Land. Without limiting the
generality of the foregoing, “Expenses” shall include the following items,
whether directly incurred or through separate contract therefor:

(a) Wages, salaries, fees, bonuses and other compensation and payments and
payroll taxes and contributions to any social security, unemployment insurance,
welfare, pension or similar fund and payments for other fringe benefits required
by law or by union agreement (or, if the employees or any of them are non-union,
then payment for benefits comparable to those generally required by union
agreement in first-class office buildings in the Borough of Manhattan, City of
New York, which are unionized) made to or on behalf of all employees of Landlord
or any contractor or agent employed by Landlord performing services rendered in
connection with the operation, repair and maintenance of the Building and/or
Land, including without limitation:

(i) Elevator operators, if any, and starters and assistant starters;

(ii) Window cleaners, porters, janitors, maids, cleaners, dusters, sidewalk
shovelers and miscellaneous handymen, and all of their supervisors;

(iii) Watchmen, caretakers, security personnel and persons engaged in patrolling
and protecting the Building and all of their supervisors;

(iv) Carpenters, engineers, firemen, mechanics, electricians, plumbers and
persons engaged in the operation, repair and maintenance of the Building and the
Building Systems and all of their supervisors;

(v) The Building property manager(s), superintendent, assistants, clerical and
administrative personnel, if any; and

(vi) Personnel of Landlord or the managing agent performing services in or for
the Building (including, without limitation, costs for property accounting,
construction

 

9



--------------------------------------------------------------------------------

management services for the Building, information technology services, human
resources services and building operations personnel), provided that if
personnel provided any of the foregoing services also service other buildings, a
reasonable allocation of their wages, salaries, fees and other compensation
shall be made.

(b) The uniforms of all employees, and the cleaning, pressing and repair
thereof.

(c) Cleaning and maintenance costs for the Land and Building, including the
windows, sidewalks and plazas, and the costs of all labor, supplies, equipment
and materials incidental thereto.

(d) Premiums and other charges incurred by Landlord with respect to all
insurance relating to the Building and the operation and maintenance thereof,
including, without limitation:

(i) Fire and extended coverage insurance, including windstorm, hail, explosion,
riot, rioting attending a strike, civil commotion, aircraft, vehicle and smoke
insurance;

(ii) Public liability insurance;

(iii) Elevator insurance;

(iv) Worker’s compensation insurance;

(v) Boiler and machinery insurance;

(vi) Rent, use and occupancy insurance;

(vii) Health, accident and group life insurance on all employees; and

(viii) War damage and terrorism insurance.

(e) The cost of electricity, steam, chilled water, fuel and other utilities used
in connection with the operation and maintenance of the Building and all permit
and license fee in connection therewith.

(f) Costs incurred for the operation, service, security, maintenance,
inspection, and repair of the Land, the Building and the Building Systems and
the costs of labor, materials, supplies and equipment used in connection with
all of the aforesaid items, provided that any of the costs that are capital
expenses shall only be included in Expenses to the extent that capital expenses
are otherwise expressly permitted to be included in Expenses in accordance with
the provisions of this Subsection 4.4.1.

(g) Water charges and permit fees and sewer rents not reimbursed by tenants
(other than pursuant to a general operating expense escalation provision).

(h) Taxes (e.g., sales taxes and the like) upon any of the expenses enumerated
herein.

 

10



--------------------------------------------------------------------------------

(i) Management fees of the managing agent for the Building. If there shall be no
managing agent, or if the managing agent shall be a company owned by Landlord,
the management fees shall be deemed to be an amount equal to the fees that are
customarily charged for the management of first class office buildings
comparable to the Building by independent owner/managers in the Borough of
Manhattan.

(j) Administrative and clerical supplies.

(k) Depreciation on personal property and moveable equipment first incurred or
accrued after the Base Expense Year.

(l) Occupancy costs for the Building management office, consisting of base rent
costs plus a proportionate share of Expenses and Taxes attributable to such
office and office expenses such as telephone, utilities, stationary and the
like.

(m) Capital costs incurred to save or reduce Expenses, provided that any such
cost shall only be included in each Fiscal Year to the extent of the annual
amortization thereof calculated on a straight line basis over such period as
Landlord reasonably estimates such savings or reduction in Expenses shall equal
the cost of such improvement, together with interest thereon at 3% in excess of
the Prime Rate, and further provided that no such costs shall be included in
Expenses for the Base Expense Year.

(n) Costs incurred to comply with Laws (including amendments of Laws) enacted
after the Date (as defined in Section 1.1(a) above) and costs to comply with
existing Laws that require periodic compliance to the extent that any particular
periodic compliance is first required after the Date, provided that any such
costs that are treated as capital expenses by Landlord in accordance with
Standard Accounting Practices shall only be included in any Fiscal Year to the
extent of the annual amortization thereon calculated on a straight-line basis
over the useful life of such item selected by Landlord in accordance with
Standard Accounting Practices together with interest thereon at 3% in excess of
the Prime Rate, and further provided that no such capital expenses shall be
included in Expenses for the Base Expense Year.

(o) Costs incurred to comply with insurance requirements promulgated after the
Date (as defined in Section 1.1(a) above), provided that any such costs that are
treated as capital expenses by Landlord in accordance with Standard Accounting
Practices shall only be included in any Fiscal Year to the extent of the amount
of the annual amortization thereof calculated on a straight-line basis over the
useful life of such item selected by Landlord in accordance with Standard
Accounting Practices together with interest thereon at 3% in excess of the Prime
Rate, and further provided that any such capital expenses shall not be included
in Expenses for the Base Expense Year.

(p) The cost of repairs and replacements made in connection with repairs of
cables, fans, pumps, boilers, cooling equipment, wiring and electrical fixtures
and metering, control and distribution equipment, component parts of the HVAC,
electrical, plumbing, elevator and any life or property protection systems
(including, without limitation, sprinkler systems), window washing equipment and
snow removal equipment, provided that any such expenses that are treated as
capital expenses by Landlord in accordance with Standard Accounting Practices
shall only be included in any Fiscal Year to the extent of the annual
amortization thereon calculated on a straight-line basis over the useful life of
such item selected by Landlord in accordance with Standard Accounting Practices
together with interest thereon at 3% in excess of the Prime Rate, and further
provided that any such capital expenses shall not be included in Expenses for
the Base Expense Year.

 

11



--------------------------------------------------------------------------------

(q) The cost (or rental value) of any Building security or other system used in
connection with life or property protection (including the cost of, or rental
cost of, all machinery, electronic systems and other equipment comprising any
part thereof), provided that any such expenses that are treated as capital
expenses by Landlord in accordance with Standard Accounting Practices shall only
be included in any Fiscal Year to the extent of the annual amortization thereon
calculated on a straight-line basis over the useful life of such item selected
by Landlord in accordance with Standard Accounting Practices together with
interest thereon at 3% in excess of the Prime Rate, and further provided that
any such capital expenses shall not be included in Expenses for the Base Expense
Year.

(r) Costs incurred to contest the validity of any Laws (including amendments to
existing Laws) enacted after the Date (as defined in Section 1.1(a) above).

(s) Costs incurred for painting and decorating the Common Areas (including,
without limitation, the lobby) and other non-leaseable areas of the Building,
but excluding the cost of acquiring any investment quality fine art, and
landscaping the Land and interior and exterior public areas and plazas of the
Building, and costs of operating public exhibits, performances, and displays.

(t) Costs and fees for accounting, bookkeeping, auditing, consulting, legal and
other professional services incurred in connection with the operation and
maintenance of the Building.

(u) Intentionally deleted.

(v) Real estate, vault and other taxes not included in Taxes.

(w) Customary office building and landlord’s trade association membership fees
and dues.

(x) Professional expenses incurred in the general operation and maintenance of
the Building.

Notwithstanding the foregoing, Expenses shall not include expenditures for any
of the following: (1) mortgage principal or interest and financing and
refinancing costs; (2) ground lease payments; (3) leasing commissions and costs
of advertising and marketing space for lease in the Building and all other
leasing expenses: (4) costs for which Landlord is reimbursed by insurance
proceeds or by payments from tenants of the Building (other than such tenants’
contributions to Expenses) or otherwise; (5) capital expenses except as
expressly provided in subsections (k) and (m) – (q) of this Section 4.4; (6) the
cost of tenant change work (other than repairs) performed for and reimbursed to
Landlord by other tenants and any contributions by Landlord to the cost of
constructing leasehold improvements for other tenants; (7) repairs or rebuilding
necessitated by condemnation to the extent reimbursed by condemnation proceeds;
(8) Taxes which are included in the definition of Taxes set forth in
Section 1.3; (9) the removal, encapsulation or enclosure of any asbestos
containing material in the Building; (10) depreciation (except as expressly
provided in this Section 4.4); (11) legal fees incurred in negotiating leases or
collecting rents or enforcing leases; (12) costs directly and solely related to
the maintenance and operation of the entity that constitutes the Landlord, such
as accounting fees incurred solely for the purpose of reporting Landlord’s
financial condition; (13) costs incurred to operate any specialty use such as a
health club,

 

12



--------------------------------------------------------------------------------

billboard, restaurant, parking garage and the like; (14) damages and other
amounts paid by Landlord in connection with claims and actions against Landlord
as a result of Landlord’s negligence or other tort or breach of contract except
to the extent that such costs would have been includable in Expenses had
Landlord not committed such negligence, tort or breach of contract; (15) costs
paid to a person or entity related to Landlord, to the extent such costs are in
excess of the costs that would have been paid in the absence of such
relationship; (16) Landlord’s cost of rendering services or work to a tenant
(such as overtime air conditioning) for which Landlord is reimbursed by such
tenant (other than pursuant to an operating expense escalation) or which is in
excess of the services or work Landlord is required to furnish to Tenant under
this Lease; (17) penalties, interest, late charges and other amounts incurred as
a result of any default or failure by Landlord to comply with any agreements to
which Landlord is bound, except to the extent that such costs would have been
includable in Expenses had Landlord not breached such obligations; (18) fines
and penalties incurred by Landlord resulting from Landlord’s violation of Laws;
(19) amounts incurred in connection with any withdrawal liability or unfunded
pension liability with respect to any pension plan; (20) costs of electricity
consumed in rentable areas of the Building; (21) costs incurred with respect to
the sale or transfer of the Land and/or Building or of any interest of Landlord
therein or in connection with the sale or acquisition of air or development
rights; (22) cost of Landlord’s Work; (23) costs incurred by Landlord resulting
from a Landlord’s or any tenant’s breach of a lease but only to the extent that
the same would not have been includable in Expenses had such breach not
occurred; (24) costs incurred by Landlord in connection with any obligation to
indemnify any tenant, but only to the extent that such costs are not otherwise
includable in Expenses; and (25) bad debts or rent losses or reserves therefor.

If less than 95% of the Building shall be occupied during any Fiscal Year, then
the amount by which those Expenses that vary with occupancy (such as cleaning
costs) would have increased had the Building been 95% occupied and operational
and had all Building services been provided to all tenants shall be reasonably
determined and the amount of such increase shall be included in Expenses for
such Fiscal Year. In addition, if during all or part of any Fiscal Year,
Landlord shall not furnish any particular items of work or services (which would
otherwise constitute an Expense) to portions of the Building due to the fact
that (i) a tenant is itself providing such item of work or service or (ii) such
item of work or service is not required or desired by the tenant of such portion
of the Building, then, for the purpose of computing Expenses, Expenses shall be
deemed to be increased by the additional cost that Landlord would have incurred
if it had provided such work or service to such portions of the Building.

4.4.2 (a) Additional Expenses. Tenant shall pay to Landlord, as Additional Rent,
in the manner provided below for each Fiscal Year subsequent to the Base Expense
Year that shall contain any part of the Term, Tenant’s Expense Share of the
amount by which Expenses for such Fiscal Year exceeds Expenses for the Base
Expense Year (“Additional Expenses”).

(b) Estimated Payments. Prior to or as soon as practicable after the beginning
of each Fiscal Year subsequent to the Base Expense Year, Landlord shall notify
Tenant of Landlord’s estimate of Tenant’s Expense Share of Additional Expenses
for the ensuing Fiscal Year (“Landlord’s Estimate”). On or before the first day
of each month during the Fiscal Year with respect to which Landlord shall have
given Tenant a Landlord’s Estimate, Tenant shall pay to Landlord, in advance,
the monthly amount set forth on Landlord’s Estimate (the “Monthly Estimated
Expense Payment”), provided that until Landlord shall give Tenant a new
Landlord’s Estimate with respect to the ensuing Fiscal Year, Tenant shall
continue to pay the Monthly Estimated Expense Payment on the basis of the prior
Fiscal Year’s Landlord’s Estimate until the month after the month in which
Landlord shall have given Tenant a new Landlord’s Estimate (provided that Tenant
shall not be obligated to commence paying the new Monthly Estimated Expense
Payment less than fifteen (15) days after Landlord shall have

 

13



--------------------------------------------------------------------------------

given Tenant the new Landlord’s Estimate). In the first month in which Tenant
shall be obligated to pay a new Monthly Estimated Expense Payment based on the
new Landlord’s Estimate, Tenant shall pay to Landlord a sum equal to the product
of (x) the difference between the new Monthly Estimated Expense Payment and the
prior year’s Monthly Estimated Expense Payment multiplied by (y) the number of
months which shall have elapsed since the beginning of the then current Fiscal
Year. If at any time or times Landlord reasonably estimates that Tenant’s
Expense Share of Additional Expenses for the then-current Fiscal Year shall vary
from Landlord’s Estimate by more than 5%, Landlord may, by notice to Tenant,
revise the Landlord’s Estimate for such Fiscal Year and subsequent Monthly
Estimated Expense Payments by Tenant for such Fiscal Year shall be based upon
such revised Landlord’s Estimate.

(c) Annual Settlement. As soon as practicable after the close of each Fiscal
Year subsequent to the Base Expense Year, Landlord shall deliver to Tenant a
statement of Tenant’s Expense Share of Additional Expenses for such Fiscal Year
(the “Annual Expense Statement”). If, on the basis of such Annual Expense
Statement, Tenant shall owe an amount that is less than the sum of the Monthly
Estimated Expense Payments previously paid by Tenant for such Fiscal Year,
Landlord shall, at Landlord’s option, either refund such excess amount to Tenant
or credit such excess amount against the next Monthly Estimated Payment(s) due
or to become due from Tenant to Landlord except that after the expiration or
earlier termination of the Term, Landlord shall promptly refund such excess
amount to Tenant after Tenant shall have paid to Landlord all Base Rent,
Additional Rent and other Rent that shall be payable under this Lease through
the Expiration Date. If, on the basis of such Annual Expense Statement, Tenant
shall owe an amount that is more than the sum of the Monthly Estimated Expense
Payments previously paid by Tenant for such Fiscal Year, Tenant shall pay the
deficiency to Landlord within thirty (30) days after the delivery of such Annual
Expense Statement to Tenant.

(d) Tenant’s Audit Right. The Annual Expense Statements furnished by Landlord to
Tenant as provided in Section 4.4.3 shall be binding on Tenant as to the
determination of Expenses for the Base Expense Year and/or any subsequent Fiscal
Year; provided, however, Tenant may, within ninety (90) days after receipt of
Landlord’s first statement setting forth Expenses for the Base Expense Year
and/or any Annual Expense Statement for any comparison Fiscal Year, by written
notice delivered to Landlord, time being of the essence, question the
correctness of such Annual Expense Statement or statement of the Base Expenses.
Landlord shall maintain books and records necessary for computation of Expenses.
Landlord shall permit Tenant or Tenant’s independent certified public
accountants, which shall be a firm having at least ten (10) members who are
certified public accountants and which shall certify to Landlord that it is not
being compensated in connection with such audit on a “contingency” or similar
basis (“CPA”), to have access to the books and records utilized to compute
Expenses, during normal Business Hours upon reasonable notice for a period of
one hundred eighty (180) days after receipt of such Annual Expense Statement in
question, and during no other time. Pending determination of any such dispute,
and as a condition to Tenant’s right to review Landlord’s books and records in
accordance with this Section, Tenant shall pay Additional Rent in accordance
with the Statement that Tenant is disputing, without prejudice to Tenant’s
position. Tenant shall notify Landlord in reasonable detail and with reasonable
specificity of any claim by Tenant of overpayment of Expenses within thirty
(30) days after the expiration of the aforesaid one hundred eighty (180) day
review period, or Tenant shall be deemed to have waived any claims not asserted
within said thirty (30) day period. No copying of any of Landlord’s books and
records shall be allowed except that a reasonable number of specific invoices
may be copied to the extent reasonably necessary for Tenant or its CPA to
prepare a report of such audit. Tenant agrees that Tenant shall not disclose the
contents of such books and records to any other party unless (i) Tenant is
compelled to disclose the information pursuant to court order or applicable law;
(ii) such disclosure is in connection with any proceeding enforcing any remedies
of Tenant as to the computation of Expenses or (iii) such disclosure is to any
officer, employee, attorney or

 

14



--------------------------------------------------------------------------------

CPA of Tenant. Landlord may require any CPA employed by Tenant to execute a
confidentiality agreement in form satisfactory to Landlord prior to reviewing
any books and records of Landlord. Tenant hereby waives any rights Tenant may
have to review any books and records of Landlord (including, without limitation,
any rights by law) except as expressly set forth in this Section 4.4.2.
Notwithstanding anything to the contrary in this Section 4.4, if it is finally
determined that Landlord overstated Expenses for a Fiscal Year in any Annual
Expense Statement by more than ten (10%) percent of Expenses as so finally
determined, then Landlord shall pay Tenant (by credit or payment as provided
above) interest on the amount of Tenant’s overpayment for such Fiscal Year at
the Prime Rate calculated at 2% over the Prime Rate from the later of (x) the
last day of the applicable Fiscal Year or (y) the date on which Tenant shall
have paid to Landlord any “true up” for such Fiscal Year after Landlord shall
have given Tenant the Annual Expense Statement with respect to such Fiscal Year,
to the date on which Landlord shall refund or credit such overpayment to Tenant.

4.5 Adjustments of and Revisions to Payments of Additional Rent

If this Lease shall commence on a day other than the first day of a Tax Year or
Fiscal Year, or shall terminate on a day other than the last day of a Tax Year
or Fiscal Year, then Tenant’s Tax Payment and/or Tenant’s Expense Share of
Additional Expenses applicable to the Tax Year or Fiscal Year in which such
commencement or termination shall occur shall be prorated on the basis of the
number of days within such Tax Year and/or Fiscal Year that are within the Term.
Tenant’s obligation to pay Additional Rent which has accrued but not been paid
allocable to periods prior to the expiration or earlier termination of the Term
(if any) and Landlord’s obligation to refund Taxes or any overpayment of
Tenant’s Expense Share of Additional Expenses under this Article 4 shall survive
such expiration or earlier termination, subject to the provisions of this
Article 4. Landlord shall have the right to render a corrected or revised Tax
Statement or Annual Expense Statement at any time and from time to time during
the Term (subject to the proviso hereinafter set forth in this sentence), and
Landlord’s failure to render any Tax Statement or Annual Expense Statement or
revision or correction thereto during the Tax Year or Fiscal Year to which such
statement shall relate shall not prejudice Landlord’s right to render any such
statement at any later time, provided however, that (I) Landlord shall have no
right to render an initial or revised Tax Statement (and Tenant hereby waives
the right to seek any refund for overpayment of Taxes) with respect to any Tax
Year more than three (3) years after the later of (x) the expiration of such Tax
Year or (y) the date on which Landlord shall have finally settled the assessment
of the Real Property for such Tax Year and (II) Landlord shall have no right to
render an initial or revised Expense Statement with respect to a Fiscal Year
more than three (3) years after the expiration of the applicable Fiscal Year.

4.6 Interest on Late Payments

All amounts payable under this Lease by Tenant to Landlord, if not paid when
due, shall bear interest from the due date until paid at the lesser of (x) the
highest interest rate permitted by law or (y) 4% in excess of the then-current
Prime Rate.

4.7 Right to Accept Payments

No receipt by Landlord of an amount less than Tenant’s full amount due shall be
deemed to be other than payment “on account”, nor shall any endorsement or
statement on any check or any accompanying letter effect or evidence an accord
and satisfaction. No payment by Tenant to Landlord shall be deemed to be a
waiver of any rights of Tenant. Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance or pursue any right
of Landlord. No

 

15



--------------------------------------------------------------------------------

payments by Tenant to Landlord after the expiration or other termination of the
Term, or after the giving of any notice (other than a demand for payment of
money) by Landlord to Tenant, shall reinstate, continue or extend the Term or
make ineffective any notice given to Tenant prior to such payment. After notice
or commencement of a suit, or after final judgment granting Landlord possession
of the Premises, Landlord may receive and collect any sums of Rent due under
this Lease, and such receipt shall not void any notice or in any manner affect
any pending suit or any judgment obtained.

4.8 Insufficient Funds

If any check delivered to Landlord in full or partial payment of any amounts due
to Landlord pursuant to the terms of this Lease shall not be honored by reason
of insufficient or uncollected funds or for any other reason, then Tenant shall
pay to Landlord a service charge on account thereof in the amount of Two Hundred
($200.00) Dollars, which charge shall be due and payable as Additional Rent with
the next monthly installment of Base Rent.

4.9 Change in Laws

If all or any part of the Base Rent or Additional Rent shall at any time become
uncollectible, reduced or required to be refunded by virtue of any Laws
(including rent control or stabilization laws), then, for the period prescribed
by said Laws, Tenant shall pay to Landlord the maximum amounts permitted
pursuant to said Laws, and Tenant shall execute and deliver such agreement(s)
and take such other steps as Landlord may reasonably request and as may be
legally permissible to permit Landlord to collect the maximum rent which, from
time to time during the continuance of such legal rent restriction, may be
legally permissible (and not in excess of the amounts then reserved therefor
under this Lease). Upon the expiration or other legal termination of the
applicable period of time during which such amounts shall be uncollectible,
reduced or refunded: (a) the Base Rent and Additional Rent shall become and
shall thereafter be payable in accordance with the amounts reserved herein for
the periods following such expiration or termination, and (b) Tenant shall pay
to Landlord as additional rent, within sixty (60) days after demand, all
uncollected, reduced or refunded amounts that would have been payable for the
above-said period absent such Laws.

4.10 Lockbox

If Landlord shall direct Tenant to pay Base Rent or Additional Rent to a
“lockbox” or other depository whereby checks issued in payment of Base Rent
and/or Additional Rent are initially cashed or deposited by a person or entity
other than Landlord (albeit on Landlord’s authority), then, for any and all
purposes under this Lease: (i) Landlord shall not be deemed to have accepted
such payment until ten (10) days after the date on which Landlord shall have
actually received such funds, and (ii) Landlord shall be deemed to have accepted
such payment if (and only if) within said ten (10) day period, Landlord shall
not have refunded (or attempted to refund) such payment to Tenant. Nothing
contained in the immediately preceding sentence shall be construed to place
Tenant in default of Tenant’s obligation to pay rent if and for so long as
Tenant shall timely pay the rent required pursuant to this Lease in the manner
designated by Landlord or Landlord’s Mortgagee.

5. CONDITION OF PREMISES

Subject to the provisions of Exhibit B and except as otherwise expressly
provided in this Lease, by taking possession of the Premises hereunder, Tenant
shall be deemed to have accepted the Premises as being in good order, condition
and repair, and otherwise in “as is” and “where is” condition as of the
Commencement Date. Landlord shall not be obligated to perform any work
whatsoever to prepare the

 

16



--------------------------------------------------------------------------------

Premises for Tenant, except as provided in Exhibit B annexed hereto and made a
part hereof. All materials, work, labor, fixtures and installations required for
completion of the Premises and the operation of Tenant’s business thereat, other
than Landlord’s Work and Landlord’s Base Building Work, shall (subject to the
provisions of Section 10 below and all other applicable provisions of this
Lease) be promptly furnished and performed by Tenant, at Tenant’s own cost and
expense. Tenant acknowledges that, except as may be expressly set forth in this
Lease, neither Landlord, nor any employee, agent or contractor of Landlord has
made any representation or warranty concerning the Land, Building, Common Areas
or Premises, or the suitability of either for the conduct of Tenant’s business.
Landlord reserves, for Landlord’s exclusive use, subject to the provisions of
Section 9.4 regarding access to the Premises, any of the following (other than
those installed by or for Tenant’s exclusive use) that may be located in the
Premises: janitor closets, stairways and stairwells; fans, mechanical,
electrical, telephone and similar rooms, and elevator, pipe and other vertical
shafts, flues and ducts.

6. USE; REQUIREMENTS OF LAWS; AND OCCUPANCY

6.1 Use

6.1.1 Tenant shall use and occupy the Premises only for the Use described in
Section 1.1 and no other use. Tenant shall use and occupy the Premises in
compliance with the existing certificate of occupancy affecting the Premises
including, without limitation, all occupancy and floor load requirements. Tenant
acknowledges that the foregoing provisions of this Section 6.1.1 are material
obligations of Tenant under this Lease.

6.1.2 The use of the Premises permitted under Section 6.1(a) shall not include,
and Tenant shall not use, or permit the use of, the Premises or any part thereof
for: (i) the offices or business of a governmental or quasi-governmental bureau,
department or agency, foreign or domestic, including an autonomous governmental
corporation or diplomatic or trade mission; or (ii) the conduct or maintenance
of any gambling or gaming activities; or any political activities or any club
activities; or a trade school; or employment or placement agency; or messenger
service; or for the manufacturing, storage, shipping or receiving of goods; or
for retail sales; or for the cooking or distribution of food. Without limiting
the generality of the foregoing, Tenant covenants and agrees, as a material
inducement to Landlord to enter into this Lease, that Tenant shall not permit
the Premises to be used for any business open to the general public or to “off
street” visitors or invitees, but the foregoing is not intended to prohibit
access to the Premises to Tenant’s business invitees who are pre-registered to
visit the Premises with Landlord’s security personnel, and who otherwise comply
with Landlord’s Building standard security procedures.

6.1.3 Solely as an incident to Tenant’s use of the Premises for the Use, and
subject to compliance with the certificate of occupancy affecting the Premises,
Tenant may install and operate one or more “warming pantries” in the Premises
containing a “Dwyer” type kitchenette unit containing a sink, refrigerator,
microwave oven and employee dining area. Tenant shall procure all licenses and
permits (if any) which may be required in connection with such incidental use,
at Tenant’s cost and expense. The aforesaid incidental use shall be subject to
all of the other terms and conditions of this Lease, including without
limitation, the provisions of Article 10 of this Lease.

6.2 Compliance with Laws

6.2.1 Tenant shall use the Premises in a safe, careful and proper manner, and,
at Tenant’s expense, shall comply with all Laws now or hereafter existing
(including, without limitation, the certificate of occupancy for the Premises
and/or the Building, the Americans with Disabilities Act of 1990, NYC Local Laws
No. 5 of 1973, No. 16 of 1984 and No. 58 of 1988 and all orders, rules and

 

17



--------------------------------------------------------------------------------

regulations of Insurance Boards) that shall impose upon Landlord or Tenant any
obligation, order or duty (including, without limitation, the performance of any
Alterations), whether foreseen or unforeseen, ordinary or extraordinary, with
respect to:

(a) the Premises (including, without limitation, any improvements or Alterations
in the Premises) or Tenant’s occupancy, use or manner of use of the Premises, or

(b) any part of the Building other than the Premises if such obligation, order
or duty shall arise from (i) the specific use or manner of any use or occupancy
of the Premises by Tenant or any person claiming through or under Tenant, or
(ii) a condition created by Tenant or any person claiming under or through
Tenant or any or their respective agents, contractors, employees, licensees,
guests or invitees (including, without limitation, any Alteration or improvement
Tenant shall perform in or for the benefit of the Premises), or (iii) a breach
of Tenant’s obligations under this Lease or the negligence of Tenant or its
agents, contractors, employees, licensees, guests or invitees.

Tenant shall give Landlord prompt notice of any notice it receives of the
violation of any Laws or Insurance Requirements with respect to the Premises or
the use and occupancy thereof. Notwithstanding anything to the contrary
contained in this Section 6.2.1, Tenant shall not be obligated to comply with
any Laws to the extent that any Law requires the performance of an Alteration of
or to any structural component of the Building (i.e., a structural component
being any portion of the Building’s “core” or “shell,” including any portion of
any base Building System, in contradistinction to the distribution system
serving the Premises connected to such Building System) unless such Alteration
shall be required by reason of (1) the specific use or manner of any use or
occupancy of the Premises by Tenant or any person claiming through or under
Tenant, or (2) a condition created by Tenant or any person claiming under or
through Tenant or any or their respective agents, contractors, employees,
licensees, guests or invitees (including, without limitation, any Alteration or
improvement in the Premises), or (3) a breach of Tenant’s obligations under this
Lease or the negligence of Tenant or its agents, contractors, employees,
licensees, guests or invitees.

6.2.2 Tenant shall install a sprinkler distribution system in the Premises as
part of Tenant’s initial Alterations to prepare the Premises for Tenant’s
occupancy. If any Insurance Boards or Laws shall require or recommend the
modification, alteration or other changes of or to such sprinkler distribution
system or the installation of fire extinguishers or other fire protection
devices or any changes in any of the foregoing for any reason, whether or not
attributable to Tenant’s use of the Premises, or if any such installation or
equipment becomes necessary to prevent the imposition of a penalty or charge
against the full allowance for a sprinkler or fire extinguishing system in the
fire insurance rate as fixed by Insurance Boards, or by any fire insurance
company, then Tenant, at Tenant’s expense, shall promptly make such installation
within the Premises and supply such changes, modifications, alterations,
additions or other equipment. Notwithstanding the foregoing, Tenant shall not be
obligated to comply with any Laws or the requirements of any Insurance Boards
under this Section 6.2.2 to the extent that any Laws or Insurance Requirements
shall require an Alteration of or to a structural component of the Building
(i.e., a structural component being any portion of the Building’s “core” or
“shell,” including any portion of any base Building System, in contradistinction
to the distribution system serving the Premises connected to such Building
System) unless such Alteration shall be required by reason of (1) the specific
use or manner of any use or occupancy of the Premises by Tenant or any person
claiming through or under Tenant, or (2) a condition created by Tenant or any
person claiming under or through Tenant or any or their respective agents,
contractors, employees, licensees, guests or invitees (including, without
limitation, any Alteration or improvement in the Premises), or (3) a breach of
Tenant’s obligations under this Lease or the negligence of Tenant or its agents,
contractors, employees, licensees, guests or invitees.

 

18



--------------------------------------------------------------------------------

6.2.3 Subject to the provisions of this Section, Tenant shall not cause or
permit any Hazardous Substances (hereafter defined) to be used, stored,
released, disposed, handles, produced or installed by Tenant or Tenant’s
employees, agents, contractors or invitees in or about the Premises or Building,
except that Tenant may use and store in the Premises Hazardous Substances which
are typically used and stored in the ordinary course of business of an office
tenant in a building comparable to the Building for the Use provided that the
use, storage and disposal of such Hazardous Substances is at all times in strict
compliance with all Laws and in such quantities that are no larger than those
customarily used by such office tenants for office use. Without limiting the
generality of the foregoing or any other provisions of this Lease, during the
Term, Tenant shall comply with all Laws governing, and all procedures reasonably
established by Landlord for, the use, abatement, removal, storage, disposal or
transport of any Hazardous Substances, and any required or permitted Alteration,
repair, maintenance, restoration, removal or other work in or about the
Premises, Building or Land that involves or affects any Hazardous Substances.
For purposes of this Lease, “Hazardous Substances” shall mean any element,
compound, chemical mixture, contaminant, pollutant, material, waster or other
substance with is defined, determined or identified as a “hazardous substance,”
“hazardous waste,” or “hazardous material” under any Laws including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (codified in scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C.
and 42 U.S.C. Sec. 9601 et seq.), the Resource Conservation and Recovery Act of
1976 (42 U.S.C. 6901 et seq.),) the Hazardous Materials Transportation Act (49
U.S.C. Sec. 1801 et seq.), (iv) the Toxic Substances Control Act (15 U.S.C. Sec.
2601 et seq.), (v) the Clean Water Act (33 U.S.C. Sec. 1251 et seq.), the Clean
Air Act (42 U.S.C. 7401 et seq.), the Safe Drinking Water Act (21 U.S.C. 349; 42
U.S.C. 201 and Sec. 300f et seq., the National Environmental Policy Act of 1969
(42 U.S.C.3421), the Superfund Amendment and Reauthorization Act of 1986
(codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C., Title III of the Superfund Amendment and Reauthorization Act (40 U.S.C.
Sec. 1101 et seq.) and the Environmental Conservation Law of the State of New
York (codified in Volume 17 1/2 of McKinney’s 1984). In the event of a default
under this Section after notice and the expiration of any applicable cure period
(except that in case of emergency or threat to health or safety, no notice or
cure period shall be required), in addition to any and all other rights and
remedies of Landlord under this Lease or at law, Tenant shall, at the option of
Landlord, remove or reimburse Landlord for Landlord’s out-of-pocket cost to
remove such Hazardous Substances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

6.3 Insurance Requirements, Floor Loads and Occupancy Requirements

Without limiting any other provision of this Lease, Tenant shall not place a
load upon any floor of the Premises that exceeds the live load per square foot
that is permitted under the certificate of occupancy affecting the Premises.
Tenant shall not violate any Insurance Requirements or do or permit any thing to
be done in the Premises which shall invalidate or be in conflict with the terms
of the New York State standard form of fire insurance with extended coverage.
Tenant shall not do or permit anything to be done in the Premises which
unreasonably obstructs or interferes with other tenants of the Building or with
Landlord’s providing Building services, or which injures or unreasonably annoys
other tenants. Tenant shall not cause, maintain or permit any nuisance in or
about the Premises and shall keep the Premises free of debris, and anything of a
dangerous, noxious, toxic or offensive nature or which could create a fire
hazard or undue vibration, heat or noise. Business machines and mechanical
equipment used in the Premises that cause vibrations or noise so as to be
reasonably objectionable to Landlord or other tenants of the Building shall be
placed and maintained by Tenant, at its expense, in settings sufficient, in
Landlord’s good faith judgment, to eliminate such vibrations or noise.

 

19



--------------------------------------------------------------------------------

6.4 Breach of Covenants

Tenant expressly acknowledges that irreparable injury shall result to Landlord
in the event of a breach of any of the covenants made by Tenant in this Article
6, and it is agreed that, in the event of such breach, Landlord shall be
entitled, in addition to any other remedies available, to an injunction to
restrain the violation thereof. Breach of any of Tenant’s covenants under this
Article after notice and the expiration of any applicable cure period shall also
constitute an Event of Default pursuant to the provisions of Article 21 hereof.

6.5 Window Washing

Tenant shall not clean, or permit, suffer or allow to be cleaned, any windows in
the Premises from the outside in violation of Section 202 of the Labor Law or
any other Laws.

7. SERVICES

7.1 Landlord’s Operation of the Building

During the Term, subject to the provisions of this Lease, Landlord shall operate
and maintain the Building (i) in compliance with all applicable Laws which shall
materially affect Tenant’s use and occupancy of the Premises (including
reasonable access thereto), the provision of Building services to the Premises
in accordance with the provisions of this Lease, the health and safety of
permitted occupants of the Premises and Tenant’s ability to complete permitted
Alterations, other than Laws required to be complied with by Tenant or other
tenants of the Building and subject to Landlord’s right to contest the validity
or applicability of any such Laws, and (ii) as a first class office building in
accordance with the standards from time to time prevailing for comparable
first-class office buildings in midtown Manhattan.

7.2 Landlord’s Services

Subject to the provisions of this Lease, Landlord shall provide the following
services:

(a) At Landlord’s expense (subject to recovery in accordance with Section 4.4
above), maintain and make all necessary repairs and replacements to the Common
Areas of the Building, all structural elements of the Building (including the
Building Systems), but excluding those portions of the Premises and the Building
required to be repaired or maintained by Tenant pursuant to Article 9 of this
Lease. Except as otherwise expressly provided in this Lease, there shall be no
allowance to Tenant for a diminution of rental value or interruption of
business, and no liability on the part of Landlord, by reason of inconvenience,
annoyance or injury to business arising from Landlord, Tenant or others making
any repairs in or to any portion of the Building or Building Systems or the
Premises. Landlord shall use reasonable efforts to minimize interference with
the conduct of Tenant’s business in the Premises during the performance of any
repairs (without incurring overtime or premium labor charges).

(b) At Landlord’s expense (subject to recovery in accordance with Section 4.4
above), provide Building standard elevator service during Business Hours, and
have one elevator on call at all other days and times.

(c) (i) At Landlord’s expense (subject to recovery in accordance with
Section 4.4 above), operate the base Building air-conditioning, heating and
ventilating system installed by Landlord in the Building (the “HVAC System”)
during Business Hours seasonally in accordance with the design

 

20



--------------------------------------------------------------------------------

specifications set forth on Exhibit G. Tenant acknowledges that the windows are
hermetically sealed and shall not open and Landlord makes no representation as
to the habitability of the Premises at any time the central ventilating and air
conditioning systems are not in operation. Tenant hereby expressly waives any
claims against Landlord arising out of the cessation of operation of the central
air conditioning, heating and ventilating systems, or the suitability of the
Premises when same are not in operation or due to normal scheduling or for the
reasons set forth in Section 7.3, subject to the provisions of Section 7.3.2
below. Landlord shall not be liable for the failure of the air conditioning
system if such failure results from the occupancy of the Premises by more than
an average of one (1) person for each 150 square feet in any separate room or
area or if Tenant installs and operates machines, incandescent lighting and
appliances the total connected electrical load of which exceeds 5 watts per
square foot of usable area in any separate room or area.

(ii) If Tenant shall request heating, ventilation or air conditioning at any
times other than during Business Hours (“Overtime HVAC Service”), Landlord shall
provide the same, subject to the provisions of this Lease, provided that Tenant
shall give notice (which shall be given in the manner prescribed by Landlord’s
property manager, which is currently an Internet based notice system on a
program entitled “Angus”) requesting Overtime HVAC Service to Landlord’s
Building manager or other representative in charge of the Building (x) prior to
1:00 P.M. in the case of Overtime HVAC Service on Business Days and (y) and
prior to 1:00 P.M. on the Business Day immediately preceding the day on which
Tenant shall desire such Overtime HVAC Service, in the case of Overtime HVAC
Service on a Saturday, Sunday or Holiday. Tenant shall pay to Landlord, for such
Overtime HVAC Service, as Rent, then current Landlord’s Building standard charge
therefor, within thirty (30) days after demand. If Tenant shall request Overtime
HVAC Service on a non-Business Day for a period of less than four (4) hours,
Tenant shall pay for a minimum of four (4) hours of Overtime HVAC Service. If
any other tenants of the Building whose premises are served by the same HVAC
System as the Premises shall request Overtime HVAC Service for any of the same
hours as Tenant, the charge to Tenant for such common use shall be pro-rated
based upon the rentable area of the Premises and the premises of such other
tenant(s) requesting such Service. However, nothing herein contained shall
obligate Landlord to pro-rate such charge based upon other tenants who may
receive the benefit of such Service but who shall not have so requested such
Service. Landlord’s current Building standard charge for Overtime HVAC Service
is $150 per hour per floor, which is subject to increase from time to time.

(d) At Landlord’s expense (subject to recovery in accordance with Section 4.4
above), furnish cold New York City water in the Premises for lavatory and
drinking and office cleaning purposes, and furnish hot and cold water in the
base Building lavatories on the floor(s) on which the Premises are located. If
Tenant requires, uses or consumes water for any other purpose, or installation
becomes required by Laws, Tenant shall (or Landlord may at Tenant’s cost)
install a meter or meters or other means to measure Tenant’s water consumption,
and Tenant further shall pay for the maintenance of said meter equipment and/or
pay Landlord’s cost of other means of measuring such water consumption by
Tenant. Tenant shall reimburse Landlord for the actual cost charged to Landlord
of all water consumed (including costs of generating hot water, if any) as
measured by said meter or meters or as otherwise measured, including sewer
rents, as additional rent within thirty (30) days after bills are rendered.

(e) At Landlord’s expense (subject to recovery in accordance with Section 4.4
above), furnish office cleaning service on Business Days in accordance with the
specifications set forth in Exhibit H. Tenant shall pay to Landlord the
reasonable costs incurred by Landlord for (x) extra cleaning in the Premises
required because of (i) misuse or neglect by Tenant or its employees or business
visitors, (ii) use of portions of the Premises for preparation, serving or
consumption of food or beverages or other special purposes (except mail room)
requiring greater or more difficult cleaning work than office areas,

 

21



--------------------------------------------------------------------------------

(iii) unusual quantity of interior glass surfaces, (iv) non-building standard
materials or finishes installed by Tenant or at its request, and (y) removal
from the Premises and the Building of (i) so much of any refuse or rubbish of
Tenant as shall exceed that ordinarily accumulated daily in the routine of
business office occupancy and (ii) refuse and rubbish of Tenant’s vending
machines and other eating facilities requiring special handling (known in the
trade as “wet garbage”). Tenant may arrange for removal of such wet garbage by
its own personnel or by contractors approved by Landlord, subject to such rules
and regulations as Landlord may reasonably impose for the proper operation and
maintenance of the Building. Tenant may also arrange directly with Landlord’s
cleaning contractor to pay for any or all of the costs of extra cleaning and
rubbish removal referred to in this Section. Landlord and its cleaning
contractor and their employees shall have access to the Premises during
non-Business Hours and the free use of light, power and water facilities in the
Premises as shall be reasonably required for the purpose of cleaning the
Premises in accordance with Landlord’s obligations hereunder.

(f) (i) Tenant, at its sole expense and in accordance with the provisions of
Article 10 of this Lease, shall have the right to install one or more
water-cooled supplemental air-conditioning units in the Premises (the
“Supplemental AC Equipment”). If Tenant shall elect to install Supplemental AC
Equipment in the Premises, then Landlord shall install (if the same shall not
previously have been installed), at Tenant’s cost, at a single point designated
by Landlord in the Building core on the floor on which the Premises is located
(the “Distribution Point”), the hardware necessary to permit Tenant to “hook up”
to the Building’s chilled water loop for the purpose of obtaining the
Supplemental Chilled Water (defined below). Tenant shall pay to Landlord, within
thirty (30) days after demand, as Rent, any reasonable costs incurred by
Landlord to install such hardware. Landlord shall furnish reasonably itemized
“back up” documentation identifying such costs promptly upon Tenant’s request.

(ii) Landlord shall furnish, to the Distribution Point, up to an aggregate of
fifty (50) tons of chilled water, 24 hours per day, 7 days per week (the
“Supplemental Chilled Water”). Tenant, at its expense, shall be responsible for
connecting to the Distribution Point and distributing the Supplement Chilled
Water through the Premises to Tenant’s Supplemental AC Unit. Simultaneously with
the installation of Tenant’s Supplemental AC Unit, and prior to drawing any
Supplemental Chilled Water from the Distribution Point, Tenant shall also
install a meter (the “Chilled Water Meter”), which shall be approved by
Landlord, at the Distribution Point to monitor and measure Tenant’s consumption
of Supplemental Chilled Water. Landlord shall have no obligation to furnish the
Supplemental Chilled Water to the Distribution Point until Tenant shall have
installed the Chilled Water Meter. In addition to the Chilled Water Meter,
Tenant shall install such other equipment as will prevent Tenant from drawing,
at any instant in time, more than 50 tons of chilled water from the Distribution
Point.

(iii) Tenant’s Supplemental AC Equipment shall not, at any instant in time,
demand, nor shall Tenant otherwise demand, supplement chilled water in excess of
50 tons in the aggregate.

(iv) Tenant shall pay to Landlord, as Rent within thirty (30) days after demand,
for all chilled water it draws from the Distribution Point during any period, an
amount equal to $0.35 for each Ton Hour of chilled water consumed during such
period as recorded on the Chilled Water Meter. “Ton Hours” shall mean, for any
period, a number of ton hours equal to the quotient of (A) the product of
(y) the number of BTU’s of chilled water consumed by Tenant during such period
(as measured by such meter), multiplied by (z) the “Meter Factor” (as such term
is used in the vernacular of the industry) applicable to the make and model
number of such meter, divided by (B) the BTUH Factor applicable to the make and
model number of such meter.

 

22



--------------------------------------------------------------------------------

(g) If, at the request of Tenant, Landlord or an affiliate of Landlord shall at
any time during the Term furnish any services to Tenant other than the services
to be furnished to Tenant pursuant to the provisions of this Section 7.2, then
Tenant shall pay to Landlord as Rent, or, at Landlord’s option pay to Landlord’s
affiliate, within thirty (30) days after demand, Landlord’s then current
Building standard charge for such services. Nothing contained in this paragraph
shall obligate Landlord to furnish any such additional services to Tenant.

7.3 Interruption of Services

7.3.1 Landlord reserves the right to stop the furnishing of any Building
services and the service of any of the Building Systems to perform repairs or
Alterations which, in Landlord’s judgment, shall be necessary or desirable or
when necessary by reason of accident or emergency. If any of the Building
Systems or services required to be provided by Landlord pursuant to this Article
7 or Article 8 below shall be interrupted, curtailed or stopped, Landlord shall
use reasonable efforts with due diligence to resume such service; provided,
however, that (subject to the provisions of Section 7.3.2 below) Landlord shall
have no liability whatsoever by reason of any such interruption, curtailment or
stoppage of any of such services (whether the same shall be interrupted,
curtailed or stopped while Landlord shall be performing any repairs or
Alterations or when Landlord shall be prevented from supplying or furnishing the
same by reason of Laws, the failure of any public utility or governmental
authority serving the Building to supply electricity, water, steam, oil or other
fuel, strikes, lockouts, the difficulty of obtaining materials after the use of
due diligence, accidents or by any other cause beyond Landlord’s reasonable
control or for any other reason), including, without limitation, any liability
for damages to Tenant’s personal property or for interruption of business caused
by any such interruption or stoppage, nor shall the same constitute an actual or
constructive eviction or entitle Tenant to any abatement or diminution of the
Rent payable under this Lease or in any manner or for any purpose relieve Tenant
from any of its obligations under this Lease.

7.3.2 Notwithstanding anything to the contrary set forth in this Section 7.3, if
there shall be an interruption, curtailment or suspension (hereinafter referred
to as an “Interruption”) of any Essential Service (defined below) and, as a
result of such Interruption, (i) all or at least twenty-five (25%) percent of
the Premises (the “Affected Area”) shall be rendered untenantable during
Business Hours for a period of more than five (5) Business Days after notice
thereof shall have been given by Tenant to Landlord, (ii) Tenant shall have
ceased to conduct its normal business operations therein for more than five
(5) consecutive Business Days and (iii) the Interruption shall have been caused
by the negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors or breach of this Lease by Landlord and shall not have
been caused by reason of any acts or omissions of the public utility serving the
Building, an act of God or any other act of Force Majeure, then, as Tenant’s
sole remedy, Tenant shall have the right to abate the Base Rent and Additional
Rent payable under this Lease allocable to the Affected Area only for the period
which shall begin on the sixth (6th) Business Day after Tenant shall have given
Landlord notice of the Interruption and vacated and ceased to conduct Tenant’s
normal business in the Affected Area and ending on the date on which the
Interruption shall have ceased to render the Affected Area untenantable. For
purposes of this Section 7.3.2, “Essential Service” shall mean the following
services which Landlord is obligated to provide to the Premises, during business
hours only: (a) heat, during any period during which Landlord is obligated to
furnish the same under the provisions of this Lease, (b) electricity,
(c) air-conditioning, during any period during which Landlord is obligated to
furnish the same under the provisions of this Lease, (d) access to the Premises
and (e) the service of at least one (1) elevator. Notwithstanding anything to
the contrary above, the term “Interruption” shall also include loss of use of
the Premises under the provisions of Section 9.4.1 or 10.2 below resulting
solely from Landlord’s performing Alterations or repairs in the Premises to
remedy a condition created by the negligence, breach of Lease or willful
misconduct of Landlord.

 

23



--------------------------------------------------------------------------------

7.4 Changes in Laws

In the event any governmental entity promulgates or revises any Law, or issues
mandatory controls relating to the use or conservation of energy, water, light
or electricity, or the provision of any other utility or service furnished by
Landlord in the Building, Landlord may take any appropriate action to comply
with such provision of Law or mandatory controls, including the making of
alterations to the Building subject, however, to the terms and conditions of
this Lease.

7.5 Impermissible REIT Income

For so long as the entity specified in Section 1.1(b) (or an affiliate or
REIT-qualified successor in interest of such entity) shall be the Landlord under
this Lease, any “non-customary” services required to be provided to Tenant under
this Lease that may result in the actual or constructive receipt by Landlord (or
any member of Landlord) of impermissible tenant service income as described in
Section 856(d)(7) of the Internal Revenue Code shall be performed by Trizec
Tenant Services LLC, a Delaware limited liability company (or its designated
successors or assigns).

8. ELECTRIC

8.1 Submetered Electricity

A. Subject to the provisions of this Article 8 and the other provisions of this
Lease, Landlord shall furnish a connected electric load of up to six (6) watts
per usable square foot contained in the Premises for Tenant’s normal business
purposes. Commencing on the Commencement Date and continuing thereafter
throughout the Term, Tenant shall pay to Landlord, as Rent, without set-off,
defense, counterclaim, abatement or deduction whatsoever, a monthly charge for
electricity furnished to the Premises (the “Electricity Charge”) determined by
(x) applying the aggregate KW demand and KW hours of electricity consumed in the
Premises as recorded by submeters and ancillary equipment serving the Premises
(the “Electric Meters”), to the monthly average cost per KW hour and per KW
demand recorded on Landlord’s meters for the Building and billed by the utility
furnishing electric energy to the Building, including all taxes, fuel
adjustments, surcharges, rate adjustment changes and charges and any other
factors used by said public utility in computing the charges to Landlord for
electric energy furnished to the Building and adding thereto (y) a sum equal to
three (3%) percent of the amount calculated in accordance with the provisions of
the foregoing clause (x). Tenant shall furnish and install all lighting tubes,
lamps, bulbs and ballasts required in the Premises, at Tenant’s expense.

B. (i) Landlord shall take good care of the Electric Meters and shall promptly
make all repairs and replacements necessary to maintain them in good working
order and condition, at Tenant’s sole cost and expense. During any period in
which the Electric Meter(s) shall not be operating in good working order, the
Electricity Charge shall include an amount for electricity furnished to the
Premises at the rate paid by Tenant during the most recent comparable period
during which the Electric Meter(s) were in good working order.

(ii) If the Electric Meter(s) shall not be operational on the Commencement Date,
then Tenant shall pay to Landlord, for electricity furnished to the Premises
during the period commencing on the Commencement Date and ending on the day
immediately prior to the first day of the

 

24



--------------------------------------------------------------------------------

first billing cycle for which the Electric Meter(s) shall be operating in good
working order, the sum of $5,215.50 Dollars per month (the “Interim Electric
Charge”). Said sum shall be payable on the first day of every calendar month
during the applicable period without set-off, deduction, counterclaim or
abatement whatsoever, as additional Rent, and shall be pro-rated with respect to
any partial month.

C. All Electric Meters shall be read by an electrical consultant retained by
Landlord, at Landlord’s cost. Where more than one (1) meter measures the
electricity supplied to Tenant, the electricity rendered through each meter
shall be computed on the basis of coincidental demand.

8.2 Use of Electricity

Tenant’s use of electricity in the Premises shall not at any time exceed the
capacity of any of the electrical conductors, machinery and equipment in or
otherwise servicing the Premises, subject to the provisions of Section 8.5
below. In order to ensure that such capacity is not exceeded and to avert
possible adverse effect upon the electric service in the Building, Tenant shall
not, without Landlord’s prior written consent in each instance, connect any
fixtures, machinery, appliances or equipment to the Building electric
distribution system or make any alteration or addition to Tenant’s appliances or
equipment or the electric system of the Premises. Should Landlord grant such
consent, all additional risers or other equipment required therefor shall be
provided by Landlord and the cost thereof shall be paid by Tenant within thirty
(30) days after Landlord’s demand. As a condition to undertaking said work,
Landlord may require Tenant to furnish Landlord with security satisfactory to
Landlord securing payment of the cost of said work.

8.3 Interruption of Electric Service

Landlord shall not be liable in any way to Tenant for any failure, interruption
or defect in the supply or character of electricity, steam or other utilities
furnished to the Premises by reason of any requirement, act or omission of the
public utility serving the Building with electricity or steam or for any other
reason (including, without limitation, any interruption due to repairs or
alterations made by Landlord in the Building) unless that same shall be
attributable to the negligence or willful misconduct of Landlord, in which event
Tenant’s sole remedy shall be as set forth in Section 7.3.2 above. In no event
shall Landlord be liable for any consequential or special damages or damages for
interruption to or loss of business.

8.4 Discontinuance of Electricity

Landlord reserves the right to discontinue furnishing electricity to Tenant in
the Premises at any time upon not less than ninety (90) days notice to Tenant,
provided that such period shall be extended for such additional period as may be
reasonably necessary for Tenant, acting with due diligence, to arrange to obtain
electricity directly from the public utility serving the Building, and further
provided that Landlord shall not discontinue furnishing electricity to Tenant
unless Landlord shall also discontinue furnishing (or shall not furnish)
electricity to tenants of at least sixty (60%) percent of the Building. If
Landlord shall exercise such right of termination, this Lease shall continue in
full force and effect and shall be unaffected thereby, except only that, from
and after the effective date of such termination, Landlord shall not be
obligated to furnish electricity to Tenant and Tenant shall not be obligated to
pay the Electricity Charge to Landlord pursuant to the provisions of Section 8.1
above. If Landlord so discontinues furnishing electric energy to Tenant, Tenant
shall arrange to obtain electricity directly from the public utility company
furnishing electric service to the Building. Such electricity may be furnished
to Tenant by means of the then existing Building system feeders, risers and
wiring to the extent that the

 

25



--------------------------------------------------------------------------------

same are available, suitable and safe for such purposes. All meters and
additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electricity directly from such public
utility company shall be installed and maintained by Landlord at its expense
except that if Landlord shall be required to discontinue furnishing electricity
by reason of Laws, then Tenant shall install and maintain the same at Tenant’s
cost. Such discontinuance shall not be deemed a lessening or diminution of
services within the meaning of any present or future Laws.

8.5 Maximum Connected Load; Changes in Laws; Miscellaneous

A. Tenant covenants and agrees that at no time shall the connected electrical
load in or for the Premises exceed 6 watts per square foot of usable area.

B. If the public utility furnishing electricity to the Building, or any Laws,
shall institute or require a change in the manner in which electricity is to be
furnished or paid for, and such change reasonably necessitates an appropriate
modification of this Article 8, Tenant shall execute such modification,
provided, however, that in no event shall the Base Rent be reduced to an amount
below the amounts thereof stated in Section 1.1 of this Lease. Tenant shall
fully and timely comply with all rules and regulations of the public utility
applicable to Tenant or the Premises.

C. If any taxes are or shall be imposed upon Landlord’s furnishing of
electricity, Tenant shall reimburse Landlord therefor within thirty (30) days
after demand. Landlord shall promptly provide any available supporting
documentation for such taxes upon Tenant’s request.

D. Landlord’s failure to render any statement under the provisions of this
Article 8 shall not prejudice Landlord’s right to render such statement at any
time thereafter or to render a statement under this Article 8 for prior or
subsequent periods. The obligations of Tenant with respect to any payment
required to be made pursuant to the provisions of this Article 8 shall survive
the expiration or sooner termination of the Term for a period of two (2) years.

9. REPAIRS AND MAINTENANCE OF PREMISES; ACCESS TO PREMISES BY LANDLORD

9.1 Repairs by Tenant

Subject to the provisions of Article 6, Section 7.2(a), and Articles 13 and 15,
and except to the extent Landlord is required or elects to perform or pay for
certain maintenance or repairs in accordance with said Sections, Tenant shall,
at Tenant’s sole expense, at all times during the Term, maintain in good order
and repair and in compliance with all applicable Laws, the Premises and all
fixtures, glass (other than the exterior glass curtain wall unless Tenant or its
employees, agents, contractors or invitees shall have damaged the same),
appurtenances and equipment therein (including promptly and adequately
repairing, restoring and/or replacing all portions that are damaged or broken),
including, without limitation, Tenant’s entire distribution system for all of
the Building Systems that serve the Premises up to the point at which such
distribution system connects to the Building System, i.e., (i) Tenant’s entire
air distribution ceiling duct system to the point at which the same connects to
the main distribution duct for the Premises located in the core area of the
Building (but not the perimeter heating/cooling units located around the
perimeter of the Premises, which units shall be repaired by Landlord except to
the extent to which the same are damaged by Tenant), (ii) Tenant’s entire
electrical system to the panel box that services the Premises, (iii) all water
and waste lines and fixtures to the point at which the same connect to the
vertical pipes and wet columns located in the core of the Building, (iv) the
portion of the “Class E” fire safety system within the Premises and (v) any and
all supplemental and other systems located in

 

26



--------------------------------------------------------------------------------

and/or exclusively serving the Premises. Tenant shall also repair, restore
and/or replace all damage and injury to the Premises or to any portion of the
Building or the Building Systems outside of the Premises (including, without
limitation, the rough floor, the rough ceiling, exterior walls and load bearing
columns and other structural elements) caused by or arising from any acts or
omissions of Tenant or Tenant’s agents, contractors or employees. All repairs
and other work performed by Tenant or Tenant’s contractors (which shall be
subject to Landlord’s approval in accordance with the provisions of Article 10)
shall (i) be performed in compliance with all of the provisions of Article 10 of
this Lease, (ii) be performed in a first-class workmanlike manner using only
grades of materials at least equal in quality to Building standard materials and
(iii) comply with all insurance requirements and all applicable Laws.

9.2 Failure to Maintain Premises; Landlord’s Right to Cure

If Tenant shall fail to perform any of its obligations under Section 9.1 or any
other provision of this Lease after notice and the expiration of the applicable
cure period under Article 21 (except in case of actual or suspected emergency,
in which case no notice shall be required but Landlord shall endeavor to give
such notice as shall be practicable under the circumstances to Tenant at the
Premises), then Landlord may, without further notice to Tenant perform such
obligations and Tenant shall pay as Rent to Landlord the actual, commercially
reasonable cost of such performance, plus an amount reasonably sufficient to
reimburse Landlord for overhead and supervision, within thirty (30) days after
demand from Landlord. Upon Tenant’s request, Landlord shall promptly furnish
reasonably detailed supporting documentation of such costs to Tenant.

9.3 Landlord’s Right to Perform Repairs to Building Systems

In any case in which Tenant shall be required or shall desire to make any
repairs or perform any Alterations or other work pursuant to this Article or
Articles 6 or 10 and such repairs, Alterations or other work shall affect the
Building Systems or areas outside of the Premises, Landlord may, in Landlord’s
discretion, elect to make such repairs or to perform such Alterations or other
work for and on behalf of Tenant, but at Tenant’s sole cost and expense. In such
event, Tenant shall reimburse Landlord, as Rent, for the reasonable cost
incurred by Landlord to perform such repairs and/or Alterations or other work in
accordance with the standards of first class office buildings in midtown
Manhattan, within thirty (30) days after Landlord shall furnish a statement to
Tenant of the amount thereof.

9.4 Access to Premises by Landlord

9.4.1 Tenant shall permit Landlord and Landlord’s agents, representatives,
contractors and employees and public utilities servicing the Building to enter
the Premises at all reasonable times upon reasonable prior notice (except in
case of actual or suspected emergency in which event no notice shall be required
but Landlord shall endeavor to give such notice as shall be practicable under
the circumstances to Tenant at the Premises), which notice may be oral, whether
or not Tenant shall be present (it being agreed that Landlord shall afford
Tenant an opportunity to have a representative present unless the same shall not
be practicable in case of actual or suspected emergency), for any of the
following purposes: (i) to examine or inspect the Premises, (ii) to show the
Premises to existing or prospective mortgagees, lenders or ground lessors or to
prospective purchasers, (iii) to comply with any Laws or the requirements of any
insurance policies or encumbrance affecting the Building, (iv) to perform any
Alterations, repairs, improvements, additions, replacements or restorations
which Landlord shall deem necessary or desirable in Landlord’s good faith
judgment (it being agreed that Landlord shall perform the same with diligence,
clean the affected portion of the Premises upon completion and repair any damage
to the Premises caused by Landlord) (v) to comply with any of Landlord’s
obligations under this Lease, (vi) to exercise any right or remedy of Landlord
under this Lease, including, without

 

27



--------------------------------------------------------------------------------

limitation, Landlord’s rights to cure any default of Tenant under this Lease
(provided that any notice of default Landlord shall give to Tenant which shall
state that Landlord may cure such default if Tenant fails to do so shall also
serve as any prior notice required to be given under this Section 9.4 and no
further notice of Landlord’s entry under this Section shall be required) and
(vii) during the last eighteen (18) months of the Term, to show the Premises to
prospective tenants. Landlord shall have the right to take any materials and
equipment into the Premises that may be required while any repairs,
restorations, improvements, replacements, additions or Alterations are being
performed and such performance shall not constitute an actual or constructive
eviction in whole or in part or entitle Tenant to any abatement of the Rent
payable under this Lease (except as otherwise expressly provided in Article 13
or Section 7.3.2) or other compensation for interruption to or loss of business
or subject Landlord to any other liability. Landlord shall use reasonable
efforts to minimize interference in the normal conduct of Tenant’s business
during any such entry by Landlord, provided that Landlord shall not be obligated
to employ labor at overtime or premium pay rates (except that Landlord shall
employ overtime labor, if necessary, in the event of an emergency). Landlord
shall, to the extent the same shall be reasonably practicable, conceal or
camouflage any installations made by Landlord in the Premises above the
suspended ceiling or within the walls or columns of the Premises. If Tenant
shall not be present when any entry into the Premises shall be necessary or if
Tenant shall not elect to make a representative available when any entry into
the Premises shall be voluntary on the part of Landlord, Landlord and Landlord’s
agents, representatives, contractors or employees may enter the Premises without
rendering Landlord or such parties liable, provided that such parties shall use
reasonable care under the circumstances to avoid damage to Tenant’s property and
Alterations, it being agreed that Landlord shall have no liability for the acts
of the New York City Fire or Police Departments.

9.4.2 Without incurring any liability to Tenant, Landlord may permit access to
the Premises and open the same, whether or not Tenant shall be present (it being
agreed that if Tenant shall be in actual, physical occupancy of the Premises,
Landlord shall give Tenant such notice as may be practicable under the
circumstances, which may be oral notice to Tenant at the Premises, and Tenant
may have a representative present), upon demand of any receiver, trustee,
assignee for the benefit of creditors, sheriff, marshal or court officer
entitled to, or purporting to be entitled to, such access for the purpose of
taking possession of, or removing, Tenant’s property or for any other lawful
purpose (but by this provision any action by Landlord hereunder shall not be
deemed a recognition by Landlord that the person or official permitted to such
access has any right to such access or interest in or to this Lease, or in or to
the Premises), or upon demand of any representative of the fire, police,
building, sanitation or other department of the city, state or federal
governments.

9.4.3. Any reservation of a right by Landlord to enter upon the Premises and to
make or perform any repairs, Alterations or other work in, to or about the
Premises which, in the first instance, is the obligation of Tenant pursuant to
this Lease, shall not be deemed to: (i) impose any obligation on Landlord to do
so, (ii) render Landlord liable (to Tenant or any third party) for the failure
to do so, or (iii) relieve Tenant from any obligation to indemnify Landlord as
otherwise provided elsewhere in this Lease.

9.5 Notice of Damage

Tenant shall notify Landlord promptly after Tenant learns of (a) any fire or
other casualty in the Premises; (b) any damage to or defect in the Premises,
including the fixtures and equipment in the Premises, for the repair of which
Landlord might be responsible; and (c) any damage to or defect in any parts of
appurtenances of the Building’s sanitary, electrical, heating, air conditioning,
elevator or other systems located in or passing through the Premises.

 

28



--------------------------------------------------------------------------------

9.6 Janitorial Services

Except as set forth in Article 7 above, Tenant shall, at Tenant’s expense, keep
the Premises clean and in order, to the reasonable satisfaction of Landlord, and
for that purpose shall use its own employees or employ a person, firm or
corporation who or which shall be subject to the prior written approval of
Landlord. In order to insure effective security in the Building, Tenant
acknowledges the reasonableness of Landlord, at its option, to designate a party
to be so employed by Tenant and to act as maintenance and cleaning contractor
for any waxing, polishing, lamp replacement, cleaning and maintenance work in
the Premises, so long as such party is a reputable person, firm or corporation
that charges no more than the rates in effect for comparable services in similar
type buildings. Landlord expressly reserves the right to exclude from the
Building any person, firm or corporation attempting to perform any such work or
furnish any of such services without Landlord’s prior written approval or not so
designated by Landlord.

9.7 Energy Conservation

Tenant shall abide by all requirements which Landlord may reasonably prescribe
for the proper protection and functioning of the Building Systems and the
furnishing of the Building services. Tenant shall keep all windows closed while
the air-conditioning, heating and ventilating system is in operation. Tenant
further shall cooperate with Landlord in any energy conservation effort pursuant
to a program or procedure promulgated or recommended by ASHRAE or any Laws.

10. ALTERATIONS

10.1 Alterations by Tenant

10.1.1 Subject to the provisions of this Article 10 and to other applicable
provisions of this Lease, Tenant may from time to time, at Tenant’s expense,
perform Alterations in and to the Premises to better adapt the same to its
business, provided that any such Alteration shall (a) not alter the exterior of
the Building in any way or affect the exterior appearance of the Building;
(b) not be structural or exceed or adversely affect the capacity, maintenance,
expenses or integrity of the Building’s structure or any of its components,
including, without limitation, the Building Systems; (c) not affect the
certificate of occupancy for the Building or necessitate the performance of any
work by Landlord in the Building; (d) comply with all applicable Laws and
Insurance Requirements; (e) be made only with the prior written consent of
Landlord, which consent shall not be unreasonably withheld or unduly delayed
with respect to non-structural Alterations to be performed within the Premises;
(f) not violate any agreement (including, without limitation, any Encumbrance)
which affects the Building or binds Landlord provided that Landlord shall have
given Tenant prior notice thereof; and (g) not be subject to any lien,
encumbrance, chattel mortgage, security interest, charge of any kind whatsoever,
or any conditional sale or other similar or dissimilar title retention
agreement. Notwithstanding anything to the contrary contained in this
Section 10.1, subject to Tenant’s compliance with all applicable terms and
provisions of this Article 10, Tenant shall not be required to obtain Landlord’s
prior written consent to Alterations which Tenant shall desire to make in the
Premises, provided that the same are: (i) located entirely within the Premises,
(ii) non-structural, (iii) do not require the issuance of a building notice or
building permit from the New York City Department of Buildings, (iv) do not
affect the structure, exterior or common areas of the Building or the Building
Systems, (v) are at least equal in quality to the first class standards of
construction of the Building, (vi) do not cost in excess of $50,000, in the
aggregate, over a twelve (12) month period and (vii) Tenant shall have given
Landlord written notice of such Alterations (in reasonable detail) at least ten
(10) Business Days’ prior to the performance of such Alterations.

 

29



--------------------------------------------------------------------------------

10.1.2 All Alterations shall be performed subject to and in compliance with all
of the following terms and conditions:

(a) (i) Tenant shall not commence the performance of any Alteration until Tenant
shall have obtained Landlord’s prior written approval of detailed plans and
specifications for such Alteration (“Tenant’s Plans”), which approval shall not
be unreasonably withheld or unduly delayed with respect to any Alteration as to
which Landlord may not unreasonably withhold Landlord’s consent. Tenant’s Plans
shall include architectural, electrical, sprinkler, lighting, mechanical, duct
distribution, plumbing and structural (if required) plans, shall be prepared by
a professional architect or engineer licensed to practice in the State of New
York and shall be in form, content and detail sufficient (x) to secure all
required governmental permits and approvals, (y) for a contractor to perform all
work shown thereon and covered thereby and (z) to determine (i) whether such
Alteration complies with all Laws, (ii) whether such Alteration is to be
performed using materials at least equal to Building standard and (iii) the
effect such Alteration shall have on the structural components of the Building,
including the Building Systems, and the operation and maintenance of the
Building. Tenant’s Plans shall not be deemed complete unless all of the
foregoing criteria shall be satisfied.

(ii) After Tenant shall have submitted a complete set of Tenant’s Plans to
Landlord, Landlord shall review Tenant’s Plans within the applicable Review
Period (hereinafter defined) and notify Tenant (x) whether Landlord consents to
Tenant’s Plans, (y) whether Landlord requires additional information or details
in order to evaluate Tenant’s Plans, or (z) Landlord’s reasons for refusing to
consent to Tenant’s Plans and/or required revisions to Tenant’s Plans. The
“Review Period” shall mean one of the following periods, whichever shall apply:
(w) fifteen (15) Business Days, provided that Tenant shall have employed
Landlord’s approved consulting engineer to prepare all mechanical, electrical,
sprinkler, lighting, plumbing, structural and other engineering Tenant’s Plans
(such Plans being hereinafter referred to the “Engineering Plans”), (x) twenty
(20) Business Days if Tenant shall not have employed Landlord’s approved
consulting engineer to prepare all Engineering Plans, (y) ten (10) Business Days
with respect to Tenant’s Plans for Tenant’s Work only, provided that Tenant
shall have employed Landlord’s approved consulting engineer to prepare all
Engineering Plans and (z) fifteen (15) Business Days with respect to Tenant’s
Plans for Tenant’s Work only if Tenant shall not have employed Landlord’s
approved consulting engineer to prepare all Engineering Plans.

(iii) Provided that Tenant shall have employed Landlord’s approved consulting
engineer to prepare all of Tenant’s Engineering Plans, then, at Tenant’s
election, Tenant may submit such set of Tenant’s Plans to Landlord together with
a transmittal letter (the “Alteration Transmittal Letter”) which shall request
Landlord’s consent to the Alterations described in such Tenant’s Plans and shall
also contain the following statement in bold capital letters:

“IF LANDLORD SHALL FAIL TO NOTIFY TENANT WITHIN [insert applicable Review
Period] BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE AND THE ENCLOSED TENANT’S
PLANS FOR ALTERATIONS PROPOSED BY TENANT AS TO (X) WHETHER LANDLORD CONSENTS TO
SUCH ALTERATIONS, (Y) WHETHER LANDLORD REQUIRES ADDITIONAL INFORMATION OR
DETAILS IN ORDER TO EVALUATE SUCH ALTERATIONS, OR (Z) LANDLORD’S REASONS FOR
REFUSING TO CONSENT TO SUCH ALTERATIONS AND/OR REQUIRED REVISIONS TO SUCH
TENANT’S PLANS, LANDLORD SHALL BE DEEMED TO HAVE CONSENTED TO ALL NON-STRUCTURAL
ALTERATIONS

 

30



--------------------------------------------------------------------------------

DESCRIBED IN SUCH TENANT’S PLANS, PROVIDED THAT SUCH ALTERATIONS SHALL COMPLY
WITH ALL LAWS AND SHALL HAVE BEEN STAMPED AND SEALED BY AN ARCHITECT AND
ENGINEER, AS REQUIRED, REGISTERED IN THE STATE OF NEW YORK.”

Provided that such Tenant’s Plans shall have been submitted to Landlord together
with the Alteration Transmittal Letter and all Alterations shown thereon shall
comply with all Laws and shall have been stamped and sealed by an architect and
engineer (as applicable) registered in the State of New York, if Landlord shall
fail to so notify Tenant within the applicable Review Period, then Landlord
shall be deemed to have approved Tenant’s Plans with respect to all
non-structural Alterations set forth therein. The foregoing provisions of this
Section 10.1.2(a)(iii) shall, at Tenant’s option, apply to a re-submission of
any Tenant’s Plans that have been revised to incorporate previous comments of
Landlord, except that each of the foregoing time periods shall be reduced by
three (3) Business Days.

(b) All Alterations shall be performed in compliance with all applicable Laws.
Without limiting the generality of the foregoing, Tenant shall not commence to
perform any Alteration until Tenant shall have obtained and delivered to
Landlord originals or true and complete copies of all permits, authorization,
licenses and permits required to be obtained by applicable Laws prior to the
performance of any Alteration. Tenant shall prosecute all Alterations to
completion with due diligence and promptly upon completion of all Alterations,
Tenant shall obtain all required approvals, permits, and other “sign-offs” from
all governmental authorities having jurisdiction and shall deliver copies
thereof to Landlord.

(c) All Alterations shall be performed subject to Landlord’s current rules and
regulations governing the construction of Alterations in the Building (and
amendments and additions thereto consistent with the standards of other
comparable first class office buildings in Manhattan) and in such manner and at
such times as Landlord may reasonably designate in accordance with the standards
of comparable first class office buildings in Manhattan.

(d) In order to maintain and control the quality and standards of workmanship of
the Building, Tenant shall only utilize contractors and subcontractors who shall
have been approved in writing by Landlord to perform alterations in the
Building. Landlord shall at all times during the Term maintain a list of not
less than three (3) independent, responsible contractors and subcontractors for
each trade who shall be acceptable to Landlord (and who shall regularly be
employed in comparable first class office buildings in Manhattan), except that
Landlord shall have the right to designate only one (1) approved contractor for
the performance of work on the life safety systems of the Building and one
(1) filing agent. Landlord shall have the right to change the approved
contractors set forth on such list at any time and from time to time. Landlord
shall also have the right to refuse to grant access to the Building and the
Premises to any contractor or subcontractor not approved by Landlord.

(e) Tenant shall maintain, and shall cause all persons performing any
Alterations or other work in the Building on behalf of Tenant to maintain,
worker’s compensation insurance, and commercial general liability insurance
(including, without limitation, completed operations and contractual liability
coverages), property damage insurance and such other insurance as Landlord may
reasonably require, provided that such insurance shall typically be required to
be obtained by tenants in comparable first class office buildings in Manhattan
(with Landlord, Landlord’s managing agent and such other persons as Landlord
shall reasonably designate named as additional insureds in Tenant’s commercial
liability policy and in such other policies as may be appropriate), in amounts,
with

 

31



--------------------------------------------------------------------------------

companies and in a form reasonably satisfactory to Landlord, which insurance
shall remain in effect during the entire period in which such Alterations or
other work shall be performed. Prior the commencement of every Alteration,
Tenant shall deliver to Landlord proof of all such insurance.

(f) Tenant shall perform all Alterations using materials at least equal in
quality to the original construction of the Building or Landlord’s then current
Building standard.

(g) Tenant shall promptly pay, when due, the cost of all Alterations and other
work performed by or on behalf of Tenant or any person claiming through or under
Tenant, and, promptly following completion, Tenant shall deliver to Landlord, to
the extent not previously received by Landlord, evidence of payment,
contractors’ affidavits and full and final waivers of all liens for labor,
services or materials.

(h) Except with respect to purely decorative Alterations, upon completion of all
Alterations, Tenant, at its expense, shall have promptly prepared and submitted
to Landlord reproducible as-built CAD plans of such Alteration.

10.1.3 In the event that Landlord shall submit Tenant’s Plans to Landlord’s
independent architects or engineers for review, Tenant shall pay to Landlord, as
Rent, all reasonable out-of-pocket costs incurred by Landlord for such review up
to a maximum amount of $3,000, within thirty (30) days after demand.
Notwithstanding the foregoing, if Tenant shall engage Landlord’s approved
consulting engineer for the Building to prepare Tenant’s HVAC, electrical and
other mechanical plans and specifications, Tenant shall not be obligated to pay
any expenses incurred by Landlord to review any plans and specifications
prepared for Tenant by such consulting engineer.

10.1.4 Except with respect to any Alterations performed by Tenant prior to the
commencement of the normal conduct of Tenant’s business in the Premises to
prepare the Premises for Tenant’s initial occupancy thereof, Landlord may
require Tenant to furnish to Landlord, prior to the commencement of any
Alteration which shall have an estimated cost in excess of a sum equal to six
(6) monthly installments of Base Rent, a payment and performance bond in form
and substance satisfactory to Landlord, obtained at Tenant’s expense, in an
amount equal to at least 115% of the estimated cost of such Alteration,
guaranteeing to Landlord the prompt completion of and payment for such
Alteration within a reasonable time, free and clear of all liens, encumbrances,
chattel mortgages, security interests, conditional bills of sale and other
charges, substantially in accordance with the plans and specifications approved
by Landlord.

10.1.5 All Alterations, whether temporary or permanent in character, made or
paid for by Landlord or Tenant shall, without compensation to Tenant, become
Landlord’s property upon installation and shall be surrendered to Landlord upon
the expiration or earlier termination of the Term, in good condition, ordinary
wear and tear and damage by fire or other casualty excepted, except that Tenant
shall remove, at or prior to the expiration or earlier termination of the Term,
all Specialty Alterations (hereafter defined). If Tenant shall be required to
remove any Specialty Alterations, then upon such removal, Tenant shall restore
the affected portion of the Premises to the condition existing prior to the
installation of such Specialty Alteration. For purposes of this Lease,
“Specialty Alterations” shall mean any and all vaults, cooking kitchens,
subflooring structures and raised flooring systems, structural reinforcements,
auditoria, dumbwaiters, mainframe computer centers, copying centers, libraries,
internal staircases, private lavatories, medical facilities, and any other
Alterations which are not customary for build-outs of tenants of first class
office buildings in midtown Manhattan generally and are unusually expensive to
demolish or remove.

 

32



--------------------------------------------------------------------------------

10.1.6 Tenant shall not at any time, either directly or indirectly, use any
contractors or labor or materials in the Premises if the use of same would
create any difficulty with other contractors or labor engaged by Tenant or
Landlord or others in the construction, maintenance or operation of the Building
or any part thereof.

10.1.7 Tenant shall pay (x) any increase in property taxes on, or fire or
casualty insurance premiums for, the Building attributable (by reasonable
substantiating evidence) to any Alteration and (y) the cost of any modifications
to the Building outside the Premises that are required to be made in order to
make any Alteration to the Premises.

10.1.8 Landlord’s review, supervision, commenting on or approval of any
Alteration or aspect of work to be performed by or for Tenant (whether pursuant
to this Article 10 or otherwise) shall be solely for Landlord’s protection and,
except as may otherwise be expressly provided in this Lease, shall create no
warranties or duties to Tenant or to third parties.

10.2 Alterations by Landlord

Landlord may, without the same constituting an eviction of Tenant and without
incurring any liability to Tenant (except as otherwise expressly provided in
Section 7.3.2 above), from time to time (i) make repairs, changes, additions,
decorations, improvements and restorations to the Building (including the
Premises), Common Areas and the Building Systems, including, without limitation,
those Building Systems necessary to provide the services described in Article 7,
(ii) install, erect, use, maintain, repair and replace pipes, ducts, cables and
conduits in and through the Premises, provided, however, that Landlord shall, to
the extent reasonably practicable, conceal or camouflage the same in or along
walls, ceilings or columns, (iii) change the arrangement, number and/or location
of public entrances, passageways, lobbies, doors, corridors, elevators, stairs,
toilets or other public parts of the Building and (iv) impose such controls as
Landlord deems necessary in Landlord’s sole good faith judgment with respect to
access to the Building by Tenant’s guests and visitors, and for such purposes
Landlord may enter the Premises in accordance with the provisions of Section 9.4
of this Lease (it being agreed that the provisions of Section 9.4.1 above shall
apply to the exercise of Landlord’s rights under this Section 10.2). No
permanent change, addition or improvement made by Landlord shall materially
impair access to the Premises. Nothing contained in this Section 10.2 shall be
deemed to relieve Tenant of any duty, obligation or liability of Tenant under
this Lease to make any repair, replacement or improvement or comply with any
Laws.

11. LIENS

11.1 Tenant shall pay before delinquency all costs for work, services or
materials furnished to Tenant or any person claiming through Tenant for the
Premises, the nonpayment of which could result in any lien against the Land,
Building or Premises. Tenant shall keep title to the Land, Building and Premises
free and clear of any such lien. Tenant shall promptly notify Landlord of the
filing of any such lien or any pending claims or proceedings relating to any
such lien and shall indemnify and hold Landlord harmless from and against all
loss, damages and expenses (including reasonable attorneys’ fees) suffered or
incurred by Landlord as a result of such lien, claims and proceedings. In case
any such lien attaches, Tenant shall cause it to be released and removed of
record within thirty (30) days after Tenant shall have received notice of the
filing of such lien (failing which Landlord may do so at Tenant’s sole expense),
unless Tenant has a good faith dispute as to such lien in which case Tenant may
contest such lien by appropriate proceedings so long as Tenant deposits with
Landlord a bond or other security in an amount reasonably acceptable to Landlord
which may be used by Landlord to release such lien. Upon final determination of
any permitted contest, Tenant shall immediately pay any judgment rendered and
cause the lien to be released of record.

 

33



--------------------------------------------------------------------------------

11.2 Nothing in this Lease shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, to any
contractor, subcontractor, laborer or materialman for the performance of any
labor or the furnishing of labor or materials for the specific improvement,
alteration to or repair of the Premises or any part thereof, nor as giving
Tenant any right, power or authority to contract for or permit the rendering of
any services or the furnishing of any material that would give rise to the
filing of any liens against the Land, Building, Premises or any part thereof.
Notice is hereby given that Landlord shall not be liable for any work performed
or to be performed at the Premises for Tenant or any subtenant, or for any
material furnished or to be furnished at the Premises for Tenant or any
subtenant upon credit, and that no mechanic’s or other lien for such work or
material shall attach to or affect the estate or interest of Landlord in and to
the Land, Building or Premises. Landlord shall have the right to post and keep
posted on the Premises any notices which Landlord reasonably may be required to
post for the protection of Landlord the Land, Building and/or the Premises from
any lien.

12. INSURANCE

12.1 During the Term, Tenant shall provide and keep in force the following
insurance:

(a) Commercial general liability insurance relating to Tenant’s business carried
on, in or from the Premises and Tenant’s use and occupancy of the Premises,
insuring against loss due to personal or bodily injury or death and damage to
property (including, without limitation, contractual liability insurance), with
limits of not less than the Liability Insurance Amount (as such term is defined
in Section 1.1 above) for any one accident or occurrence; and

(b) All risk or fire insurance (including standard extended endorsement perils,
leakage from fire protective devices and other water damage) insuring Tenant’s
fixtures, furnishings, equipment, documents, files, work products, inventory,
stock-in-trade and all leasehold improvements and Alterations in the Premises on
a full replacement cost basis in amounts sufficient to prevent Tenant from
becoming a co-insurer and subject only to commercially reasonable deductibles
and exclusions; and

(c) If any boiler or machinery is operated in the Premises, boiler and machinery
insurance.

12.2 Landlord, Landlord’s managing agent, and such additional parties as
Landlord shall reasonably designate (including any Mortgagee or Underlying
Lessor, the name and address of which Tenant shall have been notified) shall be
named as additional insureds in the policy described in Section 12.1(a) All of
the insurance policies required to be maintained by Tenant under this Article 12
shall (a) include cross liability and severability of interests clauses, (b) be
written on an “occurrence” (and not a “claims made”) form and (c) provide that
Tenant’s insurance shall be primary and not contributing to or with or be in
excess of any other insurance maintained by Landlord or any other additional
insured. Landlord (and, at Landlord’s option any Mortgagee) shall be named as a
loss payee, as its interest may appear, in the policies described in
Section 12.1(b) to the extent of the value of the leasehold improvements in the
Premises, and such policies shall comply with the provisions of Section 14.1
below. Tenant’s insurance policies shall otherwise be upon such other terms and
conditions as Landlord from time to time reasonably requires (provided that such
terms and conditions shall be also be required by owners of comparable first
class office buildings in Manhattan) and shall be issued by insurance companies
reasonably satisfactory to Landlord and which are licensed to do business in the
State of New York.

 

34



--------------------------------------------------------------------------------

Tenant shall furnish to Landlord, on or before the Commencement Date and at
least 20 days before the expiration date of any expiring policy, either copies
of current policies or certificates evidencing such policies, or such other
proofs as may be reasonably required to establish Tenant’s insurance coverage in
effect from time to time and the payment of all premiums thereon. If Tenant
shall fail to maintain any required insurance or pay any premiums thereon, or to
furnish satisfactory proof of such insurance to Landlord as required, Landlord
may, upon not less than 2 Business Days’ notice, effect such insurance coverage
and recover from Tenant on ten (10) days’ demand any premiums paid by Landlord.

12.3 Whenever, in Landlord’s reasonable judgment, good business practice and
changing conditions indicate a need for additional or different types of
insurance coverage, Tenant shall, upon Landlord’s request, promptly obtain such
insurance coverage, at Tenant’s expense.

13. DAMAGE OR DESTRUCTION

13.1 Termination Options

13.1.1 If the Premises or any other portion of the Building necessary for
Tenant’s occupancy of the Premises shall be damaged by fire or other casualty,
Landlord shall, promptly after learning of such damage, notify Tenant in writing
of the time necessary to demolish all damaged portions of the Premises and
repair or restore the Premises and such other portions of the Building as are
necessary for Tenant’s occupancy of the Premises as nearly as practicable to the
condition existing prior to such fire or other casualty, excluding the repair
and restoration of any and all leasehold improvements, Alterations, trade
fixtures, furnishings, equipment and personal property of Tenant in the Premises
(such demolition, repair and restoration work being hereinafter referred to as
“Landlord’s Restoration Work”), as estimated by a reputable architect, engineer
or contractor selected by Landlord (the “Estimate”).

13.1.2 If the Estimate shall state that Landlord’s Restoration Work cannot be
completed within one (1) year from the date of such damage (or within 60 days
from the date of such damage if such damage shall have occurred within the last
18 months of the Term), then Tenant shall have the option to terminate this
Lease by giving Landlord notice thereof within twenty (20) days after Landlord
shall have given Tenant the Estimate.

13.1.3 If all or any part of the Premises or the Building is damaged or
destroyed by fire or other casualty, and (a) the Building is so damaged (whether
or not the Premises shall have been damaged) that Landlord shall elect not to
restore or repair such damage to the Building, or (b) such damage is not insured
against by Landlord’s insurance policies, or (c) the Estimate shall state that
Landlord’s Restoration Work cannot be completed within one (1) year after the
date of such damage, or (d) such damage shall have occurred within the last
eighteen (18) months of the Term and the Estimate shall state that the repair or
restoration of the damage to the Premises or to any other portion of the
Building necessary for Tenant’s occupancy cannot be completed within sixty
(60) days from the date of such damage, then, in any of such events, Landlord
shall have the right, at its option, to terminate this Lease by giving notice
thereof to Tenant within ninety (90) days after the date on which such fire or
other casualty shall have occurred, provided that Landlord shall also terminate
the leases of tenants representing at least 80% of the rentable area of the
Building above the floor on which the Premises is located.

13.1.3 If either party shall exercise its option to terminate this Lease
pursuant to the provisions of this Section 13.1, the Term shall expire and this
Lease shall terminate thirty (30) days after Landlord or Tenant, as the case may
be, shall have given the other party such notice of termination, as if such date

 

35



--------------------------------------------------------------------------------

were the Expiration Date (provided, however, that Rent payable for the period
commencing on the date of such damage and ending on the date on which this Lease
shall terminate shall be subject to any abatement provided for in Section 13.3
below) and Landlord shall be entitled to all proceeds of the insurance policy
described in Section 12.1(b) applicable to any damaged leasehold improvements or
Alterations in the Premises.

13.2 Repair Obligations

If the Premises or the Building are damaged by fire or other casualty and
neither party shall terminate this Lease pursuant to the provisions of
Section 13.1, then Landlord shall promptly commence and diligently prosecute
Landlord’s Restoration Work, subject to commercially reasonable delays for
insurance adjustments and delays caused by matters beyond Landlord’s reasonable
control. Except as otherwise expressly provided in this Section, Landlord shall
have no liability to Tenant, including any liability for inconvenience or
annoyance or injury to the business of Tenant, resulting in any way from damage
from fire or other casualty or the repair thereof. Tenant shall not be entitled
to terminate this Lease if any required repairs or restoration are not in fact
completed within the time period set forth in the Estimate, provided that
Landlord promptly commences and diligently pursues such repairs and restoration
to completion, subject to the provisions of this Article 13, and further
provided that if Landlord shall fail to substantially complete Landlord’s
Restoration Work within fourteen (14) months after the date on which such fire
or other casualty shall have occurred (or within 120 days, in the case of fire
or other casualty occurring within the last 18 months of the Term), subject to
delays caused by Force Majeure and any delays caused by Tenant (“Excusable
Delays”), then Tenant shall have the right, at Tenant’s option, to terminate
this Lease by giving notice thereof to Landlord within ten (10) days after the
expiration of said fourteen (14) month period (or 120 day period, as the case
may be) and prior to the date on which Landlord shall have substantially
completed Landlord’s Restoration Work, time being of the essence. In no event
shall Landlord be obligated to repair, restore or replace any of the
improvements, Alterations, fixtures, furnishings, equipment or personal property
required to be insured by Tenant pursuant to Section 12.1; Tenant shall repair,
restore or replace such improvements, Alterations, fixtures, furnishings,
equipment and personal property promptly after the date of such fire or other
casualty, subject to Force Majeure and commercially reasonable delays in
adjusting insurance, to at least the condition existing prior to its damage,
using materials at least equal to Building standard. However, in connection with
the performance of Landlord’s Restoration Work, Landlord may, at its option,
elect to repair and restore the damage, if any, caused to any or all of the
leasehold improvements and/or Alterations required to be insured by Tenant
according to Section 12.1(b) to its condition prior to such fire or other
casualty using materials at least equal to Building standard materials. If
Landlord shall make such election, Landlord shall be entitled to all proceeds of
the insurance policy described in Section 12.1(b) applicable to the leasehold
improvements and Alterations Landlord so elects to repair or restore. Landlord
and Tenant shall cooperate with each other in their respective efforts to
collect insurance proceeds.

13.3 Rent Abatement

If all of the Premises shall be damaged or destroyed or rendered untenantable by
any fire or other casualty , then the Rent shall abate, and if only a portion of
the Premises shall have been damaged or destroyed or rendered untenantable, the
Rent shall be reduced by an amount which bears the same ratio to the total
amount of Rent otherwise payable under this Lease as the portion of the Premises
which shall have been damaged or rendered untenantable bears to the entire
Premises, in either case for the period beginning on the date of such damage and
ending on (x) the date on which Landlord shall have substantially completed
Landlord’s Restoration Work in accordance with Section 13.2 or (y) if Landlord

 

36



--------------------------------------------------------------------------------

shall have elected to repair and restore any leasehold improvements and
Alterations in the Premises pursuant to the provisions of Section 13.2, the date
on which Landlord shall have substantially completed both of Landlord’s
Restoration Work and such leasehold improvements and Alterations; provided,
however, that if Landlord shall not have elected to repair and restore the
damage, if any, caused to the leasehold improvements or Alterations required to
be insured by Tenant according to Section 12.1(b), then such abatement shall end
on the earlier of the date on which (i) Tenant shall have substantially
completed the repair and restoration of such leasehold improvements and
Alterations as nearly as practicable to the condition existing immediately prior
to such fire or other casualty, or (ii) the ninetieth (90) day after the date on
which Landlord shall have substantially completed Landlord’s Restoration Work.
In no event shall Landlord be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from damage
caused by fire or other casualty or the repair of such damage, provided however
that, to the extent Tenant remains in possession of a portion of the Premises,
Landlord shall take all reasonable steps to minimize the disruption to Tenant’s
business and use of such portion of the Premises during the period of repair
(other than using labor at overtime or premium pay rates).

13.4 Fire Wardens

Tenant shall throughout the Term provide fire wardens and searchers as required
under NYC Local Law No. 5. of 1973, as heretofore and/or hereafter amended.

13.5 Express Agreement Regarding Casualty

This Lease shall be considered an express agreement governing any case of damage
to or destruction of the Building or any part thereof by fire or other casualty,
and Section 227 of the Real Property Law of the State of New York providing for
a contingency in the absence of express agreement and any other law of like
import now or hereafter in force, shall have no application in such case.

14. WAIVERS AND INDEMNITIES

14.1 Mutual Waiver of Subrogation Rights

14.1. Landlord shall cause each property insurance policy carried by Landlord
insuring the Building against loss, damage, or destruction by fire or other
casualty, and Tenant shall cause each property insurance policy carried by
Tenant and insuring the Premises and Tenant’s Alterations, leasehold
improvements, equipment, furnishings, fixtures and contents against loss,
damage, or destruction by fire or other casualty, to be written in a manner so
as to provide that the insurance company waives all rights of recovery by way of
subrogation against Landlord or Tenant in connection with any loss or damage
covered by any such policy, even though such loss, damage or destruction might
have been occasioned by the negligence of Landlord, Tenant or their respective
agents, employees, contractors, invitees and/or permitted subtenants or other
occupants. Neither party shall be liable to the other for the amount of such
loss or damage which is in excess of the applicable deductible, if any, caused
by fire or any of the risks enumerated in its policies, provided that such
waiver was obtainable at the time of such loss or damage. However, if such
waiver cannot be obtained, or shall be obtainable only by the payment of an
additional premium charge above that which is charged by companies carrying such
insurance without such waiver of subrogation, then the party undertaking to
obtain such waiver shall notify the other party of such fact and such other
party shall have a period of ten (10) days after the giving of such notice to
agree in writing to pay such additional premium if such policy is obtainable at
additional cost (in the case of Tenant, pro rata in proportion of the rentable
square feet in the Area of the Premises to the total rentable area covered by
such insurance); and if such other party does not so agree

 

37



--------------------------------------------------------------------------------

or the waiver shall not be obtainable, then the provisions of this Section 14.1
shall be null and void as to the risks covered by such policy for so long as
either such waiver cannot be obtained or the party in whose favor a waiver of
subrogation is desired shall refuse to pay the additional premium. If the
release of either Landlord or Tenant, as set forth in the second sentence of
this Section 14.1, shall contravene any law with respect to exculpatory
agreements, the liability of the party in question shall be deemed not released,
but no action or rights shall be sought or enforced against such party unless
and until all rights and remedies against the other’s insurer are exhausted and
the other party shall be unable to collect such insurance proceeds. The waiver
of subrogation set forth in this Section 14.1 shall extend to the benefit of the
agents, Affiliated Parties (as defined in Section 14.2 below) and employees of
each party, but only if and to the extent that such waiver can be obtained
without additional charge (unless the party to be benefited shall pay such
charge). Nothing contained in this Section 14.1 shall be deemed to relieve
either party from any duty imposed elsewhere in this Lease to repair, restore
and rebuild. In the event of any permitted sublease or occupancy (by a person
other than Tenant) of all or a portion of the Premises, all of Tenant’s
covenants and obligations set forth in this Section 14.1 shall bind and be fully
applicable to the subtenant or occupant (as if such subtenant or occupant were
Tenant hereunder) for the benefit of Landlord and Landlord’s agents, and
Landlord’s covenants and obligations set forth in this Section 14.1 shall run to
the benefit of such subtenant or occupant.

14.2 Definition of Affiliated Parties

For purposes of this Article 14 and elsewhere in this Lease, the term
“Affiliated Parties” shall mean any person, corporation or other entity
controlling, controlled by or under common control with, Landlord or Tenant (for
purposes of this definition, the word “control” and its related terms, including
“controlling,” controlled by” and “under common control with,” shall mean the
possession of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract, or otherwise), and, in the case of Landlord, any
Condominium Party, and their respective partners, venturers, members, directors,
officers, shareholders, agents, servants and employees.

14.3 Tenant’s Waivers

Except to the extent caused by the willful or negligent act or omission or
breach of this Lease by Landlord or any party for whom Landlord is legally
liable, but subject to the provisions of this Lease, Landlord, its Affiliated
Parties and the holder of any Encumbrance shall not be liable or in any way
responsible for, and Tenant waives all claims against Landlord, its Affiliated
Parties and the holder of any Encumbrance for any loss, injury or damage
suffered by Tenant or others relating to (a) loss or theft of, or damage to,
property of Tenant or others; (b) injury or damage to persons or property
resulting from fire, explosion, falling plaster, escaping steam or gas,
electricity, water, rain or snow, or leaks from any part of the Building or from
any pipes, appliances or plumbing, or from dampness; or (c) damage caused by
other tenants, occupants or persons in the Premises or other premises in the
Building, or caused by the public or by construction of any private or public
work. The provisions of this Section 14.3 shall survive the expiration or early
termination of the Term.

14.4 Indemnity

14.4.1 Subject to Section 14.1 and except to the extent caused by the willful or
negligent act or omission or breach of this Lease by Landlord or anyone for whom
Landlord is legally responsible, Tenant shall defend, indemnify and hold
Landlord, any Condominium Party, the holder of any Encumbrance and their
respective partners, principals, members, directors, officers, shareholders,
agents,

 

38



--------------------------------------------------------------------------------

servants and employees (any or all of the foregoing hereinafter referred to as
the “Indemnified Parties”) harmless from and against any and all liability,
loss, claims, demands, damages or expenses (including reasonable attorneys’
fees, disbursements and court costs, except to the extent that Tenant has
assumed Landlord’s defense and is incurring attorneys’ fees on behalf of
Landlord’s defense, subject to Section 14.4.2) due to or arising out of: (a) any
accident, injury or damage occurring on or about the Premises (including,
without limitation, accidents, injury or damage resulting in injury to persons,
death, property damage or theft) during the Term or during any period of time
prior to or after the Term that Tenant shall have been in possession of the
Premises; (b) any act, omission or negligence of Tenant or any one claiming
through or under Tenant and any of their agents, contractors, employees,
servants, licensees or visitors; (c) any accident, injury or damage whatsoever
caused to any person or to the property of any person outside of the Premises
but anywhere within or about the Building, where such accident, injury or damage
results or is claimed to have resulted from any act, omission or negligence of
Tenant or any one claiming through or under Tenant or any of their respective
contractors, licensees, agents, servants, employees, invitees or visitors and
(d) any breach, violation or non-performance of any of the terms, covenants or
conditions to be observed or performed by Tenant under this Lease. Tenant’s
obligations under this Section 14.4 shall survive the expiration or earlier
termination of the Term.

14.4.2 In the event of any claim to which the foregoing indemnity shall apply,
the following provisions shall apply: (i) Landlord shall give Tenant prompt
written notice thereof, (ii) Tenant shall have the right to defend any such
claim, demand or proceeding using counsel of its choice, which counsel shall be
reasonably acceptable to Landlord (it being agreed that counsel for Tenant’s
insurer is hereby deemed acceptable), (iii) Landlord shall cooperate with Tenant
in the defense of such claim, demand or proceeding and (iv) such claim, demand
or proceeding shall not be settled or compromised without the consent of Tenant,
which consent shall not be unreasonably withheld or delayed. The provisions of
this Section 14.4.3 shall survive the expiration or earlier termination of this
Lease. Notwithstanding the foregoing, Landlord may retain its own counsel to
assist in the defense of any claim having a potential liability in excess of
$7,500,000, and Tenant shall pay the reasonable fees of such attorneys.

14.4.3 Subject to the limitation on Landlord’s obligations and liabilities
contained in Article 19 below and to the provisions of Section 14.1, Landlord
shall indemnify and save Tenant harmless from and against all claims, suits,
demands, damages, judgments, fines, penalties, interest and expenses (including
reasonable counsel fees and disbursements incurred in any action or proceeding)
and reasonable costs which Tenant may incur for injury to or death of any person
or persons in any area of the Building, including the Premises, to the extent to
which the same shall result from the negligence or willful misconduct of
Landlord or Landlord’s agents, contractors or employees; provided, however, that
in no event shall Landlord be liable for damages for injury to business, special
damages or consequential damages. In the event of any claim to which the
foregoing indemnity shall apply, the following provisions shall apply:
(i) Tenant shall give Landlord prompt written notice thereof, (ii) Landlord
shall have the right to defend any such claim, demand or proceeding using
counsel of its choice, which counsel shall be reasonably acceptable to Tenant
(it being agreed that counsel for Landlord’s insurer is hereby deemed
acceptable), (iii) Tenant shall cooperate with Landlord in the defense of such
claim, demand or proceeding and (iv) such claim, demand or proceeding shall not
be settled or compromised without the consent of Landlord, which consent shall
not be unreasonably withheld or delayed. The provisions of this Section 14.4.3
shall survive the expiration or earlier termination of this Lease.

 

39



--------------------------------------------------------------------------------

15. CONDEMNATION

15.1 Full Taking

If all or substantially all of the Building or Premises are taken for any public
or quasi-public use under any applicable Laws or by right of eminent domain, or
are sold to the condemning authority in lieu of condemnation, then this Lease
shall terminate as of the earlier of the date on which the condemning authority
takes physical possession of or title to the Building or Premises.

15.2 Partial Taking

15.2.1 Landlord’s Termination of Lease. If only part of the Building or Premises
is thus taken or sold, and if after such partial taking, in Landlord’s
reasonable judgment, alteration or reconstruction is not economically justified,
then Landlord (whether or not the Premises are affected) may terminate this
Lease by giving written notice to Tenant within 60 days after the taking.

15.2.2 Tenant’s Termination. If over 20% of the Premises is thus taken or sold
and Landlord is unable to provide Tenant with comparable replacement premises in
the Building, Tenant may terminate this Lease if in Tenant’s reasonable judgment
the Premises cannot be operated by Tenant in an economically viable fashion
because of such partial taking. Such termination by Tenant must be exercised by
written notice to Landlord given not later than 60 days after Tenant is notified
of the taking of the Premises.

15.2.3 Effective Date of Termination. Termination by Landlord or Tenant shall be
effective as of the date when physical possession of the applicable portion of
the Building or Premises is taken by the condemning authority.

15.2.4 Election to Continue Lease. If neither Landlord nor Tenant elects to
terminate this Lease upon a partial taking of a portion of the Premises, the
Rent payable under this Lease shall be diminished by an amount allocable to the
portion of the Premises which was so taken or sold. If this Lease is not
terminated upon a partial taking of the Building or Premises, Landlord shall, at
Landlord’s sole expense, promptly restore and reconstruct the Building and
Premises to substantially their former condition to the extent the same is
feasible. However, Landlord shall not be required to spend for such restoration
or reconstruction an amount in excess of the net amount received by Landlord as
compensation or damages for the part of the Building or Premises so taken.

15.3 Temporary Taking

If all or any portion of the Premises shall be taken by the exercise of the
right of eminent domain for occupancy for a limited period, this Lease shall
continue in full force and effect and Tenant shall continue to pay in full the
Base Rent, Additional Rent and other charges payable hereunder, without
reduction or abatement, and Tenant shall be entitled to receive, for itself, so
much of any award or payment made for such use as is equal to the aforementioned
payments that are actually made by Tenant to Landlord during such temporary
taking, except as hereinafter provided, and Landlord shall receive the balance
thereof. If such award or payment is made in a lump sum, Landlord shall receive
out of such lump sum (and Tenant shall be credited with) an amount equal to the
total of the Base Rent, Additional Rent and other charges payable under this
Lease for the period of such taking (less any amounts theretofore paid by Tenant
to Landlord attributable to the period of such taking), and such amount received
by Landlord shall be held by Landlord as a fund which Landlord shall apply from
time to time to the payments due to Landlord from Tenant under the terms of this
Lease. Out of the balance of such

 

40



--------------------------------------------------------------------------------

sum, if any, Tenant shall be paid an amount equal to the amounts, if any,
theretofore paid by Tenant to Landlord attributable to the period of such
taking, and Landlord shall be paid the remainder of such balance. If such taking
is for a period not extending beyond the Term of this Lease, and if such taking
results in changes or Alterations in the Premises which would necessitate an
expenditure to restore the Premises to its former condition, then Tenant at the
termination of such taking shall, at its expense, restore the Premises to its
former condition, and such portion of the award or payment payable to Landlord,
if any, in excess of the Base Rent, Additional Rent and other charges for the
period of such taking as is necessary to cover the expenses of such restoration
shall be applied to such restoration, and the balance necessary, if any, shall
be paid by Tenant. Tenant shall also pay all fees, costs and expenses of every
character and kind of Landlord incurred in connection with such limited taking
and obtaining the award therefor, and in connection with such restoration.

15.4 Awards

As between the parties to this Lease, Landlord shall be entitled to receive, and
Tenant assigns to Landlord, all of the compensation awarded upon taking of any
part or all of the Building or Premises, including any award for the value of
the unexpired Term. However, Tenant may assert a claim in a separate proceeding
against the condemning authority for the value of Tenant’s trade fixtures or
personal property, the cost of moving and other business relocation expenses and
damages to Tenant’s business incurred as a result of such condemnation provided
that the foregoing shall not reduce the award payable to Landlord.

16. ASSIGNMENT AND SUBLETTING

16.1 Limitation

Except as otherwise expressly provided in this Article 16, without Landlord’s
prior written consent, Tenant shall not assign, mortgage, pledge, encumber or
otherwise transfer all or any of its interest under this Lease, sublet all or
any part of the Premises or permit the Premises to be used or occupied by any
party other than Tenant and its employees and permitted business invitees.

16.2 Notice of Proposed Transfer; Landlord’s Options

16.2.1 (a) If Tenant shall desire to (x) sublet all or any portion of the
Premises or (y) assign Tenant’s interest in this Lease, Tenant shall submit to
Landlord, prior to offering all or any such portion of the Premises for
subletting or offering to assign Tenant’s interest in this Lease, as the case
may be, a notice (the “Notice of Intention”) of Tenant’s intention to sublet all
or a portion of the Premises or assign this Lease, as the case may be, which
notice shall set forth (x) the effective date of the proposed assignment, if
Tenant shall desire to assign Tenant’s interest in this Lease, or (y) the term
of the proposed subletting, if Tenant desires to sublet all or part of the
Premises, and, if Tenant desires to sublet a portion of the Premises, a
description of the portion to be sublet, together with a floor plan thereof.

(b) (i) If Tenant shall propose to sublet all or substantially all of the
Premises or assign Tenant’s interest in this Lease, then Landlord shall have the
right, by notice (the “Termination Notice”) given to Tenant within sixty
(60) days following Landlord’s receipt of the Notice of Intention, to terminate
this Lease on a date to be specified in the Termination Notice, which date (the
“Termination Date”) shall be the later of (i) the effective date of the proposed
subletting or assignment, or (ii) the sixtieth (60th) day after the date on
which Tenant shall have given Landlord the Notice of Intention, whereupon the
term of this Lease shall expire on the Termination Date with the same force and
effect as if such date were originally provided herein as the Expiration Date of
the Term.

 

41



--------------------------------------------------------------------------------

(ii) If Tenant shall propose to sublet a portion of the Premises, then Landlord
shall have the right, by notice (the “Elimination Notice”) given to Tenant
within sixty (60) days following Landlord’s receipt of the Notice of Intention
to sublet only a portion of the Premises, to eliminate such portion of the
Premises (the “Eliminated Space”) from the Premises for a period (the
“Elimination Period”) commencing on the later to occur of (i) the effective date
of the proposed subletting, or the (ii) sixtieth (60th) day after the date on
which Tenant shall have given Landlord the Notice of Intention (the “Elimination
Date”), and ending on the expiration date of the proposed subletting and in the
event such Elimination Notice shall be given: (1) the Eliminated Space shall be
eliminated from the Premises for the Elimination Period and Tenant shall have no
rights or obligations under this Lease with respect to the Elimination Space
during the Elimination Period; (2) Tenant shall surrender the Eliminated Space
to Landlord on or prior to the Elimination Date in the same manner as if said
Elimination Date were the Expiration Date; (3) Landlord shall have the right, at
Landlord’s cost, to make any Alterations in the Premises which shall, in
Landlord’s sole judgment, be required to make the Eliminated Space a
self-contained rental unit with access through corridors to the elevators and
core toilets serving the Eliminated Space (but Tenant shall have no obligation
under this Lease to remove any Specialty Alterations performed in the Eliminated
Space by Landlord or anyone claiming through Landlord), and if the Premises
shall contain any core toilets or any corridors (including any corridors that
may have to be constructed by Landlord pursuant to this clause (3)) providing
access from the Eliminated Space to the core area, Landlord and any tenant or
other occupant of the Eliminated Space shall have the right to use such toilets
and corridors in common with Tenant and any other permitted occupants of the
Premises, and shall have the right to install signs and directional indicators
in or about such corridors indicating the name and location of such tenant or
other occupant; and (4) (a) the Base Rent shall be reduced during the
Elimination Period by the proportion which the number of rentable square feet
contained in the Eliminated Space bears to the number of rentable square feet
contained in the Area of the Premises immediately prior to the Elimination Date
(the “Elimination Proportion”); and (b) the Additional Rent payable pursuant to
Sections 4.3 and 4.4 hereof shall be reduced during the Elimination Period by
the Elimination Proportion. Upon the expiration of the Elimination Period, the
Eliminated Space in its then existing condition shall be deemed restored to and
again a part of the Premises for the period (hereinafter called the “Restoration
Period”) commencing on the date next following the expiration of the Elimination
Period and ending on the Expiration Date or such earlier date on which the Term
shall terminate, except if Landlord shall be unable to give Tenant possession of
the Eliminated Space at the expiration of the Elimination Period by reason of
the holding over or retention of possession of any tenant or occupant of the
Eliminated Space, in which event (x) the Restoration Period shall not commence,
and the Eliminated Space shall not be deemed restored to or a part of the
Premises, until the date on which Landlord shall give Tenant exclusive
possession of the Eliminated Space, (y) neither the Expiration Date nor the
validity of this Lease shall be affected and Landlord shall have no liability
for the failure to deliver possession of the Eliminated Space to Tenant upon the
expiration of the Elimination Period, except that Landlord shall promptly
institute and diligently prosecute eviction proceedings against such holdover
subtenant or other occupant, and (z) Tenant waives any rights under
Section 223-a of the Real Property Law of New York, or any successor statute of
similar import, to rescind this Lease and further waives the right to recover
any damages which may result from the failure of Landlord to deliver possession
of the Eliminated Space at the end of the Restoration Period. During the
Restoration Period, (I) the Base Rent, Additional Rent payable under Sections
4.3 and 4.4 hereof and any other additional rentals payable under this Lease
that are properly chargeable to the Eliminated Space shall be increased in the
proportion in which the area of the Eliminated Space bears to the total area of
the Premises immediately prior to the commencement of the Restoration Period and
(II) there shall be an

 

42



--------------------------------------------------------------------------------

equitable apportionment of any Additional Rent for the years in which the
commencement and termination of the Elimination Period shall occur. At the
request of Landlord or Tenant, the parties shall execute and deliver an
instrument or instruments in form reasonably satisfactory to each party, setting
forth any modifications to this Lease contemplated in or resulting from the
operation of the foregoing provisions of this Section 16.2; however, neither
Landlord’s nor Tenant’s failure to execute or deliver any such instruments shall
vitiate the effect of the foregoing provisions of this Section 16.2.

16.2.2 If, within sixty (60) days following Landlord’s receipt of a Notice of
Intention, Landlord shall not have exercised the foregoing right to terminate
this Lease or eliminate the Eliminated Space, then Landlord’s right to so
terminate this Lease or eliminate the Eliminated Space pursuant to this
Section 16.2 shall be deemed waived, but only with respect to the particular
sublet or assignment referred to in such Notice of Intention.

16.2.3 If Tenant shall not consummate an assignment of this Lease or a
subletting of all or such portion of the Premises, as the case may be, as shall
have been specified in Tenant’s Notice of Intention, within one hundred eighty
(180) days following Landlord’s waiver (or deemed waiver) of the above described
termination and elimination rights, Tenant shall not have the right to
consummate the subletting of all or part of the Premises or the assignment of
this Lease, as the case may be, without again requesting Landlord’s consent
thereto and otherwise complying with all of the provisions of this Section 16.2.

16.3 Consent Not to be Unreasonably Withheld

If Landlord shall not exercise any of its applicable options under Section 16.2,
then, provided that Tenant shall not be in default of any of Tenant’s
obligations under this Lease after notice and the expiration of the applicable
cure period, Landlord shall not unreasonably withhold or delay its consent to
the proposed assignment or subletting referred to in the Notice of Intention,
provided that each of the following conditions shall be satisfied:

(a) Tenant shall request Landlord’s consent to the proposed assignment or
subletting in writing and such request shall be accompanied by (i) a statement
setting forth the name and address of the proposed assignee or subtenant and the
nature of its business, (ii) a reasonably detailed statement describing the
proposed use of the Premises, (iii) financial statements prepared by an
independent certified public accountant containing the opinion of such
accountant reflecting the proposed assignee’s or subtenant’s current financial
condition and income and expenses for the past two (2) years, or other evidence
satisfactory to Landlord of the financial condition of the proposed assignee or
subtenant, and (iv) a fully executed copy of the proposed assignment (which
shall contain an assumption agreement complying with the provisions of
Section 16.4 below) or sublease, as the case may be. Tenant shall also deliver
to Landlord such other or additional information as Landlord may reasonably
request;

(b) The proposed subtenant or assignee, in Landlord’s reasonable opinion, shall
have sufficient financial capacity and business experience to perform its
obligations under the proposed sublease or, in the case of an assignment, this
Lease; and

(c) The use of the Premises by the proposed assignee or subtenant shall only be
for purposes which, in Landlord’s reasonable opinion, (i) are lawful, (ii) are
limited to the permitted Use of the Premises under this Lease, (iii) are
consistent with the general character of business carried on by tenants of
comparable first-class office buildings in Manhattan and with a majority of the
tenants of the Building, (iv) [intentionally deleted], (v) shall not increase
the likelihood of damage or destruction to the Building, (vi) shall not cause an
increase in insurance premiums for insurance policies applicable to the
Building,

 

43



--------------------------------------------------------------------------------

(vii) shall not require new tenant improvements incompatible with the
then-existing Building Systems and components and (viii) shall not impose any
additional burdens or costs on Landlord in the operation of the Building; and

(d) The proposed assignee or subtenant shall not have reputation as being an
undesirable tenant in the general business community; and

(e) The proposed assignee or subtenant, or any person who is controlled by, or
is under common control with, the proposed assignee or subtenant, at the time
Tenant requests Landlord’s consent and at the time of the proposed transfer,
shall not be a tenant or occupant in the Building, nor a party with whom
Landlord is then negotiating or has within the past six (6) months negotiated
for the leasing of space in the Building; and

(f) The form of the proposed assignment or sublease shall comply with the
provisions of this Section 16 and shall be reasonably satisfactory to Landlord
in form and substance; and

(g) In addition to all of the foregoing, a sublease of a portion of the Premises
shall be subject to all of the following terms and conditions:

(i) The subleased premises shall be of a shape or configuration such that the
area proposed to be subleased and the remainder of the Premises shall, in
Landlord’s reasonable judgment, constitute commercially marketable separate
rental units;

(ii) The subleased premises shall not be less than 5,000 square feet and shall
include at least one exterior window; and

(iii) There shall not be more than four (4) occupants of the Premises at any
time (including Tenant).

16.4 Form of Transfer

16.4.1 All permitted subleases shall be subject to the following provisions, and
Landlord’s consent to a proposed sublease shall not be effective or binding upon
Landlord unless and until Tenant shall have delivered to Landlord an original
duly executed sublease that shall comply with the following provisions:

(a) The term of the sublease shall end no later than one (1) day prior to the
Expiration Date of this Lease;

(b) Each sublease shall provide that (i) the sublease shall be subject and
subordinate to this Lease and to all matters to which this Lease is or shall be
subordinate, (ii) upon any termination of this Lease prior to the date fixed as
the Expiration Date, re-entry or repossession of the Premises by Landlord under
this Lease or surrender of the Premises with Landlord’s written consent,
Landlord may, at its option, take over any of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn and agree to be bound to Landlord in accordance with
the provisions of this Section 16, it being agreed that Landlord shall
nevertheless not be (1) liable for any previous act or omission of Tenant
(including any negligence of Tenant) as sublandlord under the sublease except to
the extent that a continuing default of Tenant under the sublease shall exist
after a reasonable period to remedy the same shall have expired, (2) subject to
any credit, defense, offset, claim or demand which may have previously accrued
to the subtenant against Tenant, (3) bound by any

 

44



--------------------------------------------------------------------------------

previous modification or amendment of such sublease not consented to by Landlord
or by any previous prepayment of more than one (1) month’s rent unless Landlord
shall have received the same, (4) be obligated to perform any repairs or other
work beyond Landlord’s obligations under this Lease or (5) liable for the return
of any security deposit except to the extent such sums have actually been paid
over to Landlord; it being understood and agreed that the provisions of this
Section 16.4.1(b) shall be self-operative, and that no further instruments shall
be required to give effect to this provision, but that upon the request of
Landlord, Tenant shall execute and deliver such instruments to Landlord as
Landlord shall reasonably request to confirm the foregoing provisions; and

(c) Each sublease shall contain a provision requiring the subtenant to comply
with the provisions of Section 14.1 of this Lease, which provisions shall be
applicable to such subtenant as if such subtenant were the Tenant under this
Lease.

16.4.2 No assignment shall be binding on Landlord, and Landlord’s consent to any
proposed assignment of this Lease shall not be effective until Tenant shall have
delivered to Landlord a duly executed and acknowledged original assignment and
assumption agreement which shall contain an assumption by the transferee of all
of the terms, covenants, conditions and agreements to be observed or performed
by the Tenant under this Lease, in form and substance reasonably satisfactory to
Landlord.

16.5 Payments to Landlord

16.5.1 If Landlord shall not exercise any of its options under Section 16.2 and
shall give its consent to any sublease of all or part of the Premises, Tenant
shall, in consideration therefor, pay to Landlord, as Rent, fifty (50%) percent
of the amount by which any and all rents, additional charges or other
consideration payable to Tenant by the subtenant under the sublease or any other
agreement entered into in connection therewith exceeds the Base Rent and
Additional Rent payable under this Lease allocable to the subleased space
accruing during the term of the sublease (including all sums paid for the sale
or rental of Tenant’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property, less, in the case of the sale of any of
Tenant’s furniture, fixtures or equipment, the then net unamortized or
undepreciated cost of any such fixtures, equipment, furniture, furnishings or
other personal property which were provided and installed in the subleased
premises at the sole cost and expense of Tenant and for which Landlord has not
given an allowance or other credit, determined on the basis of Tenant’s federal
income tax returns), but after deducting (or excluding, as appropriate) from
such rents, additional charges or other consideration any Sublease Transaction
Costs (hereafter defined) actually incurred by Tenant. The sums payable under
this Section 16.5.1 shall be payable to Landlord as and when the same shall be
paid by the subtenant to Tenant. As used in this Section, “Sublease Transaction
Costs” shall mean any of the following sums actually incurred by Tenant to
consummate such sublease: (i) up to one and one-half brokerage commissions at
customary rates and any reasonable advertising costs, (ii) reasonable attorneys’
and/or architect’s fees and disbursements, (iii) any reasonable costs incurred
by Tenant to separately demise the subleased premises, (iv) any reasonable
construction costs incurred by Tenant to prepare the subleased premises for
subtenant’s occupancy thereof and/or tenant improvement allowance paid to the
subtenant and (v) any rent concession granted to the subtenant.

16.5.2 If Landlord shall not exercise any of its options under Section 16.2
above and shall give its consent to any assignment of Tenant’s interest in this
Lease, Tenant shall, in consideration of such assignment, pay to Landlord, as
Rent, fifty (50%) percent of any and all sums and other consideration payable to
Tenant by the assignee for or by reason of such assignment (including, but not
limited to, all sums paid for the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture, furnishings or other personal property less,
in the case of the sale of any of Tenant’s furniture, fixtures or

 

45



--------------------------------------------------------------------------------

equipment, the then net unamortized or undepreciated cost of any such fixtures,
equipment, furniture, furnishings or other personal property which were provided
and installed in the Premises at the sole cost and expense of Tenant and for
which Landlord has not given an allowance or other credit, determined on the
basis of Tenant’s federal income tax returns), but after deducting from such
sums or other consideration any Assignment Transaction Costs (hereafter defined)
actually incurred by Tenant. The sums payable under this Section 16.5.2 shall be
payable to Landlord as and when the same shall be paid by the assignee to
Tenant. As used in this Section, “Assignment Transaction Costs” shall mean any
of the following sums actually incurred by Tenant to consummate such assignment:
(i) up to one and one-half brokerage commissions at customary rates and
reasonable advertising costs, (ii) reasonable attorneys’ and architect’s fees
and disbursements, and (iii) any reasonable construction costs incurred by
Tenant to prepare the Premises for the assignee and/or tenant improvement
allowance paid to the assignee.

16.6 Change of Ownership

Except as otherwise expressly provided in this Article 16, any transfer of 51%
or more of Tenant’s assets or of Tenant’s stock, membership, partnership or
other equity interests (including any transfer by operation of law or by a
series of transfers), and any other direct or indirect transfer of interest
effecting a change in the identity of the persons exercising effective control
of Tenant, shall be deemed an “assignment” of this Lease requiring Landlord’s
prior written consent. The transfer of any outstanding capital stock of a
corporation whose stock is publicly-traded shall not, however, be deemed a
“transfer of interest” under this Section 16.6.

16.7 Permitted Transfers

16.7.1 Provided that no Event of Default shall have occurred and remain uncured,
Tenant may, upon not less than ten (10) Business Days’ prior notice to Landlord,
but without obtaining Landlord’s consent, assign this Lease or sublease all or
any part of the Premises to a Tenant Affiliate (as defined in Section 16.7.3
below), for so long as such Tenant Affiliate shall remain an Affiliate of the
Tenant initially named herein, provided that (i) the Tenant Affiliate shall
continue to use the Premises for the Use and for no other use and (ii) Tenant
shall deliver a duplicate original duly executed sublease or assignment and
assumption agreement evidencing such assignment or sublease to Landlord within
ten (10) days after the execution thereof, which instrument shall comply with
the provisions of Section 16.4 hereof. Notwithstanding any such assignment or
subletting, Tenant shall remain fully and primarily liable for the obligations
of the Tenant under this Lease. Any assignment or sublease effected in
accordance with the provisions of this Section 16.7 shall be subject to all of
the provisions of this Article16 (including, without limitation, Section 16.4),
except that such assignment or sublease shall not be subject to the provisions
of Sections 16.2 and 16.5. If any time following an assignment or subletting to
a Tenant Affiliate, such assignee or subtenant shall cease to be a Tenant
Affiliate, then Tenant shall, prior to the date such assignee or subtenant shall
cease to be a Tenant Affiliate, either (I) obtain Landlord’s consent to such
assignment or subletting to such Tenant Affiliate, as the case may be, in
accordance with the provisions of this Article 16, or (II) (x) in the event of
an assignment of this Lease, assign this Lease back to the Tenant named herein
or to the entity which was the Tenant immediately prior to such assignment to
the Tenant Affiliate and (y) in the event of a sublease of all or any part of
the Premises, terminate such sublease and, in either of said cases, cause the
assignee or subtenant, as the case may be, to vacate the Premises.

16.7.2 Provided that no Event of Default shall have occurred and remain uncured,
Tenant may, upon not less than ten (10) Business Days’ prior notice to Landlord,
but without obtaining

 

46



--------------------------------------------------------------------------------

Landlord’s consent, assign this Lease to any corporation into or with which
Tenant may be merged or consolidated or to which Tenant shall sell all or
substantially all of its assets (hereinafter referred to as a “Corporate
Succession”), provided that: (i) the transferee shall have acquired all or
substantially all of the assets of Tenant and assumed all or substantially all
of the liabilities of Tenant and shall have a net worth (computed in accordance
with generally accepted accounting principles) equal to or greater than Tenant
immediately prior to such transfer (and certified financial statements
evidencing the same or other proof thereof in form and substance reasonably
satisfactory to Landlord shall have been furnished to Landlord at the time at
which Tenant shall give Landlord notice of such proposed transfer) , (ii) the
transferee shall continue to use the Premises for the Use and for no other use,
(iii) the principal purpose of the Corporate Succession shall not be the
acquisition of Tenant’s interest in this Lease and (iv) the transferee shall
have assumed all of the obligations of Tenant under this Lease and a duly
executed and acknowledged duplicate original counterpart of such assumption
agreement shall have been given to Landlord not later than ten (10) days after
the effective date thereof. Any assignment effected in accordance with the
provisions of this Section 16.7 be subject to all of the provisions of this
Section 16 (including, without limitation, Section 16.4), except that such
assignment shall not be subject to the provisions of Sections 16.2 and 16.5.

16.7.3 As used in this Section 16.7, the term “Tenant Affiliate” shall mean any
person, corporation or other entity controlling, controlled by or under common
control with, Tenant or in which Tenant shall own at least fifty-one
(51%) percent of the voting interests (for purposes of this definition, the word
“control” and its related terms, including “controlling,” controlled by” and
“under common control with,” shall mean the possession of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract, or otherwise).

16.8 Effect of Transfers

16.8.1 No subletting or assignment shall release Tenant from any of its
obligations under this Lease unless Landlord, in Landlord’s sole discretion,
shall the contrary in writing, and, in the event of a permitted assignment or
other transfer (other than a sublease), the assignee or transferee shall be
deemed to have assumed all of Tenant’s obligations under this Lease and shall be
jointly and severally liable with Tenant for all of the obligations of the
Tenant under this Lease. Consent to one assignment or subletting shall not be
deemed to constitute a consent to any subsequent assignment or subletting. In
the event of any default by any assignee or subtenant or any successor of Tenant
in the performance of any Lease obligation which is not cured within any
applicable cure period, Landlord may proceed directly against Tenant without
exhausting remedies against such assignee, subtenant or successor. Any act or
omission of an assignee or subtenant or any person claiming under or through any
of them that violates this Lease shall be deemed a violation of this Lease by
Tenant. If this Lease shall be assigned or if the Premises shall be sublet or
occupied by anyone other than Tenant, whether or not in violation of the
provisions of this Lease, then Landlord may collect from the assignee or
transferee or, after an Event of Default shall have occurred, from the
subtenant, and Tenant hereby authorizes and directs such party to pay to
Landlord, all rent (whether or not denominated as Base Rent, Additional Rent or
otherwise), additional rent and other charges payable pursuant to such
instrument, with the net amount so collected applied to the Base Rent,
Additional Rent and other charges payable under this Lease, but no such
acceptance of rent by Landlord from any person other than Tenant shall be deemed
a waiver by Landlord of any provision of this Section 16 (including, without
limitation, Section 16.2 or 16.3) or an acceptance by Landlord of the assignee,
transferee or subtenant as a tenant, or a release of Tenant from the further
performance of the covenants and agreements to be performed by Tenant under this
Lease.

 

47



--------------------------------------------------------------------------------

16.8.2 The voluntary or other surrender of this Lease by Tenant or the
cancellation of this Lease by mutual agreement of Tenant and Landlord shall not
work a merger and, upon any termination of this Lease prior to the date fixed as
the Expiration Date for any reason, or any re-entry or repossession of the
Premises by Landlord under this Lease or any surrender of the Premises with
Landlord’s written consent, Landlord shall have the right, at Landlord’s option,
to take over all of the right, title and interest of Tenant, as sublessor, in
and to any and all subleases or such of them as Landlord shall elect to take
over and assume at the time of such recovery of possession or termination.
Tenant shall, upon the request of Landlord, execute, acknowledge and deliver to
Landlord such further assignments and transfers as may be necessary to vest in
Landlord the then existing subleases and sublettings. If Landlord shall choose
to take over any such sublease, such election shall be exercised by notice to
all known subtenants in the Premises and such subtenants shall (a) be deemed to
have waived any right to surrender possession of the sublease space or to
terminate the sublease, (b) be bound to Landlord for the balance of the term of
the sublease and (c) attorn directly to Landlord under all of the executory
terms of this Lease, except that the rent shall be payable at the rates set
forth in the sublease and except that Landlord shall not be (i) liable for any
previous act, omission or negligence of Tenant except to the extent that a
continuing default of Tenant under the sublease shall exist after a reasonable
period to remedy the same shall have expired, (ii) subject to any credit, claim,
defense or offset which may have previously accrued to the subtenant against
Tenant, (iii) be bound by any previous modification or amendment of the sublease
made without Landlord’s prior consent or by any previous prepayment of more than
one month’s rent except to the extent that the same shall have been received by
Landlord, (iv) be obligated to perform any repairs or other work beyond
Landlord’s obligations under this Lease or (v) liable for the return of any
security deposit except to the extent such sums have actually been paid over to
Landlord. No further instruments shall be required to give effect to this
provision, but upon the request of Landlord, Tenant shall execute and deliver
such instruments to Landlord as Landlord shall reasonably request to confirm the
foregoing provisions and each subtenant shall execute and deliver such
instruments as Landlord may reasonably request to evidence said attornment.

16.9 Miscellaneous

16.9.1 Landlord’s consent to an assignment or a sublease shall not constitute
Landlord’s consent to any other or further assignment of this Lease or to any
further subletting of all or part of the Premises by Tenant or anyone claiming
through Tenant (or to the assignment of any sublease) and shall not relieve
Tenant from obtaining the prior written consent of Landlord to the extent
required under this Article 16 to any future assignment or sublease and
otherwise complying with all of the provisions of this Section 16, including,
without limitation, Section 16.2.

16.9.2 Any modification of a sublease to which Landlord shall have consented
shall constitute a new sublease subject to the provisions of this Article 16,
except that the provisions of Section 16.2 shall not apply to any modification
that does not increase the size of the subleased premises or length the term of
the sublease.

16.9.3 Tenant shall pay to Landlord, as Rent, within thirty (30) days after
demand, all reasonable out-of-pocket costs incurred by Landlord (including
reasonable legal fees and disbursements and the costs of making any
investigations as to the acceptability of any proposed assignee or subtenant) in
connection with a request by Tenant that Landlord consent to any proposed
assignment or sublease. Landlord shall furnish to Tenant, promptly upon Tenant’s
request, reasonable supporting documentation for such any such costs.

16.9.4 In the event of any permitted assignment of Tenant’s interest in this
Lease, the terms, covenants and conditions of this Lease may be changed, altered
or modified in any manner whatsoever

 

48



--------------------------------------------------------------------------------

by Landlord and the assignee without the consent thereto of assignor Tenant, and
no such change, alteration or modification shall release assignor Tenant from
the performance by it of any of the terms, covenants and conditions on its part
to be performed under this Lease, provided, however, that no such change,
alteration or modification shall be binding on any assignor Tenant solely to the
extent to which such change, alteration or modification shall increase the
obligations of said assignor Tenant (except that any such change, alteration or
modification shall be binding on any assignor Tenant which shall be a Tenant
Affiliate of Tenant).

16.10 OFAC Restrictions

Notwithstanding anything to the contrary contained in this Lease, in no event
shall Tenant sublet the Premises or assign the Tenant’s interest in the Lease to
any person or entity (or any person or entity owned in whole or in part by any
person or entity) named on the list of Specially Designated Nations and Blocked
Persons maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury or any such similar list maintained by New York
State, New York City or the Federal government. As used herein, the term
“Blocked Person(s)” shall mean any person, group or entity or nation named in
any Executive Order or by the United States Treasury Department or any other
state or Federal agency as a terrorist, or a “Special Designated National and
Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets Control or any other state or
Federal agency.

17. PERSONAL PROPERTY

17.1 Removal

All personal property, trade fixtures and furnishings installed in the Premises
by Tenant at Tenant’s cost, other than those affixed to the Premises so that
they cannot be removed without damage and other than those replacing an item
theretofore furnished and paid for by Landlord or for which Tenant has received
a credit or allowance (a) may be removed from the Premises from time to time in
the ordinary course of Tenant’s business or in the course of making any
Alterations to the Premises permitted under Section 10.1 and (b) shall be
removed by Tenant at the end of the Term in accordance with Section 3.4. Tenant
shall promptly repair, at its expense, any damage to the Building resulting from
the installation or removal of Tenant’s personal property in or from the
Premises.

17.2 Responsibility

Tenant shall be solely responsible for all costs and expenses related to
personal property used or stored in the Premises. Tenant shall pay any taxes or
other governmental impositions levied upon or assessed against such personal
property, or upon Tenant for the ownership or use of such personal property, on
or before the due date for payment. Such personal property taxes or impositions
are not included in Taxes.

18. ESTOPPEL CERTIFICATES

18.1 Tenant Estoppel Certificates

Tenant shall, any time and from time to time (but on not less than 10 days prior
request by Landlord), execute, acknowledge and deliver to Landlord a certificate
indicating any or all of the following: (a) the Commencement Date and Expiration
Date; (b) that this Lease is unmodified and in

 

49



--------------------------------------------------------------------------------

full force and effect (or, if there have been modifications, that this Lease is
in full force and effect, as modified, and stating the date and nature of each
modification); (c) the date, if any, through which Base Rent, Additional Rent
and any other Rent payable have been paid; (d) that no default by Landlord, to
the best of Tenant’s knowledge, or Tenant exists which has not been cured,
except as to defaults stated in such certificate; (f) provided such events have
occurred, that Tenant has accepted the Premises and that all improvements
required to be made to the Premises by Landlord have been completed according to
this Lease; (g) that, except as specifically stated in such certificate, Tenant,
and only Tenant, currently occupies the Premises; and (h) such other matters as
may be reasonably requested by Landlord. Any such certificate may be relied upon
by Landlord and any prospective purchaser or present or prospective mortgagee,
deed of trust beneficiary or ground lessor of all or a portion of the Building.

18.2 Landlord Estoppel Certificates

Landlord shall, at any time and from time to time (but on not less than 10 days
prior request by Tenant), execute and deliver to Tenant a statement setting
forth any or all of the following: (a) the Commencement Date and Expiration
Date; (b) that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that this Lease is in full force and effect, as
modified, and stating the date of each modification); (c) the date, if any,
through which Base Rent has been paid and the date, if any, through which any
Additional Rent and other Rent which Landlord shall have billed to Tenant has
been paid (expressly reserving any and all of Landlord’s rights under the Lease
to bill for periods prior to the date of such estoppel including, without
limitation, operating expense reconciliations, corrections to previous billings
and previously unbilled items); and (d) whether, to the best of Landlord’s
knowledge (but without any investigation) any Event of Default by Tenant exists
which has not been cured, except as to Events of Default stated in such
certificate. Any such certificate may be relied upon only by Tenant, any
assignee or subtenant of Tenant under this Lease.

19. DEFINITION OF LANDLORD, LIMITATIONS ON LANDLORD’S LIABILITY

19.1 Definition of Landlord

The term “Landlord” as used in this Lease shall mean, (i) during the period that
the Condominium is in effect, the owner, at the particular time in question, of
the Unit(s) that encompass or encompasses the entire Premises (collectively, the
“Premises Unit”) or of a leasehold estate therein or (ii) at any other time, the
owner, at the particular time in question, of the Building, or of a leasehold
estate in the Building, so that, in any such event, in the case of a sale,
conveyance, assignment or other transfer of the Building or the Premises Unit
(as the case may be) or Landlord’s interest therein, Landlord shall be and
hereby is released and freed of all obligations and liability of Landlord under
this Lease accruing from and after the effective date of such transfer, and it
shall be deemed, without further agreement, that the transferee has assumed and
agreed to perform all of the obligations of Landlord under this Lease accruing
during the period it is the holder of title to the Premises Unit or the
Building, as the case may be, or of a leasehold interest therein, and Tenant
shall thereafter look solely to such transferee for performance of Landlord’s
obligations under this Lease, it being understood that from and after the
effective date of such transfer, the term “Landlord” shall only mean the
transferee and the covenants and agreements of Landlord shall thereafter be
binding upon such transferee.

19.2 Limitations on Landlord’s Liability

Any liability for damages, breach or nonperformance of this Lease by Landlord,
or arising out of the subject matter of, or the relationship created by, this
Lease, shall be collectible only out of Landlord’s

 

50



--------------------------------------------------------------------------------

interest in the Building and the proceeds thereof but only for so long as such
proceeds shall actually be in the hands of Landlord and no personal liability
has been assumed by, or shall at any time be asserted against, Landlord, its
parent and affiliated corporations, its and their partners, venturers,
directors, officers, agents, servants and employees, or any of its or their
successors or assigns; all such liability, if any, being expressly waived and
released by Tenant.

19.3 Condominium Provisions

19.3.1 For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Condominium” shall mean The One New York Plaza Condominium created by the
Condominium Declaration dated as of February 16, 1993 establishing a plan for
condominium ownership of premises located at One New York Plaza, New York, NY
pursuant to the provisions of Article 9-B of the Real Property Law of the State
of New York (as the same may have been or hereafter shall be amended, the
“Condominium Act”), which Declaration was recorded on March 4, 1993 in the
Register’s Office in Reel 1951, Page 758, as amended by that certain First
Amendment of Declaration of Condominium dated March 19, 1993 and subsequently
recorded in the Register’s Office, and as the same may hereafter be amended (the
“Condominium Declaration”).

(ii) “Condominium Party” shall mean (1) the Condominium Board, (2) any fee owner
of one or more Units, and (3) any lessee under any ground, overriding or
underlying lease demising one or more Units.

(iii) “Unit(s)” shall have the meaning set forth in the Condominium Declaration.

(iv) “Condominium Board” shall mean the “board of managers,” as such term is
used in the Condominium Act, and the Common Owner, of the Condominium.

(v) “Common Owner” shall have the meaning set forth in the Condominium
Declaration.

(vi) “Common Elements Net Lease” shall mean that certain Agreement of Lease
dated as of March 19, 1993 between the One New York Plaza Condominium, as
landlord, and Landlord, as tenant.

19.3.2 Landlord represents that as of the Date Landlord is the owner of all of
the Units. Landlord shall not enforce any amendment of the Condominium
Declaration made after the Date of this Lease against Tenant so as to reduce any
of Tenant’s rights under this Lease or increase any of Tenant’s obligations
under this Lease other than to a de minimis extent.

20. RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the Rules and Regulations set
forth in Exhibit D and with all reasonable modifications and additions to such
Rules and Regulations (which shall be applicable to all Building tenants) from
time to time adopted by Landlord. If there shall be any direct conflict between
any such modification or addition and any right expressly granted to Tenant
under this Lease, the provisions of this Lease shall control. Landlord’s
enforcement of the Rules and Regulations shall be nondiscriminatory, but
Landlord shall not be responsible to Tenant for failure of any person to comply
with the Rules and Regulations.

 

51



--------------------------------------------------------------------------------

21. DEFAULT AND REMEDIES

21.1 Events of Default

If any one or more of the following events (“Events of Default”) shall occur:

(a) Tenant shall fail to pay to Landlord the full amount of any Base Rent or
Additional Rent, or any other charge payable under this Lease by Tenant to
Landlord, on or before the date upon which the same shall first become due and
such failure shall continue for more than ten (10) days after Landlord shall
have given Tenant written notice thereof; or

(b) Tenant shall do anything or permit anything to be done, whether by action or
inaction, in breach of any covenant, agreement, term, provision or condition of
this Lease, or any Exhibit annexed hereto, on the part of Tenant to be kept,
observed or performed (other than a breach of the character referred to in
clause 21.1(a) above), and such breach shall continue and shall not be fully
remedied by Tenant within thirty (30) days after Landlord shall have given to
Tenant a notice specifying the same, except in connection with a breach which
cannot be remedied or cured within said thirty (30) day period, in which event
the time of Tenant within which to cure such breach shall be extended for such
time (but not in excess of sixty (60) days after Landlord shall have given
Tenant such notice) as shall be necessary to cure the same, but only if Tenant,
within such initial thirty (30) day period, shall promptly commence and
thereafter proceed diligently and continuously to cure such breach, provided
however, that such 30-day period of time shall not be so extended as to
jeopardize the interest of Landlord in the Land and/or the Building or so as to
subject Landlord to any liability, civil or criminal), or if such extension
shall cause or result in (i) a dangerous condition in the Premises or Building,
(ii) any insurance coverage carried by Tenant or Landlord with respect to the
Premises or Building being jeopardized or (iii) a material disturbance to
another tenant; or

(c) Any event shall occur or any contingency shall arise whereby this Lease or
the estate hereby granted or the unexpired balance of the Term of this Lease
would, by operation of law or otherwise, devolve upon or pass to any person,
firm, association or corporation other than Tenant, except as may be expressly
authorized herein; or

(d) Tenant shall abandon the Premises (whether or not the keys be surrendered,
and whether or not the rent be paid, and whether or not improvements, personal
property or trade fixtures remain in the Premises), or Tenant shall fail to take
possession or move into the Premises within thirty (30) days after the
Commencement Date; or

(e) If Tenant shall commence or institute any case, proceeding or other action
(i) seeking relief on its behalf as debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future Law of any jurisdiction, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for any part of its property; or

(f) If Tenant shall make a general assignment for the benefit of creditors;

 

52



--------------------------------------------------------------------------------

(g) If any case, proceeding or other action shall be commenced or instituted
against Tenant (i) seeking to have an order for relief entered against Tenant as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future Law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (ii) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any part of
its property, which (x) results in any such entry of an order for relief,
adjudication of bankruptcy or insolvency or such an appointment or the issuance
or entry of any other order having a similar effect, or (y) is not contested, in
good faith, by Tenant within 30 days of the date such case, proceeding or other
action is instituted (or such shorter time period as may be prescribed by local
bankruptcy rule, the bankruptcy court or other applicable law) or (z) remains
undismissed for a period of 90 days;

then, upon the occurrence of any of said events, Landlord may at any time
thereafter give to Tenant a notice of termination of the Term of this Lease
setting forth a termination date three (3) days from the date of the giving of
such notice, and, upon the giving of such notice, this Lease and the term and
estate hereby granted (whether or not the Term shall theretofore have commenced)
shall expire and terminate upon the expiration of said three (3) days with the
same effect as if that day were the date hereinbefore set for the expiration of
the Term of this Lease, but Tenant shall remain liable for damages as provided
in Section 21.3 below.

21.2 Landlord’s Remedies

21.2.1 If an Event of Default shall have occurred, Landlord and/or Landlord’s
agents and servants, whether or not the Term of this Lease shall have been
terminated pursuant to Section 21.1, may, without notice to Tenant, immediately
or at any time thereafter reenter into or upon the Premises or any part thereof,
either by summary dispossess proceedings or by any other suitable action or
proceeding at law, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons or property
therefrom, to the end that Landlord may have, hold and enjoy the Premises again
as and of its first estate and interest therein. The words “reenter” “reentry”
and “reentered” as used in this Lease are not restricted to their technical
legal meanings. In the event of any termination of this Lease under the
provisions of Section 21.1, or in the event that Landlord shall reenter the
Premises under the provisions of Section 21.2, or in the event of the
termination of this Lease (or of reentry) by or under any summary dispossess or
other proceeding or action or any provision of law, Tenant shall thereupon pay
to Landlord the Base Rent, Additional Rent and any other charges payable
hereunder by Tenant to Landlord up to the time of such termination of this
Lease, or of such recovery of possession of the Premises by Landlord, as the
case may be, plus the expenses incurred or paid by Landlord in terminating this
Lease or of reentering the Premises and securing possession thereof, including
reasonable attorneys’ fees and costs of removal and storage of Tenant’s
property, and Tenant shall also pay to Landlord damages as provided in
Section 21.3 below.

21.2.2. In the event of the reentry into the Premises by Landlord under the
provisions of this Section 21.2, and if this Lease shall not be terminated,
Landlord may (but shall have absolutely no obligation to do so), not in
Landlord’s own name, but as agent for Tenant, relet the whole or any part of the
Premises for any period equal to or greater or less than the remainder of the
original term of this Lease, for any sum which Landlord may deem suitable,
including rent concessions, and for any use and purpose which Landlord may deem
appropriate. Such reletting may include any improvements, personalty and trade
fixtures remaining in the Premises.

21.2.3 In the event of a breach or threatened breach on the part of Tenant or
Landlord with respect to any of the covenants, agreements, terms, provisions or
conditions on the part of or on behalf of Tenant or Landlord, as the case may
be, to be kept, observed or performed, Landlord or Tenant, as the case may be,
shall also have the right of injunction.

 

53



--------------------------------------------------------------------------------

21.2.4. In the event of (i) the termination of this Lease under the provisions
of this Article 21, or (ii) the reentry of the Premises by Landlord under the
provisions of this Section 21.2, or (iii) the termination of this Lease (or
reentry) by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Landlord
shall be entitled to retain all monies, if any, paid by Tenant to Landlord,
whether as advance rent, security deposit or otherwise, but such monies shall be
credited by Landlord against any Base Rent, Additional Rent or any other charge
due from Tenant at the time of such termination or reentry or, at Landlord’s
option, against any damages payable by Tenant under Section 21.3 or pursuant to
law.

21.2.5 The specified remedies to which Landlord may resort under this Lease are
cumulative and concurrent and are not intended to be exclusive of each other or
of any other remedies or means of redress to which Landlord may lawfully be
entitled at any time, and Landlord may invoke any remedy allowed under this
Lease or at law or in equity as if specific remedies were not herein provided
for, and the exercise by Landlord of any one or more of the remedies allowed
under this Lease or in law or in equity shall not preclude the simultaneous or
later exercise by the Landlord of any or all other remedies allowed under this
Lease or in law or in equity.

21.3 Damages

21.3.1 In the event of any termination of this Lease under the provisions hereof
or under any summary dispossess or other proceeding or action or any provision
of law, or in the event that Landlord shall reenter the Premises under the
provisions of this Lease, Tenant shall pay to Landlord as damages, at the
election of Landlord, either:

(a) a sum which at the time of such termination of this Lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any, of (i) the aggregate of the installments of Base Rent and
the Additional Rent (if any) which would have been payable hereunder by Tenant,
had this Lease not so terminated or had Landlord not reentered the Premises, for
the period commencing with such earlier termination of this Lease or the date of
any such reentry, as the case may be, and ending with the date set forth
initially for the expiration of the full term of this Lease pursuant to Articles
1 and 2, over (ii) the aggregate rental value of the Premises for the same
period (the amounts of each of clauses (i) and (ii) being first discounted to
present value at an annual rate of six (6%) percent); or

(b) sums equal to the aggregate of the installments of Base Rent and Additional
Rent (if any) which would have been payable by Tenant had this Lease not so
terminated, or had Landlord not so reentered the Premises, payable upon the due
dates therefor specified herein following such termination or such reentry and
until the Expiration Date originally set forth in this Lease for the expiration
of the Term; provided, however, that if Landlord shall relet the Premises during
said period, Landlord shall credit Tenant with the net rents received by
Landlord from such reletting, such net rents to be determined by first deducting
from the gross rents as and when received by Landlord from such reletting the
expenses incurred or paid by Landlord in terminating this Lease and of
reentering the Premises and of securing possession thereof, including reasonable
attorneys’ fees and costs of removal and storage of Tenant’s property, as well
as the expenses of reletting, including repairing, restoring and improving the
Premises for new tenants, brokers’ commissions, advertising costs, reasonable
attorneys’ fees, and all other similar or dissimilar expenses chargeable against
the Premises and the rental therefrom in connection with such reletting, it
being understood that such reletting may be for a period equal to or

 

54



--------------------------------------------------------------------------------

shorter or longer than the remaining term of this Lease; provided further, that
(1) in no event shall Tenant be entitled to receive any excess of such net rents
over the sums payable by Tenant to Landlord hereunder, (2) in no event shall
Tenant be entitled in any suit for the collection of damages pursuant to this
Subdivision (b) to a credit in respect of any net rents from a reletting except
to the extent that such net rents are actually received by Landlord prior to the
commencement of such suit, and (3) if the Premises or any part thereof should be
relet in combination with other space, then proper apportionment on a square
foot area basis shall be made of the rent received from such reletting and of
the expenses of reletting, or if relet for a period longer than the remaining
Term of this Lease, the expenses of reletting shall be apportioned based on the
respective periods.

21.3.2. For the purposes of Section (a)(i) of Section 21.3.1, the amount of
Additional Rent which would have been payable by Tenant under Articles 4 and 8
for each year ending after such termination of this Lease or such reentry, shall
be deemed to be an amount equal to the amount of such Additional Rent payable by
Tenant for the calendar year and Tax Year ending immediately preceding such
termination of this Lease or such reentry. Suit or suits for the recovery of
such damages, or any installments thereof, may be brought by Landlord from time
to time at Landlord’s election, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the date when the term of this Lease
would have expired if it had not been terminated under the provisions of this
Section 21, or under any provision of law, or had Landlord not reentered the
Premises.

21.4 Miscellaneous

21.4.1 Nothing contained in this Article 21 shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default under this Lease on the part of
Tenant. The failure or refusal of Landlord to relet the Premises or any part or
parts thereof, or the failure of Landlord to collect the rent thereof under any
reletting, shall not release or affect Tenant’s liability for damages.

21.4.2 Tenant, for Tenant, and on behalf of any and all persons claiming through
or under Tenant, including creditors of all kinds, does here by waive and
surrender all right and privilege which they or any of them might have under or
by reason of any present or future law to redeem the Demised Premises, or to
have a continuance of this Lease for the term hereby demised, after Tenant shall
be dispossessed or ejected therefrom by process of law or under the terms of
this Lease or after the expiration or termination of this Lease as herein
provided or pursuant to law. Tenant also waives the provisions of any law
relating to notice and/or delay in levy of execution in case of an eviction or
dispossess of a tenant for non-payment of rent, and of any other law of like
import now or hereafter in effect. In the event that Landlord shall commence any
summary proceeding for non-payment of rent or for holding over after the
termination of this Lease, Tenant shall not, and hereby expressly waives any
right to, interpose any counterclaim of whatever nature or description in any
such proceeding, except to the extent that by failing to interpose such
counterclaim Tenant would be barred from asserting such counterclaim in a
separate action or proceeding.

21.4.3 If Landlord shall commence a summary or other proceeding against Tenant,
Tenant shall reimburse Landlord, as Rent, Landlord’s reasonable attorneys’ fees
and expenses, both if judgment is awarded for Landlord, or if Tenant makes the
payment subsequent to service of process but prior to entry of judgment.

21.4.4 Nothing contained in this Lease shall limit or prejudice Landlord’s right
to prove and obtain as liquidated damages in any bankruptcy, insolvency,
receivership, reorganization or dissolution

 

55



--------------------------------------------------------------------------------

proceeding, an amount equal to the maximum allowable by any Laws governing such
proceeding in effect at the time when such damages are to be proved, whether or
not such amount be greater, equal to or less than the amounts recoverable,
either as damages or Rent, under this Lease.

21.4.5 Upon the occurrence of an Event of Default, Landlord shall be entitled to
exercise all of the rights set forth in this Article 21 above (including the
right to terminate this Lease), notwithstanding that this Lease provides that
Landlord may cure the default or otherwise perform the obligation of Tenant
which gave rise to such Event of Default, and regardless of whether Landlord
shall have effected such cure or performed such obligation.

21.4.6 The failure of Landlord to enforce Landlord’s rights for violation of, or
to insist upon the strict performance of any covenant, agreement, term,
provision or condition of this Lease, or any of the rules and regulations, shall
not constitute a waiver thereof, and Landlord shall have all remedies provided
herein and by applicable law with respect to any subsequent act which would have
originally constituted a violation. The receipt by Landlord or payment by Tenant
of Base Rent and/or Additional Rent with knowledge of the breach of any
covenant, agreement or condition of this Lease shall not be deemed a waiver of
such breach. The failure of Tenant to enforce Tenant’s rights for violation of,
or to insist upon the strict performance of any covenant, agreement, term,
provision or condition of this Lease by Landlord, shall not constitute a waiver
thereof, and Tenant shall have all remedies provided herein and by applicable
law with respect to any subsequent act which would have originally constituted a
violation.

21.4.7 The provisions of this Article 21 shall survive the expiration or sooner
termination of this Lease.

21.5 Landlord’s Right To Cure

Except as otherwise expressly provided in this Lease, Landlord may, but shall
not be obligated to, cure any default by Tenant under this Lease at any time
after notice and the lapse of any cure period specified within the conditional
limitation to which such default relates, without giving further notice;
provided, however, that no notice or cure period shall be required to be given
in case of actual or suspected emergency (except that Landlord shall endeavor to
give such notice as may be practicable under the circumstances to Tenant at the
Premises) and (ii) if any other provision of this Lease shall permit Landlord to
cure a default of Tenant under such provision, then such notice and cure period
as shall be specified in such provision shall control with respect to Landlord’s
right to cure such default on behalf of Tenant and the notice and cure period
under Section 21.1 shall not be required to be given. Whenever Landlord so
elects, all costs and expenses incurred by Landlord in curing any such default,
including reasonable attorney’s fees and disbursements, together with interest
at the lower of five (5%) percent above the then-current Prime Rate or the
highest rate permitted by law on the amount of the costs and expenses so
incurred commencing on the date such costs and expenses are paid by Landlord,
shall be paid by Tenant to Landlord as Rent within thirty (30) days after
demand. Landlord shall, promptly upon Tenant’s request, furnish to Tenant
reasonable supporting documentation substantiating such costs and expenses.

22. ENFORCEMENT OF REASONABLE CONSENT; PREVAILING LEGAL FEES

22.1 Enforcement of Reasonable Consent

Tenant hereby waives any claim against Landlord which it may have based upon any
assertion that Landlord has unreasonably withheld or unreasonably delayed any
consent or approval that, pursuant to the terms of this Lease, is not to be
unreasonably withheld by Landlord and Tenant agrees that its sole

 

56



--------------------------------------------------------------------------------

remedy shall be an action or proceeding to enforce any such provision or for
specific performance, injunction or declaratory judgment. In the event of such a
determination, the requested consent or approval shall be deemed to have been
granted; provided, however, that Landlord shall have no liability to Tenant for
its refusal or failure to give such consent or approval and the sole remedy for
Landlord’s unreasonably withholding or delaying of consent or approval shall be
as provided in this Article 22. Notwithstanding the foregoing, the provisions of
the first sentence of this Article 22 shall not apply in the event that a court
of competent jurisdiction shall finally determine that Landlord acted in bad
faith in exercising its judgment or withholding its consent or approval pursuant
to a specific provision of this Lease in any instance in which Landlord has
expressly agreed in this Lease not to unreasonably or in bad faith exercise its
judgment or withhold its consent or approval. In any instance in which Landlord
may not unreasonably withhold its consent or approval under this Lease, Landlord
shall not unreasonably condition or delay its consent or approval to such
matter.

22.2 Prevailing Legal Fees

In any action to enforce the provisions of this Lease in the event of the
default of Landlord after notice and the expiration of all applicable cure
periods in which Tenant is the prevailing party pursuant to a final,
unappealable judgment, Landlord shall promptly reimburse Tenant for all of
Tenant’s reasonable out-of-pocket attorney’s fees and court costs incurred in
such action. Each party shall pay for its own attorney’s fees and disbursements
and court costs, if any, incurred in enforcing any provisions of this Lease when
such enforcement is settled between the parties without entry of final judgment.

23. SECURITY DEPOSIT

23.1 Amount

Upon the execution of this Lease, Tenant shall deposit with Landlord the sum set
forth in Section 1.1 as the Security Deposit, as security for the faithful
performance and observance by Tenant of the covenants, agreements, terms,
provisions and conditions of this Lease. The Security Deposit shall be deposited
in a segregated interest bearing account in a bank selected by Landlord and any
interest earned on the same, less a 1% administrative fee which shall be
retained by Landlord, shall be added to such account on Tenant’s behalf.
Landlord makes no representations regarding the rate of return that shall be
earned on the Security Deposit.

23.2 Use and Restoration

If Tenant shall default in the performance of any of its obligations under this
Lease, including, without limitation, the payment of any Base Rent, Additional
Rent or other Rent or any other sums payable under this Lease, Landlord may, at
its option, use, apply or retain all or any part of the Security Deposit for the
payment of (1) any Rent in arrears or any other sums of which Tenant shall be in
default, (2) any expenses Landlord may incur as a result of Tenant’s failure to
perform any of Tenant’s obligations under this Lease, and (3) any other losses
or damages Landlord may suffer as a result of Tenant’s failure to perform any of
Tenant’s obligations under this Lease, including, without limitation, any
damages or deficiency in the reletting of the Premises, whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord. Landlord shall not be required to use, apply or retain the whole or
any part of the Security Deposit, but if Landlord shall use or apply all or any
portion of the Security Deposit, Tenant shall, within ten (10) Business Days
after demand, deposit with Landlord a sum sufficient to restore the Security
Deposit to the amount held by Landlord immediately prior to such use or
application. Tenant’s failure to so restore the Security Deposit shall
constitute an Event of Default.

 

57



--------------------------------------------------------------------------------

23.3 Transfers

Tenant shall not assign or encumber the Security Deposit without Landlord’s
express written consent. Neither Landlord nor its successors or assigns shall be
bound by any assignment or encumbrance unless Landlord has given its consent.
Landlord shall have the right, at any time and from time to time, to transfer
the Security Deposit to any purchaser or lessee of the entire Building. Upon any
such transfer, Tenant shall look solely to the new owner or lessee for the
return of the Security Deposit.

23.4 Refund

23.4.1 Landlord shall refund the Security Deposit (if Landlord shall not have
applied the Security Deposit in accordance with the provisions of this Lease),
or any remaining balance, to Tenant or, at Landlord’s option, to the last
assignee of Tenant’s interest under this Lease, within forty-five (45) days
after the expiration or earlier termination of the Term and Tenant’s vacation
and surrender of exclusive possession of the Premises to Landlord in the
condition required by the provisions of this Lease. Landlord’s obligations under
this Section 23.4 shall survive the expiration or earlier termination of the
Term.

23.4.2 Notwithstanding anything to the contrary contained in this Lease,
provided that (a) Tenant shall not be in default of any of the monetary terms,
covenants or conditions to be observed or performed by Tenant under this Lease
or in default of any non-monetary obligation of Tenant under this Lease after
notice thereof shall have been give to Tenant, in both cases both on the
applicable reduction date set forth below and on the dates on which Tenant shall
request and effect the reduction of the Security Deposit (provided that if any
such default shall be cured within the cure period applicable to such default
set forth in Article 21, then Tenant’s right to reduce the Security Deposit in
accordance with the provisions of this Section 23.4.2 shall be reinstated) and
(b) Tenant shall not have made more than one (1) payment of Base Rent or two
(2) payments of Additional Rent payable under Article 4 after Landlord shall
have served a notice of default on Tenant within the 24 month period preceding
the applicable reduction date, Tenant shall have the right to reduce the
Security Deposit (x)on the fourth (4th) anniversary of the Rent Commencement
Date to $1,087,500.00, (y) on the sixth (6th) anniversary of the Rent
Commencement Date to $725,000.00 and (z) on the eighth (8th) anniversary of the
Rent Commencement Date to $362,500.00.

23.5 Letter of Credit

Notwithstanding anything to the contrary contained in Section 23.1 above, in
lieu of a cash security deposit, Tenant may deliver to Landlord a clean,
irrevocable, transferable and unconditional letter of credit (the “Letter of
Credit”) issued by and drawn upon a commercial bank (hereinafter referred to as
the “Issuing Bank”) which shall be a member bank of the New York Clearinghouse
Association (or, in the alternative, which shall have offices for banking
purposes in the Borough of Manhattan and shall have a net worth of not less than
$10,000,000,000, with appropriate evidence thereof to be submitted by Tenant),
which Letter of Credit shall: (i) have a term of not less than one year, (ii) be
in the form of Exhibit F, (iii) be for the account of Landlord, (iv) be in the
amount of the Security Deposit, (v) except as otherwise provided in this
Section 23.5, conform and be subject to Uniform Customs and Practice for
Documentary Credits, 1993 Revision, ICC Publication No. 400, (vi) be fully
transferable by Landlord without any fees or charges payable by Landlord
therefor, (vii) provide that Landlord shall be entitled to draw upon the Letter
of Credit upon presentation to the Issuing Bank of a sight draft only, and
(viii) provide that the Letter of Credit shall be deemed automatically renewed,

 

58



--------------------------------------------------------------------------------

without amendment, for consecutive periods of one year each year thereafter
during the Term of this Lease, unless the Issuing Bank shall send notice (the
“Non-Renewal Notice”) to Landlord by registered or certified mail, return
receipt requested, or by reputable overnight courier with receipt acknowledged,
not less than thirty (30) days next preceding the then expiration date of the
Letter of Credit that the Issuing Bank elects not to renew such Letter of
Credit, in which case Landlord shall have the right, by sight draft on the
Issuing Bank, to receive the monies represented by the then existing Letter of
Credit (unless Tenant shall deliver to Landlord, at least twenty (20) days prior
to the date on which the existing Letter of Credit is set to expire, time being
of the essence, a replacement Letter of Credit that shall strictly comply with
all of the provisions of this Section 23.5 or a cash Security Deposit), and to
hold and/or disburse such proceeds pursuant to the terms of this Section 23 as
cash security. Tenant acknowledges and agrees that the Letter of Credit shall be
delivered to Landlord as security for the faithful performance and observance by
Tenant of all of the covenants, agreements, terms, provisions and conditions of
this Lease, and that Landlord shall have the right to draw upon the entire
Letter of Credit in any instance in which Landlord would have the right to use,
apply or retain the whole or any part of any cash security deposited with
Landlord pursuant to this Section 23. In the event that Tenant shall elect to
furnish the Letter of Credit in lieu of cash security, all references to the
“Security Deposit” in this Article 23 shall be deemed to refer to the Letter of
Credit, or any proceeds thereof as may be drawn upon by Landlord.

24. BROKERS

Tenant represents and warrants to Landlord that it did not deal with any broker
or agent who negotiated or was instrumental in negotiating or consummating this
Lease except the Broker, and that it does not know of any real estate broker or
agent who is or might be entitled to a commission or compensation in connection
with this Lease other than the Broker. Landlord shall pay all fees, commissions
or other compensation payable to the Broker pursuant to a separate agreement
between Landlord and the Broker. Tenant shall indemnify and hold Landlord
harmless from all damages paid or incurred by Landlord resulting from any claims
asserted against Landlord by brokers or agents claiming a commission or other
compensation in connection with this Lease and alleging to have dealt with
Tenant. Landlord represents to Tenant that Landlord has not employed any
exclusive leasing agent in connection with the negotiation of this Lease.
Landlord shall indemnify and hold Tenant harmless from all damages paid or
incurred by Tenant resulting from any claims asserted against Tenant by any
exclusive broker or agent hired by Landlord in connection with the leasing of
the Premises to Tenant.

25. SUBORDINATION

25.1 Definitions

For purposes of this Lease, the following terms shall have the following
meanings:

(a) “Underlying Lease” shall mean any ground lease, overriding lease or
underlying lease of the Land and/or any portion of the Building of which the
Premises are a part, now or hereafter existing, and all renewals, modifications,
replacements and extensions of any such lease; and the lessor of an Underlying
Lease or its successor in interest, at the time referred to, is herein called an
“Underlying Lessor”. Landlord represents that the Master Ground Lease is the
only Underlying Lease affecting the Building as of the Date.

(b) “Master Ground Lease” shall mean that certain Ground Lease, dated
December 31, 1966, between Landlord (as successor-in-interest to Sol G. Atlas
and John P. McGrath), as lessor, and

 

59



--------------------------------------------------------------------------------

Landlord (as successor-in-interest to New York Plaza Building Company (“NYLP”)),
as lessee, a memorandum of which was recorded April 18, 1967 in the Register’s
Office in Rec. Liber 172 Page 10, as modified and amended.

(c) “Mortgage” shall mean any mortgage which may now or hereafter affect the
Land and/or any portion of the Building and/or any Underlying Lease, whether or
not any such mortgage shall also cover other lands and/or buildings and/or
leases, including all advances made or hereafter to be made under any such
mortgage, and to all modifications, amendments, replacements and extensions,
spreaders and consolidations of any such mortgage; and the holder of a Mortgage
is herein called a “Mortgagee.”

(d) “Non-Disturbance Agreement” shall mean an agreement either in the form
annexed hereto as Exhibit I or in another form reasonably satisfactory to Tenant
and the Mortgagee providing in substance that (i) Tenant shall not be named or
joined as a party defendant or otherwise in any suit, action or proceeding to
enforce any rights granted to such Mortgagee under its Mortgage (unless required
by law), and (ii) the possession of Tenant of the Premises shall not be
disturbed or evicted and this Lease, Tenant’s leasehold estate and Tenant’s
rights hereunder shall not be terminated as a result of any foreclosure of any
such Mortgage, and any sale pursuant to any such foreclosure or the delivery of
a deed in lieu of foreclosure, or other acquisition of Landlord’s interest in
the Land and/or Building pursuant to the enforcement of the Mortgagee’s
remedies; provided, however, that any Non-Disturbance Agreement may (i) be
conditioned upon this Lease being in full force and effect and Tenant not being
in default hereunder beyond notice and the expiration of any applicable grace
period, and (ii) may contain the substance of Sections 25.3 and 25.4 hereof.

25.2 Attornment

Subject to Section 25.5 hereof, this Lease and all rights of Tenant hereunder,
are and shall be subject and subordinate to every Underlying Lease and to every
Mortgage. In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord, any Underlying Lessor or
any Mortgagee, or any of their respective successors in interest, may reasonably
request to evidence such subordination. Without limiting the generality of the
foregoing, this Lease is and shall be subject and subordinate in all respects to
the Master Ground Lease and the Common Elements Net Lease. Notwithstanding the
foregoing, for so long as the then current Landlord is an Affiliated Party of
the Underlying Lessor under an Underlying Lease, this Lease shall not be subject
and subordinate to such Underlying Lease.

25.3 Notice to Mortgagee and Underlying Lessor

If any act or omission of Landlord would give Tenant the right, immediately or
after lapse of a period of time, to cancel or terminate this Lease, or to abate
or offset any sums against the payment of Rent or to claim a partial or total
eviction, Tenant shall not exercise such right (a) until it has given written
notice of such act or omission to Landlord and each Mortgagee and each
Underlying Lessor whose name and address shall previously have been furnished to
Tenant, and (b) until a reasonable period for remedying such act or omission
shall have elapsed following the giving of such notice which shall include a
reasonable period of time for such Mortgagee or Underlying Lessor to have become
entitled under such Mortgage or Underlying Lease, as the case may be, to remedy
the same (which latter reasonable period shall in no event be less than the
period to which Landlord would be entitled under this Lease or otherwise, after
similar notice, to effect such remedy plus thirty (30) days), provided that such
Mortgagee or Underlying Lessor shall give notice to Tenant of such party’s
intention to effect such cure and shall diligently pursue such cure.

 

60



--------------------------------------------------------------------------------

25.4 Attornment

Subject to Section 25.5, if any Underlying Lessor or Mortgagee, any designee of
any Underlying Lessor or Mortgagee, or any other person shall succeed to the
rights of Landlord under this Lease, whether through possession or foreclosure
action or delivery of a new lease or deed, then at the request of such party so
succeeding to Landlord’s rights (herein called “Successor Landlord”), Tenant
shall, upon the demand of such Successor Landlord, attorn to and recognize such
Successor Landlord as Tenant’s landlord under this Lease and, in such event, the
Successor Landlord shall recognize Tenant and Tenant’s leasehold estate under
this Lease. While such attornment shall be self-operative and shall occur
automatically upon such demand, Tenant shall promptly execute and deliver any
instrument that such Successor Landlord may reasonably request to evidence such
attornment. Upon such attornment this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
a Successor Landlord which is not an Affiliated Party of the then Landlord shall
not be:

(a) liable for any previous act or omission of Landlord (or its predecessors in
interest) except to the extent that such act or omission shall constitute a
continuing default under this Lease;

(b) responsible for any monies owing by Landlord to the credit of Tenant;

(c) subject to any credits, offsets, claims, counterclaims, demands or defenses
which Tenant may have against Landlord (or its predecessors in interest);

(d) bound by any payments of Rent which Tenant might have made for more than
one (1) month in advance to Landlord (or its predecessors in interest) except to
the to which Successor Landlord shall have received the same;

(e) bound by any agreement to undertake or complete any construction of the
Premises or any portion thereof;

(f) required to account for any security deposit other than any security deposit
actually delivered to the Successor Landlord; and

(g) bound by any modification of this Lease made after the date Tenant has
actual notice of the existence of such Successor Landlord’s Mortgage or
Underlying Lease, which is made without the written consent of such Successor
Landlord.

Notwithstanding the foregoing provisions, a Successor Landlord may unilaterally
elect to subordinate such Mortgage or Underlying Lease to this Lease.

25.5 Non-Disturbance Agreement

25.5.1 Landlord, with respect to any Mortgage or Underlying Lease executed after
the date hereof, shall deliver to Tenant a Non-Disturbance Agreement from the
Mortgagee or Underlying Lessor thereunder; provided, however, that if Tenant
shall be in default beyond notice and the expiration of any applicable cure
period, then Landlord shall have no obligation to deliver a Non-Disturbance
Agreement to Tenant with respect to any such future Mortgage or future
Underlying Lease until such time as Tenant

 

61



--------------------------------------------------------------------------------

has cured any such default, and, during the pendency of such default, this Lease
shall be subject and subordinate to such Underlying Lease or Mortgage
notwithstanding that a Non-Disturbance Agreement has not been delivered to
Tenant.

25.5.2 If, in any instance, Landlord shall have delivered to Tenant a form of
Non-Disturbance Agreement for execution by Tenant, which form complies with the
provisions hereof (whether or not such form of Non-Disturbance Agreement shall
have theretofore been executed by the applicable Underlying Lessor or Mortgagee)
and Tenant shall fail or refuse to execute and deliver same within ten (10)
Business Days after such delivery, then Landlord shall have no further
obligation pursuant to this Section 25.5 with respect to such Underlying Lease
or Mortgage, all of Landlord’s obligations being deemed satisfied, and this
Lease and all rights of Tenant hereunder shall remain subject and subordinate to
such Underlying Lease or Mortgage without any need to deliver to Tenant a
Non-Disturbance Agreement, and no further instrument of subordination shall be
required.

25.5.3 If, in any instance, (i) Landlord shall deliver to Tenant a form of
Non-Disturbance Agreement for execution by Tenant which has not theretofore been
executed by the applicable Underlying Lessor or Mortgagee, as the case may be,
and (ii) Tenant executes such form of Non-Disturbance Agreement and delivers the
same to Landlord within the period(s) set forth in Section 25.5.2 above, then
Landlord shall, within twenty (20) Business Days after Tenant’s execution
thereof, cause the same to be executed by such Underlying Lessor or Mortgagee,
as the case may be, and delivered to Tenant and, until such time as the
Non-Disturbance Agreement is so delivered to Tenant, this Lease shall be
superior to such Underlying Lease or Mortgage, as the case may be.

25.5.4 If, with respect to any Mortgage or Underlying Lease executed after the
date hereof, Landlord shall not deliver to Tenant a Non-Disturbance Agreement
from the Mortgagee of Underlying Lessor thereunder as and if required by the
foregoing provisions of this Section 25.5, then this Lease shall be superior to
such Underlying Lease or Mortgage (and Landlord shall have no liability
whatsoever to Tenant and shall not be in default under this Lease by reason of
such not having delivered the Non-Disturbance Agreement with respect to such
Underlying Lease or Mortgage).

25.5.5 If Tenant shall record any Non-Disturbance Agreement, then upon the
expiration or earlier termination of this Lease (or the expiration or
termination of the applicable Mortgage or Underlying Lease, as the case may be),
Tenant shall promptly execute, acknowledge and deliver to Landlord all necessary
instrument(s) prepared by Landlord, at Landlord’s cost, in recordable form and
otherwise in form reasonably satisfactory to Tenant, evidencing such expiration
or termination of this Lease and sufficient to discharge of record such
Non-Disturbance Agreement

26. NOTICES

All notices required or permitted under this Lease must be in writing and shall
only be deemed properly given and received (a) when actually given and received,
if delivered in person to a party who acknowledges receipt in writing; or
(b) one (1) Business Day after deposit with a private courier or overnight
delivery service, if such courier or service obtains a written acknowledgment of
receipt; or (c) two (2) Business Days after deposit in the United States mails,
certified or registered mail with return receipt requested and postage prepaid
or (d) if delivery is refused, returned and/or is otherwise unable to be
delivered or received at the address set forth in Section 1.1 (as the same may
be changed in accordance with the provisions of this Article 26), when served in
the same manner as a summons in a Supreme Court action is then provided to be
made under New York law. All such notices must be transmitted by one of the
methods described above to, in the case of notices to Landlord, both Landlord’s
Building Address and Landlord’s General Address, and in the case of notices to
Tenant, to Tenant’s

 

62



--------------------------------------------------------------------------------

Notice Address, or, in either case, at such other address(es) of which either
party may notify the other in accordance with the provisions of this Article 26
or, if delivery is refused, returned and/or is otherwise unable to be delivered
or received at the address set forth in Section 1.1 (as the same may be changed
in accordance with this Article 26), at such address(es) as shall be permitted
under New York law for service of a summons in a Supreme Court action.
Notwithstanding anything to the contrary set forth in this Article 26, any
notices regarding the operation of the Building, such as a notice of intent to
shut a Building System for repair and the like, may be given to Tenant at the
Premises.

27. MISCELLANEOUS

27.1 Binding Effect

Each of the provisions of this Lease shall bind and inure to the benefit of, as
the case may be, Landlord and Tenant, and their respective heirs, successors and
assigns, provided that this clause shall not be construed to permit any transfer
by Tenant in violation of the provisions of Article 16.

27.2 Complete Agreement; Modification

All of the representations and obligations of the parties are contained in this
Lease. No modification, waiver or amendment of this Lease or of any of its
conditions or provisions shall be binding upon Landlord or Tenant unless the
same shall be in writing and shall be signed by the party against whom
enforcement shall be sought.

27.3 Delivery for Examination

The submission of the form of this Lease for examination shall not bind Landlord
or Tenant in any manner, and no obligations shall arise under this Lease until
it shall be signed and exchanged by Landlord and Tenant.

27.4 No Air Rights; Obstructions of Light or View; Closure

This Lease does not grant any easements or rights for light, air or view. Any
diminution or blockage of light, air or view by any structure or condition now
or later erected shall not affect this Lease or impose any liability on
Landlord. If at any time any windows of the Building (including the Premises)
are temporarily darkened, or the light, air or view therefrom is obstructed
temporarily by reason of any repairs, improvements, maintenance or cleaning in
or about the Building or permanently by reason of a requirement of Law or the
construction of any structure that may be erected on lands in the vicinity of
the Building, the same shall be without liability to Landlord and without any
reduction or diminution of Tenant’s obligations under this Lease and shall not
be deemed to constitute an eviction. Landlord shall use commercially reasonable
efforts to diligently prosecute and complete any work that causes the
obstruction of light or views from the windows of the Premises in any material
respect, provided that Landlord shall not be obligated to employ labor at
overtime or premium rates.

27.5 Building Name

Tenant shall not, without Landlord’s consent, use Landlord’s or the Building’s
name (if any), or any facsimile or reproduction of the Building, for any
purpose; except that Tenant may use the Building’s name in the address of the
business to be conducted by Tenant in the Premises. Landlord reserves the right,
upon reasonable prior notice to Tenant, to change the name or address of the
Building.

 

63



--------------------------------------------------------------------------------

27.6 Building Standard

The phrase “Building standard” shall, in all instances, refer to the
then-current standard described in Landlord’s most recently adopted schedule of
Building standard or, if no such schedule has been adopted, to the standard
which commonly prevails in and for the entire Building.

27.7 No Waiver

No waiver of any provision of this Lease shall be implied by any failure of
either party to enforce any remedy upon the violation of such provision, even if
such violation shall be continued or repeated subsequently. No express waiver
shall affect any provision other than the provision specified in such waiver,
and only for the time and in the manner specifically stated. No provision of
this Lease shall be deemed to have been waived by Landlord or Tenant, unless
such waiver shall be in a writing signed by Landlord or Tenant, as the case may
be.

27.8 Recording; Confidentiality

Tenant shall not record this Lease, or a short form memorandum, without
Landlord’s written consent and any such recording without Landlord’s written
consent shall constitute an Event of Default. Tenant shall keep the Lease terms,
provisions and conditions confidential and shall not disclose them to any other
person without Landlord’s prior written consent. However, Tenant may disclose
Lease terms, provisions and conditions to Tenant’s accountants, attorneys,
managing employees, consultants and others in privity with Tenant, as reasonably
necessary for Tenant’s business purposes, without such prior consent.

27.9 Captions

The captions of sections are for convenience only and shall not be deemed to
limit, construe, affect or alter the meaning of such sections.

27.10 Invoices

All bills, invoices and statements for Rent (“Invoices”) to be given by Landlord
to Tenant shall be sent to Tenant’s Invoice Address. Tenant may change Tenant’s
Invoice Address by notice to Landlord given according to Section 26. Except as
otherwise expressly provided in this Lease, if Tenant shall fail to give
Landlord specific written notice of its objections to any Invoice within sixty
(60) days after receipt of any Invoice from Landlord, such Invoice shall be
deemed true and correct and binding on Tenant and Tenant may not later question
the validity of such Invoice or the underlying information or computations used
to determine any amounts stated therein.

27.11 Severability

If any provision of this Lease shall be declared void or unenforceable by a
final judicial or administrative order, this Lease shall continue in full force
and effect, except that the void or unenforceable provision shall be deemed
deleted and replaced with a provision as similar in terms to such void or
unenforceable provision as may be possible and be valid and enforceable.

 

64



--------------------------------------------------------------------------------

27.12 Jury Trial

LANDLORD AND TENANT EACH HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY LANDLORD OR TENANT AGAINST THE OTHER WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, TENANT’S USE AND
OCCUPANCY OF THE PREMISES, OR THE RELATIONSHIP OF LANDLORD AND TENANT, TO THE
EXTENT PERMITTED BY LAW.

27.13 Authority to Bind

The individuals signing this Lease on behalf of Landlord and Tenant represent
and warrant that they are empowered and duly authorized to bind Landlord or
Tenant, as the case may be, to this Lease.

27.14 Only Landlord/Tenant Relationship

Landlord and Tenant agree that neither any provision of this Lease nor any act
of the parties shall be deemed to create any relationship between Landlord and
Tenant other than the relationship of landlord and tenant.

27.15 Covenants Independent

The parties intend that this Lease be construed as if the covenants between
Landlord and Tenant are independent and that the Rent shall be payable without
offset, reduction or abatement for any cause, except as otherwise expressly
provided in this Lease.

27.16 Governing Law

This Lease shall be governed by and construed according to the laws of the State
of New York. Landlord and Tenant, any subtenant, and any guarantor of Tenant’s
obligations under this Lease, hereby expressly consent to the jurisdiction of
the Civil Court of the City of New York and the Supreme Court of the State of
New York with respect to any action or proceeding between Landlord and Tenant or
such party with respect to this Lease or any rights or obligations of either
party pursuant to this Lease, and agree that venue shall lie in New York County.
Tenant and any subtenant further waive any and all rights to commence any such
action or proceeding against Landlord before any other court.

27.17 Inability to Perform

Except as otherwise expressly provided in this Lease, this Lease and the
obligation of Tenant to pay Base Rent and Additional Rent, and to perform and
comply with all of the other covenants and agreements hereunder on the part of
Tenant to be performed or complied with, shall in no way be affected, impaired
or excused in the event that Landlord shall be delayed, hindered or prevented by
reason of Force Majeure from performing or complying with any of the covenants
and agreements to be performed or complied with by Landlord under this Lease, or
to furnish any service or facility. No such delay or failure by Landlord in the
performance of any of Landlord’s obligations under this Lease by reason of Force
Majeure shall constitute an actual or constructive eviction in whole or in part
or impose any liability upon Landlord or its agents because of inconvenience to
Tenant or injury to or interruption or loss of Tenant’s business or entitle
Tenant to any diminution or abatement of rent. Except as otherwise expressly
provided in this Lease, the obligations of Landlord to perform and comply with
all of

 

65



--------------------------------------------------------------------------------

the other covenants and agreements hereunder on the part of Landlord to be
performed or complied with shall in no way be affected, impaired or excused in
the event that Tenant shall be delayed, hindered or prevented by reason of Force
Majeure from performing or complying with any of the covenants and agreements to
be performed or complied with by Tenant under this Lease, provided that lack of
funds, bankruptcy or other financial difficulty shall not be deemed a Force
Majeure or excuse or extend the time for performance of any obligation by
Tenant.

27.18 No Surrender

No act or thing done by Landlord or Landlord’s agents (including, without
limitation, the acceptance of keys by any employee of Landlord or Landlord’s
agents) during the Term shall be deemed to constitute an acceptance of a
surrender of the Premises or the termination of this Lease, and no agreement to
accept such surrender shall be valid, unless the same shall be in writing and
shall be signed by Landlord. In the event that Tenant at any time shall desire
to have Landlord sublet the Premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive said keys for such purposes without
releasing Tenant from any of the obligations under this Lease, and Tenant hereby
relieves Landlord of any liability for loss of or damage to any of Tenant’s
property in connection with such subletting.

27.19 No Merger

There shall be no merger of this Lease, or the leasehold estate created by this
Lease, with any other estate or interest in the Premises, or any part thereof,
by reason of the fact that the same person may acquire or own or hold, directly
or indirectly, (i) this Lease or the leasehold estate created by this Lease, or
any interest in this Lease or in any such leasehold estate, and (ii) any such
other estate or interest in the Premises or any part thereof; and no such merger
shall occur unless and until all persons having an interest (including a
security interest) in (a) this Lease or the leasehold estate created by this
Lease and (b) any such other estate or interest in the Premises, or any part
thereof, shall join in a written instrument effecting such merger and shall duly
record the same.

20.20 Force Majeure

Notwithstanding anything to the contrary contained in this Lease, the time for
performance of any obligation of Landlord or Tenant under this Lease shall be
excused during and extended by any period during which such party shall be
prevented from performing such obligation by reason of Force Majeure, provided
that lack of funds, bankruptcy or other financial difficulty shall not be deemed
a Force Majeure or excuse or extend the time for performance of any obligation
by either party. However, Force Majeure shall not relieve either party from any
obligations under this Lease.

27.21 OFAC Representation

Tenant represents and warrants that neither Tenant nor any individuals and/or
corporations, partnerships or entities owning twenty-five (25%) percent or more
of the shares or other equity ownership interests of Tenant are now, or ever
have been, named on (or now are or ever have been acting directly or indirectly
for or on behalf of any individual or entity named on) the list of “Specially
Designated Nations and Blocked Persons” published by the Office of Foreign
Assets Control of the United States Department of the Treasury or any such
similar list maintained by New York State, New York City or the Federal
government. As used herein, the term “Blocked Person(s)” shall mean any person,
group or entity or nation named in any Executive Order or by the United States
Treasury Department or any other state or Federal agency as a terrorist, or a
“Special Designated National and

 

66



--------------------------------------------------------------------------------

Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets Control or any other state or
Federal agency. If Tenant is at any time listed or named as a Blocked Person or
acts directly or indirectly for, or on behalf of, any Blocked Person, such event
shall constitute an Event of Default under this Lease without further notice or
opportunity to cure and Landlord shall be entitled to exercise all rights and
remedies of Landlord available to Landlord under this Lease in the event of the
occurrence of an Event of Default or at at law.

27.22 Counterparts

This Lease may be signed in one or more counterparts and each such counterpart
shall be deemed to constitute one and the same instrument.

28. RENEWAL OPTION

28.1 Renewal Option

28.1.1 Subject to the Superior Rights (defined below), Tenant shall have an
option (the “Renewal Option”) to extend the term of this Lease for a single
renewal term of five (5) years (the “Renewal Term”), which shall commence on the
Expiration Date and shall expire on the fifth (5th) anniversary of the initial
Expiration Date, or such earlier date upon which this Lease may be terminated or
canceled in accordance with the provisions of this Lease or by law. The Renewal
Option may be exercised only by Tenant giving Landlord written notice (the
“Renewal Notice”) of Tenant’s intention to renew this Lease pursuant to this
Article 28 not later than fifteen (15) months prior to the Expiration Date, and
such Renewal Notice shall be deemed properly given and Tenant’s right to
exercise the Renewal Option shall be effective only if, on the date that Tenant
shall exercise the Renewal Option (the “Exercise Date”): (i) this Lease shall
not have been previously terminated or canceled, (ii) the Tenant initially named
herein shall not have assigned all or any part of its interest in this Lease to
any party other than a Tenant Affiliate or pursuant to a Corporate Succession
under Section 16.7 above and the Tenant initially named herein (or a Tenant
Affiliate or successor under a permitted Corporate Succession) shall actually,
physically occupy at least fifty (50%) of the entire Premises, and (iii) no
Event of Default shall exist under this Lease. Time shall be strictly of the
essence with respect to the giving of the Renewal Notice by Tenant to Landlord.
Notwithstanding anything to the contrary contained in this Section 28.1, if,
subsequent to the Exercise Date but prior to the commencement of the Renewal
Term, any of the conditions set forth in the foregoing clauses (i) through
(iii) shall cease to be true and correct, then Landlord, in Landlord’s sole and
absolute discretion, may elect, by written notice to Tenant, to void Tenant’s
exercise of the Renewal Option, in which case Tenant’s exercise of the Renewal
Option shall be of no force or effect, and the Term shall end on the Expiration
Date of the initial Term of this Lease, unless sooner canceled or terminated
pursuant to the provisions of this Lease or by Law. Tenant acknowledges that the
Renewal Option is a personal right of the Tenant initially named herein and may
not be assigned to or exercised by any other party except as otherwise expressly
provided herein.

28.1.2 If Tenant shall exercise the Renewal Option in accordance with the
provisions of this Article 28, then, subject to the Superior Rights, this Lease
shall be extended for the Renewal Term upon all of the terms, covenants and
conditions contained in this Lease, except that: (i) during the Renewal Term,
the annual Base Rent shall be the higher of (x) the annual fair market rental
value (the “Market Value Rent”) of the Premises on the initial Expiration Date,
determined as provided in Section 28.2 below or (y) the Base Rent in effect for
the last month of the initial Term on an annualized basis, (ii) Tenant shall pay
Additional Rent during the Renewal Term in accordance with the provisions of
Article

 

67



--------------------------------------------------------------------------------

4 of this Lease, except that the Base Tax Year shall be the Tax Year ending on
June 30 of the year in which the initial Expiration Date shall occur and the
Base Expense Year shall be the calendar year in which the Renewal Term shall
commence, (iii) from and after the Exercise Date (but subject to the provisions
of the penultimate sentence of Section 28.1.1 above), all references to
“Expiration Date” shall be deemed to refer to the last day of the Renewal Term,
and all references to “Term” shall be deemed to include the Renewal Term,
(iv) Tenant shall have no further right or option to renew this Lease or the
Term hereof, and (v) all provisions of this Lease concerning the performance by
Landlord of any work, and the grant by Landlord of any monetary contribution,
rent abatement or rent credit in connection with Tenant’s initial occupancy of
the Premises shall be deemed deleted and inapplicable to the leasing of the
Premises during the Renewal Term..

28.1.3 Tenant hereby acknowledges receipt of advice from Landlord that
(x) Landlord and Fried, Frank, Harris, Shriver & Jacobson LLP (Fried, Frank,
Harris, Shriver & Jacobson LLP and its successors and assigns are hereinafter
referred to as “Fried Frank”) are parties to a Modification and Restatement of
Lease dated as of September 16, 1994 (such lease, as heretofore and hereafter
amended, the “Fried Frank Lease”) and (y) Landlord and Fried Frank entered into
a Third Amendment to Modification and Restatement of Lease dated as of
February 18, 2005 which grants to Fried Frank the right to lease the Premises
upon the initial Expiration Date or earlier termination of the Term of this
Lease. For purposes of this Article 28, the term “Superior Rights” shall mean
all rights of Fried Frank under the Fried Frank Lease to lease the Premises upon
the initial Expiration Date or earlier expiration or termination of the Term of
this Lease, regardless of whether such right to lease the Premises is effected
through the actual exercise of an express option set forth in the Fried Frank
Lease or through a separately negotiated lease amendment or new lease entered
into between Landlord and Fried Frank. Upon Tenant’s request, Landlord shall
advise Tenant as to whether a Superior Right to lease the Premises has been
exercised. Landlord shall endeavor to notify Tenant whether a Superior Right to
lease the Premises has been exercised, but Landlord shall have no liability for
the failure to so notify Tenant.

28.2 Determination of Market Value Rent

28.2.1 The term “Market Value Rent” shall mean the annual fair market rental
value as of the Determination Date (defined below) for a renewal lease for
Premises for a five (5) year term assuming (i) the Base Tax Year and Base
Expense Year will be as set forth above, (ii) the Premises shall be demised as
improved for Tenant’s use in its then current “as is” condition and (iii) all
other relevant factors. For purposes hereof, the “Determination Date” shall mean
the date which shall occur six (6) months prior to the initial Expiration Date.

28.2.2 The initial determination of Market Value Rent shall be made by Landlord.
Landlord shall give notice (the “MVR Notice”) to Tenant of Landlord’s initial
determination of the Market Value Rent not more than thirty (30) days following
the Determination Date. Such initial determination of Market Value Rent shall be
final and binding in fixing the Market Value Rent, unless, within thirty
(30) days after Landlord shall have given MVR Notice to Tenant, Landlord shall
receive a notice from Tenant (the “MVR Objection Notice”): (i) advising Landlord
that Tenant disagrees with the initial determination of Market Value Rent set
forth in the MVR Notice, and (ii) proposing a specific alternative Market Value
Rent, which shall have been determined in good faith by Tenant. If Landlord and
Tenant shall fail to agree upon the Market Value Rent within thirty (30) days
after Landlord shall have received the MVR Objection Notice, then Landlord and
Tenant each shall give notice to the other setting forth the name and address of
an arbitrator designated by the party giving such notice. If either party shall
fail to give notice of such designation within ten (10) Business Days, then the
first arbitrator chosen shall make the determination alone. If two arbitrators
shall have been designated, such two arbitrators shall, within

 

68



--------------------------------------------------------------------------------

thirty (30) days following the designation of the second arbitrator, make their
determinations of Market Value Rent in writing and simultaneously give notice
thereof to each other and to Landlord and Tenant at a time (which shall be not
later than the thirtieth (30th) day after the designation of the second
arbitrator (or the following Business Day, if such 30th day shall not fall on a
Business Date) and place designated by Landlord and approved by Tenant, such
approval not to be unreasonably withheld. If the lower Market Value Rent
designated by Landlord’s and Tenant’s arbitrators shall be less than the higher
determination by five (5%) percent or less of the higher determination (i.e.,
shall be lower by an amount equal to 5% or less of the higher determination),
then the average of Landlord’s and Tenant’s determinations shall constitute the
final Market Value Rent and shall be binding on Landlord and Tenant. If
Landlord’s and Tenant’s arbitrator’s determinations shall be greater than five
(5%) apart, then such two arbitrators shall forthwith designate a third
arbitrator. If the two arbitrators shall fail to agree upon the designation of
such third arbitrator within ten (10) days, then either party may apply to the
American Arbitration Association or any successor thereto having jurisdiction
for the designation of such arbitrator. All arbitrators shall be real estate
appraisers or consultants who shall have had at least fifteen (15) years
continuous experience in the business of appraising or managing real estate or
acting as real estate agents or brokers in midtown and/or lower Manhattan. The
third arbitrator shall conduct such hearings and investigations as he may deem
appropriate and shall, within thirty (30) days after his designation, choose one
of the determinations of the two arbitrators originally selected by the parties,
and that choice by the third arbitrator shall be binding upon Landlord and
Tenant. Each party shall pay its own counsel fees and expenses, if any, in
connection with any arbitration under this Article 28, including the expenses
and fees of any arbitrator selected by it in accordance with the provisions of
this Article, and the parties shall share equally all other expenses and fees of
any such arbitration. The determination rendered in accordance with the
provisions of this Section 28.3 shall be final and binding in fixing the Market
Value Rent. The arbitrators shall not have the power to add to, modify or change
any of the provisions of this Lease.

28.2.3 If for any reason the Market Value Rent shall not have been determined
prior to the commencement of the Renewal Term, then, until the Market Value Rent
and, accordingly, the Base Rent, shall have been finally determined, the Rent
payable during the Renewal Term shall be equal to the average of the Fair Market
Value Rents proposed by Landlord and Tenant. Upon final determination of the
Market Value Rent, an appropriate adjustment to the Rent shall be made
reflecting such final determination, and Landlord or Tenant, as the case may be,
shall pay or credit to the other any overpayment or deficiency, as the case may
be, in the payment of Rent from the commencement of the Renewal Term to the date
of such final determination.

29. INTENTIONALLY DELETED

30. LOWER MANHATTAN PLAN

30.1 Definitions.

For purposes of this Article, unless otherwise defined in the Lease, all terms
used herein shall have the meanings ascribed to them in Title 4 of Article 4 of
the New York Real Property Tax Law (“Title Four”). The real estate tax
abatements provided for in Title Four are herein called “Title Four Benefits”.
Title Four is administered by the New York City Department of Finance (the
“Department”). The term “Title Four Premises” means the Premises.

 

69



--------------------------------------------------------------------------------

30.2 Actual Title Four Benefits.

In accordance with Title Four and notwithstanding anything to the contrary
contained in this Lease, if any Title Four Benefits are granted for the Title
Four Premises and actually received by Landlord (“Actual Title Four Benefits”),
Landlord shall allow Tenant a credit against the Rent payable by Tenant
hereunder in respect of the Title Four Premises in an amount equal to the full
amount of such Actual Title Four Benefits. Landlord shall, within 30 days after
its receipt (by actual receipt or credit against or reduction in real estate
taxes payable, in which event the same shall be deemed received by Landlord as
of the latest date on which the real estate taxes are payable by Landlord
without penalty or interest) of any Actual Title Four Benefits, credit the full
amount thereof against the next installment(s) of Rent in respect of the Title
Four Premises becoming due hereunder. Landlord makes no representation or
warranty as to the amount, if any, of Actual Title Four Benefits that will be
received by Landlord.

30.3 Abatement Application; Certificates of Continuing Eligibility.

(a) Tenant shall prepare an application for a certificate of abatement in
accordance with Section 499-d of Title Four (the “Abatement Application”) and
Landlord, upon Tenant’s reasonable advance request and at Tenant’s expense,
shall (1) furnish such information known to Landlord as is required for the
Abatement Application and (2) join Tenant in executing the Abatement Application
and filing it with the Department. Landlord, upon Tenant’s reasonable advance
request and at Tenant’s expense, shall prepare, execute and file, together the
Abatement Application, the affidavit required by Section 499-c(7) of Title Four.
Tenant shall prepare such other documents as are required by Section 499-d of
Title Four and Landlord, upon Tenant’s reasonable advance request and at
Tenant’s expense, shall (A) furnish such information known to Landlord as is
required for any such other document and (B) join Tenant in executing such other
document and filing it with the Department.

(b) For so long as Tenant continues to be eligible for Title Four Benefits with
respect to the Title Four Premises, Tenant shall prepare annual certificates of
continuing eligibility in accordance with Section 499-f of Title Four (each
herein called a “Certificate of Continuing Eligibility”) and Landlord, upon
Tenant’s reasonable advance request and at Tenant’s expense, shall (1) furnish
such information known to Landlord as is required for any Certificate of
Continuing Eligibility and (2) join Tenant in executing any Certificate of
Continuing Eligibility and filing it with the Department.

(c) Landlord shall, upon Tenant’s reasonable advance request and at Tenant’s
expense, otherwise reasonably cooperate with Tenant in the preparation,
execution and filing of any other applications, affidavits, certificates and
other documents required by Title Four or the Department and otherwise in the
compliance with the provisions and requirements of Title Four.

(d) Each of Landlord and Tenant shall promptly furnish to the other copies of
all notices, demands, bills or other communications received by such party from
the Department or from any other governmental agency relative to the granting,
denial or revocation of, or the amount of, any Title Four Benefits with respect
to the Title Four Premises.

(e) Tenant shall, within 30 days after Landlord’s demand, pay to Landlord, as
Additional Rent, the amount of any reasonable out-of-pocket costs incurred by
Landlord in connection with the performance of Landlord’s obligations pursuant
to this Article 30, including, without limitation, the amount of any
administrative charges or fees imposed by the Department.

 

70



--------------------------------------------------------------------------------

30.4 Compliance with Title Four.

(a) For so long as Tenant continues to be eligible for Title Four Benefits with
respect to the Title Four Premises, Landlord agrees to comply with the
provisions and requirements of Title Four as same relate to the Title Four
Premises; provided, however, that Tenant shall, within 30 days of Landlord’s
demand, promptly pay to Landlord, as Additional Rent, the amount of any
reasonable out-of-pocket costs incurred by Landlord in connection with such
compliance, including, without limitation, the amount of any administrative
charges or fees imposed by the Department.

(b) Tenant shall indemnify and hold harmless Landlord, all lessors under
underlying or ground leases and all mortgagees and, with respect to each of the
foregoing, their respective partners, directors, officers, principals, members,
shareholders, agents and employees from and against any and all claims by the
Department or any other governmental or quasi-governmental agency arising from
or in connection with any failure by Tenant to comply with the provisions and
requirements of Title Four as same relate to the Title Four Premises, together
with all costs, expenses and liabilities incurred in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
all reasonable attorneys’ fees and expenses.

30.5 Payment of Real Estate Taxes and Water and Sewer Charges

Landlord covenants and agrees that (i) Landlord shall, before the date on which
its failure to do so would result in the revocation of benefits under
Section 499-f(4) of Title Four, pay all real estate taxes, water and sewer
charges and other lienable charges that become due and payable during the period
for which Tenant is entitled to receive Title Four Benefits and (ii) there shall
be no real estate taxes, water and sewer charges or other lienable charges due
and owing with respect to the Land or the Building on the date the Abatement
Application is filed with the Department or other date to which
Section 499-c(6)(c) is applicable, unless such real property taxes or charges
are being paid in timely installments pursuant to a written agreement with the
Department or other appropriate agency.

30.6 Revocation of Title Four Benefits

Tenant shall notify Landlord of any vacation or subletting of the Premises or
any portion thereof, or any assignment of Tenant’s interest in this Lease, which
would result in the revocation of any abatement or other benefits, or any
portion thereof, granted pursuant to the Title Four Benefits. Tenant shall,
within 15 days after Landlord’s demand, pay to Landlord, as Rent, the amount of
all or any portion of the Actual Title Four Benefits that have been credited
against Rent under the Lease, and which are thereafter revoked (including,
without limitation, if such Actual Title Four Benefits are revoked due to the
exercise by Tenant of its right to assign or sublease, but excluding any such
Actual Title Four Benefits which are revoked due to any failure by Landlord to
comply with its obligations pursuant to this Article 30) together with any
interest and/or penalties imposed against Landlord in connection with such
Actual Title Four Benefits.

30.7 Required Provisions

(a) The provisions of this Section 30.7 are included in compliance with the
requirements of Section 499-c(5) of Title Four.

(b) Section 499-a(8) of Title Four provides that, for purposes of Title Four,
each condominium unit shall be considered a separate building. Accordingly, for
purposes of Title Four, the Tenant’s percentage share relative to the Title Four
Premises (which corresponds to condominium unit Lot 33) is 100% of condominium
unit Lot 33.

 

71



--------------------------------------------------------------------------------

(c) Landlord hereby informs Tenant:

(1) an application for abatement of real property taxes pursuant to Title 4 of
Article 4 of the New York Real Property Tax Law will be made for the Title Four
Premises in accordance with Section 30.3(a) above;

(2) the rent, including amounts payable by Tenant for real property taxes, will
accurately reflect any abatement of real property taxes granted pursuant to
Title 4 of Article 4 of the New York Real Property Tax Law for the Title Four
Premises;

(3) at least $35 per square foot must be spent on improvements to the Title Four
Premises and the common areas; and

(4) all abatements granted with respect to the Title Four Premises pursuant to
Title 4 of Article 4 of the New York Real Property Tax Law will be revoked if,
during the Benefit Period, real estate taxes or water or sewer charges or other
lienable charges are unpaid for more than one year, unless such delinquent
amounts are paid as provided in subdivision four of section four hundred
ninety-nine-f of Title 4 of the New York Real Property Tax Law.

30.8 Tenant’s Liability

Tenant acknowledges that the application described in Section 30.7(c) and the
expenditures described in Section 30.7(c)(3) shall, in each case, be made by
Tenant. Tenant shall indemnify and hold harmless Landlord, all lessors under
underlying or ground leases and all mortgagees and, with respect to each of the
foregoing, their respective partners, directors, officers, principals, members,
shareholders, agents and employees from and against any and all claims, losses,
liabilities and actions incurred by such indemnified party arising from or in
connection with Tenant’s failure to comply with the requirements set forth in
Section 30.7 above, together with all costs, expenses and liabilities incurred
in connection with each such claim, loss, liability or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and expenses, but such indemnity shall only apply if such claim, loss, liability
or action is in connection with, arises from or is in any way related to
Tenant’s application for Title Four Benefits or any Title Four Benefits issued
to Tenant.

[CONTINUED ON FOLLOWING PAGE]

 

72



--------------------------------------------------------------------------------

Having read and intending to be bound by the terms and provisions of this Lease,
Landlord and Tenant have signed it as of the Date.

 

TRIZECHAHN ONE NY PLAZA LLC

By:

 

 

  Carol A. Meyer, Assistant Secretary By:  

 

  Douglas Winshall, Executive Vice President LEARNING TREE INTERNATIONAL USA,
INC. By:  

 

  Printed Name :   Title: Tenant’s Federal ID #

 

73



--------------------------------------------------------------------------------

STATE OF                                                  )

                                                                       )ss.:

COUNTY OF                                              )

On the      day of                     , in the year 2006, before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
they executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

Notary Public

 

74



--------------------------------------------------------------------------------

EXHIBIT A

PLAN DELINEATING THE PREMISES

The location and dimensions of walls, partitions, columns, stairs and openings
are approximate and subject to revisions due to mechanical work, job conditions,
and requirements of governmental departments and authorities, If the space as
actually partitioned shall differ in any de minimis respect from this sketch,
the actual area as partitioned shall in all events control. No such resulting
deviation or discrepancy shall affect the rent or Tenant’s obligations under
this Lease.

LOGO [g76352img001.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LANDLORD’S CONTRIBUTION; LANDLORD’S WORK

1. Conflicts; Terms. If there is any conflict or inconsistency between the
provisions of the Lease and the provisions of this Exhibit B, the provisions of
this Exhibit B shall control. Except for those terms expressly defined in this
Exhibit B, all initially capitalized terms shall have the meanings stated for
such terms in the Lease.

2. Landlord’s Work Allowance.

A. Subject to the terms and conditions hereinafter set forth, Landlord shall
provide a construction allowance (“Landlord’s Contribution”) to reimburse Tenant
for Tenant’s cost of preparing the Premises for Tenant’s occupancy thereof
during the Term (“Tenant’s Work”), in an aggregate amount not to exceed One
Million Eight Hundred Seventy-seven Thousand Five Hundred Eighty and 00/100
($1,877,580.00) Dollars. Landlord shall fund the portion of Landlord’s
Contribution from time to time being requisitioned by Tenant in the manner set
forth in Section 2B below, but only if all of the following conditions shall
have been satisfied:

(i) Tenant shall not be in default of any of the terms, covenants or conditions
to be performed or observed by Tenant under this Lease (it being agreed that
Landlord shall give Tenant notice of any such default and Tenant shall be
entitled to receive such portion of Landlord’s Contribution in accordance with
the provisions of this Exhibit B after curing such default);

(ii) Tenant shall have obtained, and at all times during the construction period
shall maintain, all necessary and appropriate permits, licenses, authorizations
and approvals from all governmental authorities having or asserting jurisdiction
in connection with such construction, and shall have delivered true copies
thereof to Landlord; and

(iii) Tenant shall have delivered to Landlord, for approval by Landlord: (x) a
completed requisition for payment (in form issued by the American Institute of
Architects), certified and sworn to by Tenant’s architect stating or accompanied
by: (1) the amount being requested, (2) receipted invoices for all labor and
materials performed as part of Tenant’s Work to date, (3) to the best of such
architect’s knowledge, the amount of Landlord’s Contribution previously paid to
Tenant, (4) the value of labor and materials theretofore performed and
incorporated in the Premises and the aggregate value of the entire Tenant’s Work
to be performed, and (5) that the work completed to date has been performed in
good and workmanlike manner in accordance with the plans and specifications
approved by Landlord in all material respects and in compliance with all Laws;
and (y) waivers of lien (which may be partial if Tenant’s Work shall not have
been finally completed, provided that the waivers of lien shall cover the amount
of all sums then being and theretofore requisitioned and the value of all work
theretofore performed less any retainage) from all contractors, subcontractors
and materialmen who shall have furnished materials or supplies or performed work
or services in connection with Tenant’s Work.

B. Within thirty (30) days after Tenant shall have complied with all of the
conditions set forth in the foregoing Section 2A, Landlord shall pay to Tenant
an amount equal to that portion of Landlord’s Contribution which shall equal, on
a percentage basis, that portion of Tenant’s Work then completed in accordance
with the provisions hereof, as certified by Tenant’s architect, less all amounts
of Landlord’s Contribution previously disbursed, provided, however, that
Landlord shall not be required to

 

B-1



--------------------------------------------------------------------------------

make more than one (1) payment per calendar month. Landlord shall have the right
to retain ten (10%) percent of every requisition of Landlord’s Contribution
until: (i) all of Tenant’s Work shall have been finally completed, (ii) waivers
of lien from all contractors, subcontractors and materialmen who shall have
furnished materials or supplies or performed work or services in connection with
Tenant’s Work shall have been delivered to Landlord, (iii) all governmental
authorities having or asserting jurisdiction (including the New York City
Department of Buildings) shall have issued final approvals of Tenant’s Work and
true copies thereof shall have been delivered to Landlord, and (iv) Tenant shall
have delivered to Landlord “as built” drawings with respect to Tenant’s Work.

C. Landlord’s obligation to pay Landlord’s Contribution shall only apply to that
part of Tenant’s Work consisting of the installation of walls, partitions,
columns, fixtures, improvements and appurtenances permanently attached to or
built into the Premises, including the following: mechanical systems, flooring,
wall coverings, ceilings, duct work, electrical wiring, plumbing, millwork and
supplemental air conditioning systems (if any), affixed carpeting and other
floor coverings, but shall not include business and trade fixtures, machinery,
equipment or other articles of personal property, professional fees and/or
so-called “soft costs”; provided however, that Tenant may apply any unused
portion of Landlord’s Contribution, up to a maximum of ten (10%) percent of
Landlord’s Contribution, remaining after Tenant shall have satisfied all of the
conditions set forth in clauses (i) through (iii) Subsection 2B above against
Tenant’s moving costs, permit and filing fees and architect’s and engineer’s
professional fees incurred in connection with the performance of Tenant’s Work.

D. Landlord shall have no obligation to pay all or any portion of Landlord’s
Contribution to Tenant at any time after the second (2nd) anniversary of the
Commencement Date, except any portion of Landlord’s Contribution that shall
remain unpaid but that shall have become due and payable on or prior to the
second (2nd) anniversary of the Commencement Date. Tenant hereby waives any and
all rights to claim or receive all or any portion of Landlord’s Contribution
that shall not have become due and payable to Tenant on or before the second
(2nd) anniversary of the Commencement Date.

3. Landlord’s Work

A. Landlord and Tenant acknowledge that Landlord has performed the following
work with respect to the Premises (“Landlord’s Pre-Commencement Date Work”):

(i) demolish all interior partitioning, mechanical distribution ducts, sprinkler
distribution system electrical distribution system (other than meter equipment),
lighting and plumbing systems, floor coverings and suspending ceiling now
existing in the Premises and broom clean the Premises;

(ii) ensure that the Class E panel contains a sufficient number of connection
points that are accessible and available to the Premises;

(iii) ensure that a connection point to the Building’s standpipe riser is
available and accessible to the Premises for Tenant’s sprinkler loop connection;
and

Within three (3) Business Days after the Commencement Date, Tenant shall have
the right to deliver to Landlord a statement setting forth in detail all Punch
List Items, if any. Except for those items specifically listed in such statement
given to Landlord within said 3 business day period after the Commencement Date,
Tenant shall be deemed to have accepted possession of the Premises in “as is”
condition. Landlord shall use reasonable efforts to complete all Punch List
Items within a reasonable

 

B-2



--------------------------------------------------------------------------------

period after Tenant shall have delivered to Landlord Tenant’s list of Punch List
Items. For purposes of this Exhibit B, “Punch List Items” shall mean minor or
insubstantial elements of Landlord’s Pre-Commencement Work that shall not have
been substantially completed.

In addition to Landlord’s Pre-Commencement Work, Landlord shall promptly deliver
a Form ACP-5 to Tenant with respect to Tenant’s Plans for Tenant’s Work.

B. Landlord shall perform the following work in the Premises after the
Commencement Date, in coordination with the performance of Tenant’s Work, and
accordance with good construction scheduling practices (“Landlord’s
Post-Commencement Work”):

(i) Clean and repair (if necessary) perimeter grilles and convector covers in
the Premises and replace any missing grilles or convector covers.

4. Landlord’s Base Building Work

Landlord shall perform the following work on the floor on which the Premises is
located:

Renovate the base Building rest rooms on the floor on which the Premises is
located by installing new fixtures, ceiling and cosmetic renovations selected by
Landlord. Landlord shall perform such work in compliance with the Americans with
Disabilities Act of 1990, to the extent the same shall be commercially feasible,
as reasonably determined by Landlord.

5. Freight Elevator For Move In

Landlord shall permit Tenant to use a freight elevator on a reserved basis after
business hours for up to ten (10) hours at no charge to Tenant for Tenant’s
initial move into the Premises, subject to Landlord’s rules and regulations
governing use of the Building’s freight elevators.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY DELETED

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

1. The rights of tenants in the entrances, corridors, elevators and escalators
of the Building are limited to ingress to and egress from the tenants’ premises
for the tenants and their employees, licensees and invitees, and no tenant shall
use, or permit the use of, the entrances, corridors, escalators or elevators for
any other purpose. All deliveries and shipments of goods and packages shall be
through the freight elevators and not the passenger elevators. No tenant shall
invite to the tenant’s premises, or permit the visit of, persons in such numbers
or under such conditions as to unreasonably interfere with the use and enjoyment
of any of the plazas, entrances, corridors, escalators, elevators and other
facilities of the Building as a first class office building by other tenants.
Fire exits and stairways are for emergency use only, and they shall not be used
for any other purpose by the tenants, their employees, licensees or invitees. No
tenant shall encumber or obstruct, or permit the encumbrance or obstruction of
any of the lobbies, sidewalks, plazas, entrances, corridors, escalators,
elevators, fire exits, stairways or other public portions of the Building.
Landlord reserves the right to control and operate the public portions of the
Building and the public facilities, as well as facilities furnished for the
common use of the tenants, in such manner as it deems best for the benefit of
the tenants generally.

2. Landlord may refuse admission to the Building any person not having a pass
issued by Landlord or not properly identified, and may require all persons
admitted to or leaving the Building to register. Subject to the foregoing,
Tenant’s employees, agents and visitors shall be permitted to enter and leave
the Building whenever appropriate arrangements have been previously made between
Landlord and Tenant with respect thereto. Each tenant shall be responsible for
all persons for whom he requests such permission and shall be liable to Landlord
for all acts of such persons. Any person whose presence in the Building at any
time shall, in the judgment of Landlord, be prejudicial to the safety,
character, reputation and interests of the Building or its tenants may be denied
access to the Building or may be ejected therefrom. In case of invasion, riot,
public excitement or other commotion, Landlord may prevent all access to the
Building during the continuance of the same, by closing the doors or otherwise,
for the safety of the tenants and protection of property in the Building.
Landlord may require any person leaving the Building with any package or other
object to exhibit a pass from the tenant from whose premises the package or
object is being removed, but the establishment and enforcement of such
requirement shall not impose any responsibility on Landlord for the protection
of any tenant against the removal of property from the premises of the tenant.
Landlord shall in no way be liable to any tenant for damages or loss arising
from the admission, exclusion or ejection of any person to or from the tenant’s
premises or the Building under or despite the provisions of this rule. On days
and hours other than those during which full elevator service is required to be
provided, Landlord may lock all outside Building doors and require use of a
night bell to summon a watchman from his other duties in order to gain access.

3. No awnings or other projections over or around the windows shall be installed
by any tenant, and only such window blinds or drapes as are supplied or
permitted by Landlord shall be used in a tenant’s premises. No tenant shall
place objects on the windowsills which are visible from outside of the Building.

4. There shall not be used in any space, or in the public halls of the Building,
either by Tenant or by jobbers or others, in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.

5. All entrance doors in each tenant’s premises shall be left locked when the
tenant’s premises are not in use. Entrance doors shall not be left open at any
time. All windows in each tenant’s premises shall be kept closed at all times
and all blinds and/or drapes therein above the ground floor shall be lowered and
kept drawn when and as reasonably required because of the position of the sun,
during the operation of the Building air conditioning system to cool or
ventilate the tenants’ premises.

 

D-1



--------------------------------------------------------------------------------

6. No noise, including the playing of any musical instruments, radio or
television, which, in the judgment of Landlord, might disturb other tenants in
the Building shall be made or permitted by any tenant. Nothing shall be done or
permitted in any tenant’s premises, and nothing shall be brought into or kept in
any tenant’s premises, which would impair or interfere with any of the Building
services or the proper and economic heating, cleaning or other servicing of the
Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the judgment
of Landlord, might cause any such impairment or interference. No dangerous,
inflammable, combustible or explosive object or material shall be brought into
the Building by any tenant or with the permission of any tenant.

7. Tenant shall not permit any cooking within the Premises (unless consented to
in writing by Landlord), but the foregoing shall not prohibit the installation
of toasters and microwaves in pantries in accordance with the provisions of the
Lease, and shall not permit any food odors emanating within the Premises to seep
into other portions of the Building. In the event that Landlord shall consent to
any cooking or installation of kitchen equipment in the Premises, Tenant shall
operate its dining room and kitchen equipment, if any, in a manner that shall
prevent odors and smoke from escaping into areas of the Building outside the
Premises, and shall, at its expense, (i) install and maintain appropriate
filters and grease traps to prevent accumulation of grease in any duct, stack or
flue used to exhaust fumes and vapors resulting from such food preparation and
to prevent stopping up of the sewerage ejecting system of the Building if any of
same are necessary or are required by any governmental authority, (ii) keep all
range hoods and ducts therefrom, if any, clean and free of grease at all times
so as to avoid fire hazard, and (iii) clean out the vertical exhaust flue and
duct, if any, at least once a year, or more frequently as conditions require.
The discharge of any fumes, vapors and odors, which, by Laws, must be discharged
into a separate stack or flue, shall not be permitted unless Tenant, at its
expense, shall provide for such discharge in a proper manner. Tenant shall not
install vending machines in the Premises except for use by Tenant’s employees
and business invitees.

8. No acids, vapors or other materials shall be discharged or permitted to be
discharged into the waste lines, vents or flues of the Building which may damage
them. The water and wash closets and other plumbing fixtures in or serving any
tenant’s premises shall not be used for any purpose other than the purpose for
which they were designed or constructed, and no sweepings, rubbish, rags, acids
or other foreign substances shall be deposited therein. All damages resulting
from any misuse of the fixtures shall be borne by the tenant who or whose
servants, employees, agents, visitors or licensees, shall have caused the same.

9. Except as expressly provided in the Lease, no sign, advertisement, notice or
other lettering shall be exhibited, inscribed, painted or affixed by Tenant on
any part of the outside or inside of the Premises or the Building without the
prior written consent of Landlord. In the event of the violation of the
foregoing by Tenant, Landlord may remove the same without any liability, and may
charge the expense incurred by such removal to the tenant or tenants violating
this rule. Common corridor directional signs may, at the option of Landlord, be
inscribed, painted or affixed for each tenant by Landlord at the expense of such
tenant, and shall be of a size, color and style acceptable to Landlord. Landlord
shall have the right to prohibit any advertising by any tenant which impairs the
reputation of the Building or its desirability as a building for offices, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

 

D-2



--------------------------------------------------------------------------------

10. Duplicate keys for a tenant’s premises and toilet rooms shall be procured
only from the Landlord, which may make a reasonable charge therefor. Upon the
termination of a tenant’s lease, all keys to the tenant’s premises and toilet
rooms shall be delivered to the Landlord.

11. No tenant shall deface any part of the Building or the premises demised to
such tenant. Nor boring, cutting or stringing of wires shall be permitted,
except with the prior written consent of Landlord, and as Landlord may direct.

12. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or as a barber or manicure shop or as an employment bureau or for any
mail order business. No premises shall be used, or permitted to be used, at any
time, as a store for the sale or display of goods, wares or merchandise of any
kind, or as a restaurant, shop, booth, bootblack or other stand, or for the
conduct of any business or occupation which predominantly involves direct
patronage of the general public in the premises demised to such tenant, or for
manufacturing or for other similar purposes.

13. The requirements of tenants shall be attended to only through the Building
office or in other such other manner designated by Landlord. Employees of
Landlord shall not perform any work or do anything under the direction of any
tenant or outside of their regular duties, unless under express written
instructions from the Landlord.

14. Each tenant shall, at its expense, provide artificial light in the premises
demised to such tenant for Landlord’s agents, contractors and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.

15. Tenant’s employees shall not loiter around the hallways, stairways,
elevators, front, roof or any other part of the Building used in common by the
occupants thereof.

16. If the premises demised to any tenant become infested with vermin, such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated, from time to time, to the satisfaction of Landlord, and shall
employ such exterminators therefor as shall be approved by Landlord. Landlord
reserves the right to require that the exterminators generally employed in the
Building be employed, so long as their charges are reasonable.

17. Any cuspidors or similar containers or receptacles used in any tenant’s
premises shall be cared for and cleaned by and at the expense of the tenant.

18. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law.

19. Business machines and mechanical equipment of Tenant which cause noise,
vibration or any other nuisance that may be transmitted to the structure or
other portions of the Building or to the Premises, to such a degree as to be
objectionable to Landlord or which interfere with the use or enjoyment by other
tenants of their premises or the public portions of the Building, shall be
placed and maintained by Tenant at Tenant’s sole cost and expense, in settings
of cork, rubber or spring type vibration eliminators sufficient to eliminate
noise or vibration to the satisfaction of Landlord.

20. Landlord shall, at the request of Tenant, maintain Tenant’s pro-rata share
of listings in or on the Building directory of the name of Tenant and of any
other person or entity lawfully in possession of the premises or any part
thereof. The listing of any name other than that of Tenant, whether on the doors
of the premises, on the Building directory, or otherwise, shall not operate to
vest any right or interest in

 

D-3



--------------------------------------------------------------------------------

this Lease or in the premises or be deemed to be the written consent of Landlord
under the provisions of Article 16 of the Lease, it being expressly understood
that any such listing is a privilege extended by Landlord revocable at shall by
written notice to Tenant.

21. Tenant shall not move any safe, heavy equipment or bulky matter in or out of
the Building without Landlord’s written consent. If the movement of such items
requires special handling, Tenant shall employ only persons holding a Master
Rigger’s License to do said work, and all such work shall be done in full
compliance with the Administrative Code of the City of New York and other
municipal requirements. All such movements shall be made during hours which
shall least interfere with the normal operations of the Building, and all damage
caused by such movement shall be promptly repaired by Tenant at Tenant’s
expense.

22. All moving, shipping and receiving of Tenant’s property shall be through the
freight or service elevator only, and at such times and in such a manner as
Landlord shall designate for the proper operation of the Building and in a
manner consistent with the standards of first class office buildings in
Manhattan. If Tenant’s use of such elevator is after regular hours, or in such a
manner that requires the supervision of Landlord’s employees (of which fact
Landlord shall be the sole judge), Tenant shall pay to Landlord the cost of
furnishing such after hour service and/or supervision.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

LAND DESCRIPTION

All that certain lot, piece or parcel of land situate, lying and being in the
Borough of Manhattan City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
Whitehall Street and the southerly side of Water Street, as said streets are
shown on Map No. Access 29884, dated April 19, 1966 and adopted by the Board of
Estimate of The City of New York on June 23, 1996;

THENCE easterly, along the said southerly side of Water Street, 342 feet to the
corner formed by the intersection of the said southerly side of Water Street and
the westerly side of Broad Street, as shown on the aforesaid map;

THENCE southerly, along the said westerly side of Broad Street, 93 feet 6 5/8
inches to a point;

THENCE again southerly and continuing along the said westerly side of Broad
Street, 45 feet 1 1/2 inches;

THENCE again southerly, still continuing along the said westerly side of Broad
Street, 223 feet 7 inches to the corner formed by the intersection of the said
westerly side of Broad Street and the northerly side of South Street, as shown
on the map;

THENCE westerly, along the said northerly side of South Street, 333 feet 8 3/8
inches to the corner formed by the intersection of the said northerly side of
South Street with the easterly side of Whitehall Street, as shown on the
aforesaid map;

THENCE northerly, along the said easterly side of Whitehall Street, as shown on
the aforesaid map, 219 feet 10 inches to a point;

THENCE again northerly and continuing along the said easterly side of Whitehall
Street, 70 feet 8 1/4 inches to the corner formed by the intersection of the
said easterly side of Whitehall Street and the southerly side of Water Street,
the pint or place of BEGINNING.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

LETTER OF CREDIT

 

NO.                 Date                              Irrevocable Letter of
Credit

BENEFICIARY

TRIZECHAHN ONE NY PLAZA LLC

c/o Trizec Holdings, LLC

1114 Avenue of the Americas, 31st Floor

New York, New York 10036

Attention: Regional Counsel

Dear Sir(s),

At the request of our applicant,             , we hereby issue our irrevocable
letter of credit number              for your benefit in the maximum amount of
$            .

Drawings are available by your drafts at sight. Partial drawings are permitted.

This Letter of Credit may be transferred to any transferee of the interest of
the landlord under the lease between TrizecHahn One NY Plaza LLC, as landlord,
and                             , as tenant. All transfer fees shall be for the
account of our applicant.

It is a condition of this Letter of Credit that it shall be deemed to be
automatically extended for a period of one year from the present or any future
expiration date, unless we shall notify you by written notice given by certified
or registered mail, return receipt requested, or by reputable overnight courier
with receipt acknowledged at least 60 days prior to such expiration date that we
elect not to renew it for such additional period, in which case you shall have
the right to draw on us the full amount of this Letter of Credit by your sight
draft, accompanied by your signed written statement that you are drawing under
Letter of Credit #             because you have received notice of non-renewal
from us, and the accountee is still obligated to you under the above-referenced
lease.

All drafts drawn under this Credit must bear on their face the clause “Drawn
under Letter of Credit No.             ”.

Except so far as otherwise expressly stated, this credit is subject to the
Uniform Customs and Practice for Documentary Credits (1993 Revision)
International Chamber of Commerce, Publication No. 400.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

HVAC SPECIFICATIONS

The base Building HVAC system is designed to perform in accordance with the
following specifications:

 

    

Outdoor

  

Indoor

Winter

   5° F    70°F +/-2°F

Summer

   95°F dry bulb/74°F wet bulb    75°F dry bulb +/-2°F

The foregoing cooling capacities are based on:

 

Population:    Not more than 1 person per 150 usable square feet Lighting and
Utility Power:    Actual load of not more than 5 watts per usable square foot

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

CLEANING SPECIFICATIONS

General (Tenant Areas - performed at night)

Monday - Friday (Excluding Holidays)

 

1. Non-Carpeted Floors

Sweep, once per night using a chemically treated cloth.

 

2. Carpeted Floors

Remove litter, four nights per week and vacuum, once per week.

 

3. Waste Baskets

 

  •   Tenant is responsible to separate recyclable waste.

 

  •   Empty once per night.

 

  •   Change plastic liner once per week at night (landlord to furnish liners).

 

4. Telephones

Damp wipe, once per night.

 

5. Ash Trays and Cigarette Urns

Empty and damp wipe, once per night.

 

6. Water Fountains

Wash and polish, once per night.

 

7. Base Building Service Closets

Wash, once per night and keep free of debris at all times.

 

8. Furniture and Fixtures

Dust non-fabric surfaces, once per night. Papers on desk shall not be disturbed.

 

9. Window Sills

Dust, one per week.

 

10. Chair Rails

Dust, once per week.

 

11. Baseboards

Dust, once per week.

 

12. Tiled Areas Facing Elevators/Public Corridors

Damp mop, once per week.

 

13. Tiled Reception Areas

Damp mop, once per week.

 

H-1



--------------------------------------------------------------------------------

14. Pictures, Picture Frames

Dust, once per month.

 

15. Venetian Blinds

Dust, once every three (3) months.

 

16. Ventilation Louvers

Dust exterior only, twice per annum/six-month intervals.

 

17. Lighting Fixtures

Dust exterior only, twice per annum/six-month intervals.

 

18. High Dusting

Perform, twice per annum/six-month intervals.

 

19. Window Cleaning

 

  •   Inside surface of exterior windows to be cleaned quarterly.

 

  •   Exterior surface of exterior windows to be cleaned quarterly (weather
permitting).

Lavatories (Base Building - performed at night)

Monday-Friday (Excluding Holidays)

 

20. Floors

 

  •   Sweep, once per night.

 

  •   Remove all foreign material (i.e. gum, tar, etc.), once per night.

 

  •   Wet mop with disinfectant, once per night.

 

  •   Machine scrub floors, once per month.

 

21. Mirrors, Counter Tops, Bright Work

Clean and polish, once per night.

 

22. Faucets, Flushometers, Plumbing

Clean and polish, once per night.

 

23. Basins, Bowls, Urinals

Wash and scour, once per night using a non-caustic, strong disinfectant.

 

24. Toilet Seats

Wash and scour (both sides), once per night using a non-caustic, strong
disinfectant.

 

25. Partitions

Disinfect and damp wipe, once per night.

Wash and scour, once per week using a non-caustic, strong disinfectant.

 

26. Tile Walls (without urinals)

Wash and scour, once per month using a non-caustic, strong disinfectant.

 

27. Tile Walls (with urinals)

Disinfect and damp wipe, once per night.

Wash and scour, once per week using a non-caustic, strong disinfectant.

 

H-2



--------------------------------------------------------------------------------

28. Soap and Towel Dispensers

Clean and polish, once per night.

 

29. Waste Receptacles

Empty, once per night.

Replace liners, once per week (Landlord to furnish liners).

 

30. Supplies

Replenish all lavatory supplies, once per night (Landlord to furnish supplies).

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
made as of the      day of              200  , by and among                     
(“Lender”) and                             , having an address at
                                         (“Tenant”).

WITNESSETH:

WHEREAS, Lender is the mortgagee or beneficiary under a mortgage or deed of
trust (the “Mortgage”) dated                      made by TrizecHahn One NY
Plaza LLC (“Landlord”) to Lender covering the land (the “Land”) described on
Exhibit A attached hereto and all improvements (the “Improvements”) now or
hereafter located on the land (the Land and the Improvements hereinafter
collectively referred to as the “Property”), which Mortgage secures all amounts
payable by Landlord to Lender under that certain Loan Agreement of even date
therewith between Lender and Landlord (the “Loan Agreement”); and

WHEREAS, by a lease dated as of                      (which lease, as the same
may have been amended and supplemented, is hereinafter called the “Lease”),
Landlord leased to Tenant certain space located in the Improvements (the
“Premises”); and

WHEREAS, the parties hereto desire to make the Lease subject and subordinate to
the Mortgage and the Loan Agreement;

NOW, THEREFORE, the parties hereto, in consideration of the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby agree as follows:

1. The Lease, as the same may hereafter be modified, amended, extended, renewed,
increased, spread, consolidated or replaced, and all of Tenant’s right, title
and interest in and to the Premises and all rights, remedies and options of
Tenant under the Lease, are and shall be unconditionally subject and subordinate
to the Mortgage and the lien thereof, to all the terms, conditions and
provisions of the Mortgage and the Loan Agreement, to each and every advance
made or hereafter made under the Loan Agreement, and to all renewals,
modifications, consolidations, replacements, substitutions and extensions of the
Mortgage and/or the Loan Agreement, so that at all times the Mortgage shall be
and remain a lien on the Property prior and superior to the Lease for all
purposes; provided, however, and Lender agrees, that so long as (A) no event has
occurred and no condition exists, which would entitle Landlord to terminate the
Lease or would cause, without further action of Landlord, the termination of the
Lease or would entitle Landlord to dispossess Tenant from the Premises, and
(B) the Lease shall be in full force and effect, then Tenant’s leasehold estate
under the Lease shall not be terminated, Tenant’s possession of the Premises
shall not be disturbed by Lender and Lender will accept the attornment of
Tenant.

2. Notwithstanding anything to the contrary contained in the Lease, Tenant
hereby agrees that in the event of any act, omission or default by Landlord or
Landlord’s agents, employees, contractors, licensees or invitees which would
give Tenant the right, either immediately or after the lapse of a period of
time, to terminate the Lease, or to claim a partial or total eviction, or to
reduce the rent payable thereunder or credit or offset any amounts against
future rents payable thereunder, Tenant will not exercise any such right
(i) until it has given written notice of such act, omission or default to Lender
by delivering notice of such act, omission or default, in accordance with
Paragraph

 

I-1



--------------------------------------------------------------------------------

8 hereof, and (ii) until a period of sixty (60) days for remedying such act,
omission or default shall have elapsed following the giving of such notice.
Notwithstanding the foregoing, in the case of any default of Landlord which
cannot be cured within such sixty (60) day period, if Lender shall within such
period proceed promptly to cure the same (including such time as may be
necessary to acquire possession of the Premises if possession is necessary to
effect such cure) and thereafter shall prosecute the curing of such default with
diligence, then the time within which such default may be cured by Lender shall
be extended for such period as may be necessary to complete the curing of the
same with diligence but not to exceed 120 days following such notice. Lender’s
cure of Landlord’s default shall not be considered an assumption by Lender of
Landlord’s other obligations under the Lease. Unless Lender otherwise agrees in
writing, Landlord shall remain solely liable to perform Landlord’s obligations
under the Lease (but only to the extent required by and subject to the
limitation included with the Lease), both before and after Lender’s exercise of
any right or remedy under this Agreement. If Lender or any successor or assign
becomes obligated to perform as Landlord under the Lease, such person or entity
will be released from those obligations when such person or entity assigns,
sells or otherwise transfers its interest in the Premises or the Property.

3. Without limitation of any of the provisions of the Lease, in the event that
Lender succeeds to the interest of Landlord or any successor to Landlord, then
subject to the provisions of this Agreement including, without limitation,
Paragraph 1 above, the Lease shall nevertheless continue in full force and
effect and Tenant shall and does hereby agree to attorn to and accept Lender and
to recognize Lender as its Landlord under the Lease for the then remaining
balance of the term thereof, and upon request of Lender, Tenant shall execute
and deliver to Lender an agreement of attornment reasonably satisfactory to
Lender.

4. If Lender or any other subsequent purchaser of the Property succeeds to the
interest of Landlord or any successor to Landlord (Lender or such other
purchaser being hereinafter referred to as “Purchaser”), in no event shall
Purchaser have any liability for any act or omission of any prior landlord under
the Lease which occurs prior to the date Purchaser succeeds to the rights of
Landlord under the Lease unless such act or omission continues from and after
the date Purchaser so succeeds to the interest of the Landlord under the lease,
nor any liability for claims, offsets (except as specifically permitted under
the Lease) or defenses which Tenant might have had against Landlord unless the
act or omission giving rise to such claim, offset or defense continues from and
after the date Purchaser so succeeds to the interest of the Landlord under the
lease. In no event shall Purchaser have any personal liability as successor to
Landlord and Tenant shall look only to the estate and property of Purchaser in
the Land and the Improvements for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Purchaser as Landlord under the Lease, and
no other property or assets of Purchaser shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant’s remedies under or
with respect to the Lease.

5. Lender and Tenant agree that upon the conveyance of the Property by reason of
the foreclosure of the Mortgage or the acceptance of a deed or assignment in
lieu of foreclosure or otherwise, Lender, as holder of the Mortgage, and
Purchaser as Landlord under the Lease (the “Transferee”) shall not be (a) liable
for the return of rental security deposits, if any, paid by Tenant to Landlord
in accordance with the Lease unless such sums are actually received by the
Transferee, (b) bound by any payment of rents, additional rents or other sums
which Tenant may have paid more than one (1) month in advance to any prior
Landlord unless (i) such sums are actually received by the Transferee or
(ii) such prepayment shall have been expressly approved of by the Transferee,
(c) bound to make any payment to Tenant which was required under the Lease, or
otherwise, to be made prior to the time the Transferee succeeded to Landlord’s
interest, (d) bound by any agreement amending, modifying or terminating the
Lease made without the Lender’s prior written consent prior to the time the
Transferee succeeded to Landlord’s interest or (d) bound by any assignment of
the Lease or sublease of the Property, or any portion thereof, made prior to the
time the Transferee succeeded to Landlord’s interest other than if pursuant to
the provisions of the Lease. Notwithstanding anything to the contrary set forth
in this Agreement, Tenant agrees that Lender, as holder of the Mortgage, and
Purchaser as Landlord under the Lease if it succeeds to that position, shall in
no event have any liability for the performance or completion of any initial
work or installations or for any loan or contribution or rent concession towards
initial work, which are required to be made by Landlord (A) under the Lease or
under any related Lease documents or (B) for any space which may hereafter
become part of said Premises, and any such requirement shall be inoperative in
the event Purchaser succeeds to the position of Landlord prior to the completion
or performance thereof; provided, however, if, after succeeding to Landlord’s
interest under the Lease, any Purchaser or successor owner fails or refuses to
perform or complete any such initial work or installations which Landlord would

 

I-2



--------------------------------------------------------------------------------

have been obligated to perform and complete or fails or refuses to make any loan
or contribution towards initial work which are required to be made by Landlord,
Tenant shall be entitled to exercise any and all remedies provided to Tenant by
the Lease for a failure by Landlord to perform or complete any such initial work
or installations or to make such loan or contribution, other than direct
recourse against Lender or such Purchaser. Tenant further agrees with Lender
that Tenant will not voluntarily subordinate the Lease to any lien or
encumbrance without Lender’s prior written consent.

6. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute and be
construed as one and the same instrument.

7. All remedies which Lender may have against Landlord provided herein, if any,
are cumulative and shall be in addition to any and all other rights and remedies
provided by law and by other agreements between Lender and Landlord or others.
If any party consists of multiple individuals or entities, each of same shall be
jointly and severally liable for the obligations of such party hereunder.

8. All notices to be given under this Agreement shall be in writing and shall be
deemed served upon receipt by the addressee if served personally or, if mailed,
upon the first to occur of receipt or the refusal of delivery as shown on a
return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below, or, if sent by telegram, when delivered by or refused upon
attempted delivery by the telegraph office.

 

If to Lender:

   ______________________    ______________________    ______________________   
______________________   

Attention:  ______________________

  

Facsimile No.:  ______________________

with a copy to:

  

Cadwalader, Wickersham & Taft LLP

  

100 Maiden Lane

  

New York, New York 10038

  

Attention: Fredric L. Altschuler, Esq.

  

Facsimile No. (212) 504-6666

To Tenant:

  

______________________

   ______________________    ______________________    ______________________   

Attn:  _________________

Such addresses may be changed by notice given in the same manner. If any party
consists of multiple individuals or entities, then notice to any one of same
shall be deemed notice to such party.

10. This Agreement shall be interpreted and construed in accordance with and
governed by the laws of the state in which the Property is located. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision.

11. This Agreement shall apply to, bind and inure to the benefit of the parties
hereto and their respective successors and assigns. As used herein “Lender”
shall include any subsequent holder of the Mortgage.

12. Tenant acknowledges that Landlord has assigned to Lender its right, title
and interest in the Lease and to the rents, issues and profits of the Property
and the Property pursuant to the Mortgage, and that Landlord has been granted
the license to collect such rents provided no Event of Default has occurred
under, and as defined in, the Mortgage. Tenant agrees to pay all rents and other
amounts due under the Lease directly to Lender upon receipt of

 

I-3



--------------------------------------------------------------------------------

written demand by Lender, and Landlord hereby consents thereto. The assignment
of the Lease to Lender, or the collection of rents by Lender pursuant to such
assignment, shall not obligate Lender to perform Landlord’s obligations under
the Lease.

13. Lender may sell, transfer and deliver the promissory note secured by the
Mortgage (“Note”) and assign the Mortgage, this Agreement and the other
documents executed in connection therewith to one or more investors in the
secondary mortgage market (“Investors”). In connection with such sale, Lender
may retain or assign responsibility for servicing the loan, including the Note,
the Mortgage, this Agreement and the other documents executed in connection
therewith, or may delegate some or all of such responsibility and/or obligations
to a servicer including, but not limited to, any subservicer or master servicer,
on behalf of the Investors. All references to Lender herein shall refer to and
include any such servicer to the extent applicable.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AGREEMENT

AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

LENDER:

By:

  _________________________________

Name:

 

Title:

 

TENANT:

 

_________________________________

a  _____________________

By:

  _________________________________

Name:

 

Title:

 

 

I-4



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

  )   )

COUNTY OF NEW YORK

  )

On [                    ], 200  , before me,
                                    , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

Signature  ___________________________________

My commission expires:  _______________________

 

STATE OF NEW YORK

  )   )

COUNTY OF NEW YORK

  )

On [                    ], 200  , before me,                                 ,
personally appeared                                     , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

Signature  ___________________________________

My commission expires:  _______________________

 

I-5



--------------------------------------------------------------------------------

STATE OF NEW YORK

   )    )

COUNTY OF NEW YORK

   )

On [                    ], 200  , before me,
                                        , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

Signature  __________________________________

My commission expires:  ______________________

 

STATE OF NEW YORK

  )   )

COUNTY OF NEW YORK

  )

On [                    ], 200  , before me,
                                        , personally appeared
                                    , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

Signature  __________________________________

My commission expires:  ______________________

 

I-6



--------------------------------------------------------------------------------

EXHIBIT “A” – PROPERTY DESCRIPTION

All that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

I-1